Name: Commission Regulation (EU) 2016/246 of 3 February 2016 amending Annex I to Regulation (EC) No 794/2004 as regards the forms to be used for the notification of State aid in the agricultural and forestry sectors and in rural areas
 Type: Regulation
 Subject Matter: competition;  economic policy;  forestry;  documentation;  cooperation policy;  regions and regional policy;  economic structure
 Date Published: nan

 26.2.2016 EN Official Journal of the European Union L 51/1 COMMISSION REGULATION (EU) 2016/246 of 3 February 2016 amending Annex I to Regulation (EC) No 794/2004 as regards the forms to be used for the notification of State aid in the agricultural and forestry sectors and in rural areas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/1589 of 13 July 2015 laying down detailed rules for the application of Article 108 of the Treaty on the Functioning of the European Union (1), and in particular Article 33 thereof, After consulting the Advisory Committee on State aid, Whereas: (1) Commission Regulation (EC) No 794/2004 (2) lays down rules concerning the form, content and other details for the notification of State aid. It provides that the supplementary information needed for the assessment of State aid measures in accordance with regulations, guidelines, frameworks and other texts applicable to State aid is to be provided in the supplementary information sheets set out in Part III of Annex I to that Regulation. (2) In addition, Regulation (EC) No 794/2004 provides that whenever the relevant guidelines or frameworks are modified or replaced, the Commission shall adapt the corresponding forms and information sheets. (3) Following the adoption by the Commission of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (3), the rules applied by the Commission in assessing the compatibility of State aid measures with the internal market have changed. Accordingly, it is necessary to replace the information sheets for the notification of State aid in the agricultural and forestry sectors set out in Part III of Annex I to Regulation (EC) No 794/2004. (4) Regulation (EC) No 794/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 794/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 248, 24.9.2015, p. 9. (2) Commission Regulation (EC) No 794/2004 of 21 April 2004 implementing Council Regulation (EU) 2015/1589 laying down detailed rules for the application of Article 108 of the Treaty on the Functioning of the European Union (OJ L 140, 30.4.2004, p. 1). (3) OJ C 204, 1.7.2014, p. 1, as modified by OJ C 390, 24.11.2015, p. 4. ANNEX In Annex I to Regulation (EC) No 794/2004, Parts III.12.A to III.12.Q, are replaced by the following: PART III. 12 GENERAL INFORMATION SHEET FOR THE EU GUIDELINES FOR STATE AID IN THE AGRICULTURE AND FORESTRY SECTORS AND IN RURAL AREAS Please note that this general information sheet for the notification of State aid applies to all sectors covered by the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 2020 (1) (the Guidelines). In addition for all measures covered by the Guidelines the relevant Supplementary Information Sheet must be completed. 0. COMMON ASSESSMENT PRINCIPLES 1. Does the State aid measure satisfy the following common assessment principles? Ã¯   the measure contributes to a well-defined objective of common interest; Ã¯   the need for State intervention: a State aid measure must be targeted towards a situation where aid can bring about a material improvement that the market cannot deliver itself, by remedying a well-defined market failure; Ã¯   the appropriateness of the aid measure: the proposed aid measure must be an appropriate policy instrument to address the objective of common interest; Ã¯   the incentive effect: the aid must change the behaviour of the undertaking(s) concerned in such a way that it engages in an additional activity which it would not carry out without the aid or it would carry out in a restricted or different manner; Ã¯   the proportionality of the aid (aid limited to the minimum necessary): the aid amount must be limited to the minimum needed to induce the activity in the sector concerned; Ã¯   the avoidance of major undue negative effects on competition and trade between Member States: the negative effects of aid must be sufficiently limited, so that the overall balance of the measure is positive; Ã¯   transparency of aid: Member States, the Commission, economic operators, and the public must have easy access to all relevant acts and to pertinent information about the aid granted thereunder. 2. Does the State aid measure entail one of the following non-severable violations of European Union law? Ã¯   the obligation for the beneficiary to have its headquarters in the relevant Member State or to be predominantly established in that Member State (2); Ã¯   the obligation for the beneficiary to use nationally produced goods or national services; Ã¯   a restriction on the possibility for the beneficiaries to exploit the research, development and innovation results in other Member States; Ã¯   other non-severable violation of European Union law. If one of these points is answered positively, please note that in accordance with point (41) of the Guidelines such aid cannot be declared compatible with the internal market. 1. CONTRIBUTION TO A COMMON OBJECTIVE 1.1. Will the aid ensure viable food production and promote the efficient and sustainable use of resources in order to achieve intelligent and sustainable growth? Ã¯   yes Ã¯   no 1.2. Is the aid related closely to the Common Agricultural Policy (CAP), and consistent with the rural development objectives referred to in point (10) of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (44) of the Guidelines, such aid cannot be declared compatible with the internal market. 1.3. For agricultural products, is the aid compatible with the rules on the common organisation of the markets in agricultural products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (44) of the Guidelines, such aid cannot be declared compatible with the internal market. Rural development objectives 1.4. As regards rural development like measures, can the Member State demonstrate how the aid fits into and is consistent with the relevant rural development programmes? Ã¯   yes Ã¯   no If the answer is yes, this notification must be accompanied by such documentation. Additional conditions for individually notified investment aid on the basis of a scheme 1.5. When awarding aid to individually notified investment projects on the basis of a scheme, can the granting authority confirm that the selected project will contribute towards the objectives of the scheme and thus towards the objectives of aid in the agricultural and forestry sectors and in rural areas? For that purpose, the Member State may rely on the information provided by the applicant for aid where the positive effects of the investment must be described. Ã¯   yes Ã¯   no Environmental objectives 1.6. Does the State aid notification contain an assessment on whether or not the aided activity is expected to have any environmental impact? Ã¯   yes Ã¯   no 1.7. Will the aid have an environmental impact? Ã¯   yes Ã¯   no If the answer is yes, the Member State must provide with the notification information demonstrating that the aid will not result in an infringement of applicable Union environmental protection legislation. 1.8. Where State aid is notified, which forms part of the rural development programme, is the environmental requirement for the State aid measure identical with the environmental requirement of the rural development measure? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (52) of the Guidelines the aid cannot be declared compatible with the internal market. 2. APPROPRIATENESS OF AID 2.1. Is the aid notified provided for at the same time in the relevant rural development programme? Ã¯   yes Ã¯   no If the answer is yes, could the Member State demonstrate the advantages of such a national aid instrument compared to the rural development programme measure at stake? ¦ ¦ ¦ 2.2. As regards investment aid, which is not covered by Regulation (EU) No 1305/2013 of the European Parliament and of the Council (3) as part of the rural development programme or as additional financing for such a rural development measure, is the aid granted in forms that provide a direct pecuniary advantage (for example direct grants, exemptions or reductions in taxes, social security or other compulsory charges, etc.)? Ã¯   yes Ã¯   no If the answer is yes, the Member State must demonstrate why other potentially less distortive forms of aid, such as repayable advances or forms of aid that are based on debt or equity instruments (for example, low-interest loans or interest rebates, State guarantees or an alternative provision of capital on favourable terms) are less appropriate. ¦ ¦ 2.3. Does the aid fall within the framework of aid to the forestry sector with ecological, protective and recreational objectives referred to in Section 2.8 of Chapter 2 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, the Member State must demonstrate that the ecological, protective and recreational objectives aimed at cannot be achieved with the rural development like forestry measures referred to in sections 2.1 to 2.7 of Chapter 2 of Part II of the Guidelines. ¦ ¦ ¦ 2.4. Does the measure cover one of the following categories of aid? Ã¯   aid towards the costs of market research activities, product conception and design and for the preparation of applications for the recognition of quality schemes Ã¯   aid for knowledge transfer and information actions Ã¯   aid for advisory services Ã¯   aid for farm replacement services Ã¯   aid for promotion measures Ã¯   aid to compensate for the costs of the prevention and eradication of animal diseases and plant pest Ã¯   aid to the livestock sector Please note that the aid must be granted to the final aid beneficiaries indirectly, in kind, by means of subsidised services. In these cases the aid must be paid to the provider of the service or activity in question. 3. INCENTIVE EFFECT 3.1. Will the beneficiary submit an application for the aid to the Member State before wherever work on the project or activity has started, which include at least the applicants name and the size of the undertaking, a description of the project or activity, including its location and start and end dates, the amount of aid needed to carry it out and the eligible costs? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (70) of the Guidelines the aid cannot be declared compatible with the internal market, unless the aid is included in one of the categories listed in question 3.6 of this General Information Sheet. 3.2. Will the aid be granted to large enterprises? Ã¯   yes Ã¯   no If the answer is yes, will the beneficiaries explain in the application, what would happen without aid (namely, the counterfactual scenario) and submit documentary evidence in support of the counterfactual scenario described in the application? Ã¯   yes Ã¯   no 3.3. Does the aid concern investment aid for meeting standards granted to large enterprises in accordance with point (148)(c) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, will the undertaking concerned be required to prove that without the aid, it would face the risk of closure? Ã¯   yes Ã¯   no 3.4. In the case of aid granted to large enterprises, will the granting authority carry out a credibility check of the counterfactual scenario and confirm that the aid has the required incentive effect? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (73) of the Guidelines a counterfactual scenario is credible if it is genuine and relates to the decision-making factors prevalent at the time of the decision by the beneficiary regarding the project or activity concerned. 3.5. Is the aid in the form of tax advantages, is it granted to SMEs and are the following conditions complied with: (a) the aid scheme establishes a right to aid in accordance with objective criteria and without further exercise of discretion by the Member State; and (b) the aid scheme has been adopted and in force before work on the aided project or activity has started (4)? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (73) of the Guidelines do not apply. 3.6. Does the aid fall under one of the following aid categories of the Guidelines: (a) aid schemes for agricultural and forestry land consolidation in accordance with Sections 1.3.4. and 2.9.2. of Part II of the Guidelines and aid schemes for the forestry sector with ecological, protective and recreational objectives in accordance with Section 2.8 of Part II of the Guidelines and where: (i) the aid scheme establishes a right to aid in accordance with objective criteria and without further exercise of discretion by the Member State; (ii) the aid scheme has been adopted and in force before eligible costs in accordance with Sections 1.3.4 and 2.9.2 and Section 2.8. of Part II of the Guidelines are incurred by the beneficiary; and (iii) the aid scheme only covers SMEs? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (b) aid for disadvantages related to Natura 2000 areas and to the Directive 2000/60/EC of the European Parliament and of the Council (the Water framework directive) (5) granted to SMEs in accordance with Section 1.1.6 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (c) aid to areas facing natural or other specific constraints in accordance with Section 1.1.7 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (d) aid to make good the damage caused by natural disasters or exceptional occurrences in accordance with Section 1.2.1.1 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (e) aid to compensate for the damage caused by adverse climatic events which can be assimilated to natural disaster in accordance with Section 1.2.1.2 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (f) aid to compensate for the costs of the prevention, control and eradication of animal diseases and plant pests and for losses caused by those animal diseases and plant pests in accordance with Section 1.2.1.3 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (g) aid to cover the costs of the removal and destruction of fallen stock in accordance with Section 1.2.1.4 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (h) aid to compensate for the damage caused by protected animals in accordance with Section 1.2.1.5 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (i) aid to make good the damage in forests caused by animals regulated by law in accordance with Section 2.8.5 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (j) investment aid for meeting standards in accordance with point (148)(a) and (b) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (k) investment aid for meeting standards granted to SMEs in accordance with point (148)(c) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (l) aid for investments in favour of conservation of cultural and natural heritage on the agricultural holding in accordance with Section 1.1.1.2 of Part II of the Guidelines, with the exception of individual aid which exceeds EUR 500 000 per undertaking per investment project? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (m) aid for promotion measures in accordance with point (464)(b), (c) and (d) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (n) aid for research and development in the agricultural and forestry sectors in accordance with Sections 1.3.6 and 2.9.1. of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (o) aid for the maintenance, restoration and upgrading of the cultural and natural heritage of villages, rural landscapes and high nature value sites in accordance with point (644)(e) of the Guidelines, with the exception of investment aid associated with the cultural and natural heritage of villages, rural landscapes and high nature value sites, which exceeds the notification thresholds set out in point (37)(c) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (p) aid for the drawing up and updating of plans for the development of municipalities and villages in rural areas and their basic services and of protection and management plans relating to Natura 2000 sites and other areas of high nature value, in accordance with point (644)(a) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (q) aid for the restoration of damage to forests from fires, natural disasters, adverse climatic events, plant pests, animal diseases, catastrophic events and climate change related events in accordance with Section 2.1.3 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. (r) aid for the costs of treatment and preventing the spreading of pests and tree diseases and aid to make good the damage caused by the pests and tree diseases in accordance with Section 2.8.1 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that points (70) to (74) of the Guidelines do not apply. Individually notifiable investment aid 3.7. For individually notified investment aid, does the Member State provide in the notification clear evidence that the aid effectively has an impact on the investment choice? Ã¯   yes Ã¯   no If the answer is yes, please specify how the aid has such an impact: ¦ ¦ If the answer is yes, please note that in accordance with point (76) of the Guidelines, to allow a comprehensive assessment, the Member State must provide not only information concerning the aided project but also a comprehensive description of the counterfactual scenario, in which no aid is granted to the beneficiary by any public authority. If the answer is no, please note that in accordance with point (76) of the Guidelines the aid cannot be declared compatible with the internal market. Please note that where no specific counterfactual scenario is known, the incentive effect can be assumed when there is a funding gap, that is to say when the investment costs exceed the net present value (NPV) of the expected operating profits of the investment on the basis of an ex ante business plan. 4. PROPORTIONALITY AND CUMULATION OF THE AID 4.1. Will the aid amount exceed the eligible costs? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (82) of the Guidelines, such aid cannot be considered as proportionate and therefore cannot be granted. 4.2. Does the aid fall under Sections 1.1.3 and 1.2.2 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that point (82) of the Guidelines does not apply. 4.3. Will the maximum aid intensity and aid amount be calculated by the granting authority when granting the aid? Ã¯   yes Ã¯   no If the answer is no, please note that this is a condition laid down in point (85) of the Guidelines. 4.4. Will the eligible costs be supported by documentary evidence which is clear, specific and contemporary? Ã¯   yes Ã¯   no Please note that for the purposes of calculating the aid intensity and the eligible costs, all figures used must be taken before any deduction of tax or other charge. Please also note that value added tax (VAT) is not eligible for aid, except where it is not-recoverable under national VAT legislation. 4.5. Is the aid granted in a form other than a grant? Ã¯   yes Ã¯   no If the answer is yes, is the aid amount the gross grant equivalent of the aid? Ã¯   yes Ã¯   no 4.6. Is the aid payable in several instalments? Ã¯   yes Ã¯   no If the answer is yes, will the aid be discounted to its value at the moment of granting the aid? Ã¯   yes Ã¯   no Please note that the eligible costs must be discounted to their value at the moment of granting the aid. Furthermore, the interest rate to be used for discounting purposes is the discount rate applicable on the date of granting the aid. 4.7. Is the aid granted by means of tax advantages? Ã¯   yes Ã¯   no If the answer is yes, does the discounting of aid tranches take place on the basis of the discount rates applicable at the various times the tax advantage takes effect? Ã¯   yes Ã¯   no 4.8. Does the aid regard investment aid in rural areas? Ã¯   yes Ã¯   no If the answer is yes, please note that the maximum aid intensity for large investment projects must be scaled down to the adjusted aid amount as defined in point (35).31 of the Guidelines. In addition, large investment projects cannot benefit from the increased aid intensities for SMEs. 4.9. For commitments under Sections 1.1.5.1, 1.1.8, 2.3 and 3.4 of Part II of the Guidelines, if they are expressed in units other than those set out in Annex II to Regulation (EU) No 1305/2013, Member States may calculate payments on the basis of those other units. In such cases, does the Member State ensure that the maximum amounts per year are complied with? Ã¯   yes Ã¯   no 4.10. For the measures or types of operations referred to in Sections 1.1.5, 1.1.6, 1.1.7, 1.1.8, 2.2, 2.3, 3.4 and 3.5 of Part II of the Guidelines, Member States may fix the aid amount on the basis of standard assumptions of additional costs and income foregone. In these cases, the Member State must ensure that the calculations and the corresponding aid: Ã¯   contain only elements that are verifiable Ã¯   are based on figures established by appropriate expertise Ã¯   indicate clearly the source of the figures used Ã¯   are differentiated to take account of regional or local site conditions and actual land use, where applicable and Ã¯   do not contain elements linked to investment costs. Additional conditions for individually notified investment aid and investment aid to large enterprises under notified schemes 4.11. In the case of individually notified investment aid, does the aid amount correspond to the net extra costs of implementing the investment in the area concerned, compared to the counterfactual scenario in the absence of aid? Ã¯   yes Ã¯   no If the answer is yes, please note that as a general rule, individually notified investment aid will be considered to be limited to the minimum. 4.12. Is the investment aid granted to large enterprises under notified schemes? Ã¯   yes Ã¯   no If the answer is yes, does the Member State ensure that the aid amount is limited to the minimum on the basis of a net-extra cost approach? Ã¯   yes Ã¯   no Please note that the aid amount should not exceed the minimum necessary to render the project sufficiently profitable, for example, it should not lead to an increase of its internal rate of return (IRR) beyond the normal rates of return applied by the undertaking concerned in other investment projects of a similar kind or, if these rates are not available, to an increase of its IRR beyond the cost of capital of the undertaking as a whole or beyond the rates of return commonly observed in the sector concerned. 4.13. If the answer to question 4.12 is yes, does the Member State ensure that the aid amount corresponds to the net extra costs of implementing the investment in the area concerned, compared to the counterfactual scenario in the absence of aid? Ã¯   yes Ã¯   no The method explained in point (96) of the Guidelines must be used together with maximum aid intensities as a cap. 4.14. Does the aid concern individually notified investment aid? Ã¯   yes Ã¯   no If the answer is yes, please note that the Commission will verify whether the aid amount exceeds the minimum necessary to render the project sufficiently profitable, by using the method set out in point (96) of the Guidelines. Calculations used for the analysis of the incentive effect can also be used to assess if the aid is proportionate. 4.15. Please demonstrate the proportionality on the basis of documentation such as that referred to in point (77) of the Guidelines. This requirement does not apply to investment aid related to primary agricultural production. ¦ ¦ ¦ Cumulation of aid 4.16. Will the notified aid be granted concurrently under several schemes or cumulated with ad hoc aid? Ã¯   yes Ã¯   no If the answer is yes, does the total amount of State aid for an activity or project exceed the limits set by the aid ceilings laid down in the Guidelines? Ã¯   yes Ã¯   no 4.17. Will the notified aid have identifiable eligible costs? Ã¯   yes Ã¯   no If the answer is yes, will this aid be cumulated with any other State aid? Ã¯   yes Ã¯   no If yes, will those measures concern different identifiable eligible costs? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (100) of the Guidelines, the aid with identifiable eligible costs cumulated with any other State aid, in relation to the same eligible costs, can be partly or fully overlapping. However, does this cumulation result in exceeding the highest aid intensity or aid amount applicable to this aid under the Guidelines? Ã¯   yes Ã¯   no 4.18. Will the aid authorised under the Guidelines be cumulated with de minimis aid? Ã¯   yes Ã¯   no If yes, is the aid in this case cumulated in respect of the same eligible costs and will such cumulation result in an aid intensity or aid amount exceeding that fixed in the Guidelines? Ã¯   yes Ã¯   no 4.19. Is aid in favour of the agricultural sector cumulated with payments referred to in Articles 81(2) and 82 of Regulation (EU) No 1305/2013 in respect of the same eligible costs and will such cumulation result in an aid intensity or aid amount exceeding those laid down in the Guidelines? Ã¯   yes Ã¯   no 4.20. Is the aid combining State aid with Union funds centrally managed by the institutions, agencies, joint undertakings or other bodies of the Union? Ã¯   yes Ã¯   no If the answer is yes, if the Union funds are not directly or indirectly under the control of the Member State, only the State aid will be considered for determining whether notification thresholds and maximum aid intensities and ceilings are respected, provided that the total amount of public funding granted in relation to the same eligible costs does not exceed the most favourable funding rate(s) laid down in the applicable rules of Union law. 4.21. Does the aid concern aid for investments aimed at the restoration of agricultural production potential as referred to in point (143)(e) of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that it should not be cumulated with aid for the compensation of material damage referred to in Sections 1.2.1.1, 1.2.1.2 and 1.2.1.3 of Part II of the Guidelines. Please note that double funding of agricultural practices beneficial for the climate and the environment under Sections 1.1.5.1, 1.1.6, 1.1.8 and 3.5 of Part II of the Guidelines and equivalent practices referred to in Article 43 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (6) should be excluded. The revision clause provided for in point (724) of the Guidelines is also to ensure avoiding double funding. 4.22. Does the aid concern start-up aid for producer groups and organisations in the agricultural sector as referred to in Section 1.1.4 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that it should not be cumulated with aid for setting-up of producer groups and organisations in the agricultural sector laid down in Article 27 of Regulation (EU) No 1305/2013. 4.23. Does the aid concern start-up aid for young farmers and start-up aid for the development of small farms as referred to in Section 1.1.2 of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please note that it should not be cumulated with business start-up aid for young farmers or the development of small farms as referred to in Article 19(1)(a)(i) and (iii) of Regulation (EU) No 1305/2013 if such cumulation would result in an aid amount exceeding those laid down in the Guidelines. 5. EFFECTS ON COMPETITION AND TRADE 5.1. As regards investment aid schemes for the processing of agricultural products and the marketing of agricultural products, in the forestry sector and in rural areas, could the Member State demonstrate that the negative effects will be limited to the minimum taking into account, for example, the size of the projects concerned, the individual and cumulative aid amounts, the expected beneficiaries as well as the characteristics of the targeted sectors? ¦ ¦ ¦ ¦ 5.2. As regards investment aid schemes for the processing of agricultural products and the marketing of agricultural products, in the forestry sector and in rural areas, has the Member State submitted any impact assessment at its disposal as well as ex-post evaluations carried out for similar predecessor schemes in order to enable the Commission to assess the likely negative effects of the aid scheme? Ã¯   yes Ã¯   no 5.3. Concerning the negative effects of individual investment aid for the processing of agricultural products and the marketing of agricultural products and in rural areas, in order to identify and assess the potential distortions of competition and trade, has the Member State provided in the notification evidence, permitting the Commission to identify the product markets concerned (that is to say, products affected by the change in the behaviour of the aid beneficiary) and to identify the competitors and customers/consumers affected? Ã¯   yes Ã¯   no If the answer is yes, please specify: ¦ ¦ ¦ ¦ 6. TRANSPARENCY 6.1. Will the Member State ensure the publication of the following information on a comprehensive State aid website at national or regional level? Ã¯   the full text of the aid scheme and its implementing provisions or legal basis for individual aid, or a link to it; Ã¯   the identity of the granting authority/(ies); Ã¯   the identity of the individual beneficiaries, the form and amount of aid granted to each beneficiary, the date of granting, the type of undertaking (SME/large enterprise), the region in which the beneficiary is located (at NUTS level II) and the principal economic sector in which the beneficiary has its activities (at NACE group level). Such a requirement can be waived with respect of individual aid awards not exceeding the following thresholds: (i) EUR 60 000 for beneficiaries in the primary agricultural production; (ii) EUR 500 000 for beneficiaries in the sectors of the processing of agricultural products, the marketing of agricultural products, the forestry sector or activities falling outside the scope of Article 42 of the Treaty. 6.2. Please confirm that for aid schemes in the form of tax advantages the information on individual aid amount is provided in the following ranges (in EUR million): Ã¯   0,06 to 0,5 only for primary agricultural production Ã¯   0,5 to 1 Ã¯   1 to 2 Ã¯   2 to 5 Ã¯   5 to 10 Ã¯   10 to 30 Ã¯   30 and more 6.3. Please confirm that such information: Ã¯   will be published after the decision to grant the aid has been taken Ã¯   will be kept for at least 10 years Ã¯   will be available for the general public without restrictions (7) Please note that Member States will not be required to publish such information before 1 July 2016 (8). 6.4. In the case of an individual aid award, will the Member State publish the individual aid award on the State aid website referred to in point (128) of the Guidelines? Ã¯   yes Ã¯   no 6.5. If the answer is no, the individual aid award is not published because: Ã¯   it falls within the scope of Regulation (EU) No 1305/2013 and Ã¯   it is either co-financed by the EAFRD or granted as additional national financing for such co-financed measures and Ã¯   the individual aid award has already been published in accordance with Articles 111, 112 and 113 of Regulation (EU) No 1306/2013 (9). In that case the Member State should make a reference to the website referred to in Article 111 of Regulation (EU) No 1306/2013 on the State aid website referred to in point (128) of the Guidelines. 7. OTHER QUESTIONS 7.1. Does the aid measure concern aid for export-related activities to third countries or to Member States which would be directly linked to the quantities exported, aid contingent upon the use of domestic over imported goods, or aid to establish and operate a distribution network or to cover any other expenditure linked to export activities? Ã¯   yes Ã¯   no If the answer is yes, please note that such aid will not be authorised. Please note that aid towards the cost of participating in trade fairs, or of studies or consultancy services needed for the launch of a new or existing product on a new market in principle does not constitute export aid. 7.2. Does the system of financing, for example, by parafiscal levies, form an integral part of the aid measure? Ã¯   yes Ã¯   no If the answer is yes, the system of financing must be notified. 8. TYPE OF AID List of types of aids included in the Guidelines: 1. Aid in favour of undertakings active in the primary production, processing and marketing of agricultural products 1.1. Rural development measures 1.1.1. Aid for investment 1.1.1.1. Aid for investment in tangible assets and intangible assets on agricultural holdings linked to primary agricultural production 1.1.1.2. Aid for investments in favour of the conservation of cultural and natural heritage located on agricultural holdings 1.1.1.3. Aid for investment concerning the relocation of farm buildings 1.1.1.4. Aid for investments in connection with the processing of agricultural products and the marketing of agricultural products 1.1.2. Start-up aid for young farmers and for the development of small farms 1.1.3. Aid for the transfer of agricultural holdings 1.1.4. Start-up aid for producer groups and organisations in the agricultural sector 1.1.5. Aid for agri-environment-climate and animal welfare commitments 1.1.5.1. Aid for agri-environment-climate commitments 1.1.5.2. Aid for animal welfare commitments 1.1.6. Aid for disadvantages related to Natura 2000 areas and to the Water Framework Directive 1.1.7. Aid to areas facing natural or other specific constraints 1.1.8. Aid for organic farming 1.1.9. Aid for the participation of producers of agricultural products in quality schemes 1.1.10. Aid for the provision of technical support in the agricultural sector 1.1.10.1. Aid for knowledge transfer and information actions 1.1.10.2. Aid for advisory services 1.1.10.3. Aid for farm replacement services 1.1.11. Aid for cooperation in the agricultural sector 1.2. Risk and crisis management 1.2.1. Aids to compensate for the damage to agricultural production or the means of agricultural production and to prevent damage 1.2.1.1. Aid to make good the damage caused by natural disasters or exceptional occurrences 1.2.1.2. Aid to compensate for damage caused by adverse climatic event which can be assimilated to a natural disaster 1.2.1.3. Aid for the costs of the prevention, control and eradication of animal diseases and plant pests and aid to make good the damage caused by animal diseases and plant pests 1.2.1.4. Aid for fallen stock 1.2.1.5. Aid to compensate for the damage caused by protected animals 1.2.1.6. Aid for the payment of insurance premiums 1.2.1.7. Aid for financial contributions to mutual funds 1.2.2. Aid for Closing Production Capacity 1.2.2.1. Closing of capacity for animal, plant or human health, sanitary, ethical or environmental reasons 1.2.2.2. Closing of capacity for other reasons 1.3. Other types of aid in the agricultural sector 1.3.1. Aid to the livestock sector 1.3.2. Aid for promotion measures in favour of agricultural products 1.3.3. Aid for the outermost regions and the smaller Aegean islands 1.3.4. Aid for agricultural land consolidation 1.3.5. Aid for rescuing and restructuring undertakings in difficulty 1.3.6. Aid for research and development in the agricultural sector 2. Aid for the forestry sector which is co-financed by the European Agricultural Fund for Rural Development (EAFRD), granted as additional national financing to such co-financed measures or granted as a pure State aid 2.1. Investments in forest area development and improvement of the viability of forests 2.1.1. Aid for afforestation and creation of woodland 2.1.2. Aid for the establishment of agro-forestry systems 2.1.3. Aid for the prevention and restoration of damage to forests from forest fires, natural disasters, adverse climatic events which can be assimilated to a natural disaster, other adverse climatic events, plant pests and catastrophic events 2.1.4. Aid for investments improving the resilience and environmental value of forest ecosystems 2.1.5. Aid for investments in forestry technologies and in processing, in mobilising and in the marketing of forest products 2.1.6. Aid for investments in infrastructure related to the development, modernisation or adaptation of forestry 2.2. Aid for disadvantages related to Natura 2000 forest areas 2.3. Aid for forest-environment and climate services and forest conservation 2.4. Aid for knowledge transfer and information actions in the forestry sector 2.5. Aid for advisory services in the forestry sector 2.6. Aid for cooperation in forestry sector 2.7. Start-up aid for producer groups and organisations in the forestry sector 2.8. Other aid to the forestry sector with ecological, protective and recreational objectives 2.8.1. Aid for specific forest actions and interventions with the primary objective to contribute to maintaining or to restoring forest ecosystem and biodiversity or the traditional landscape 2.8.2. Aid for maintaining and improving the soil quality and ensuring a balanced and healthy tree growth in the forestry sector 2.8.3. Restoration and maintenance of natural pathways, landscape elements and features and natural habitat for animals in the forestry sector 2.8.4. Aid for maintaining roads to prevent forest fires 2.8.5. Aid to make good the damage in forests caused by animals regulated by law 2.8.6. Aid for establishing forest management plans 2.9. Aid in the forestry sector aligned with the agricultural aid measures 2.9.1. Aid for research and development in the forestry sector 2.9.2. Aid for forestry land consolidation 3. Aids in rural areas which are co-financed by the EAFRD or granted as additional national financing to such co-financed measures 3.1. Aid for investments concerning the processing of agricultural products into non-agricultural products, the production of cotton or investments in the creation and development of non-agricultural activities 3.2. Aid for basic services and village renewal in rural areas 3.3. Business start-up aid for non-agricultural activities in rural areas 3.4. Aid for agri-environment-climate commitments to other land managers and undertakings in rural areas not active in the agricultural sector 3.5. Aid for disadvantages related to Natura 2000 areas to other land managers 3.6. Aid for knowledge transfer and information actions in rural areas 3.7. Aid for advisory services in rural areas 3.8. Aid for new participation of active farmers in quality schemes for cotton and foodstuffs 3.9. Aid for information and promotion activities concerning cotton and foodstuffs covered by a quality scheme 3.10. Aid for cooperation in rural areas 3.11. Aid for the setting-up of mutual funds 1.1.1.1. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INVESTMENT IN UNDERTAKINGS ACTIVE IN PRIMARY AGRICULTURAL PRODUCTION This information sheet relates to State aid for investments in tangible and intangible assets on agricultural holdings linked to primary agricultural production as described in Section 1.1.1.1 Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. GENERAL ELIGIBILITY CRITERIA 1.1. Will the investments at which the aid is aimed, increase production beyond restrictions or exceed limitations on Union support at the level of individual undertakings, holdings or processing plants set by a common organisation of the market, including direct support schemes, financed by the European Agricultural Guarantee Fund (EAGF)? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.2. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR INVESTMENT IN TANGIBLE ASSETS AND INTANGIBLE ASSETS ON AGRICULTURAL HOLDINGS LINKED TO PRIMARY AGRICULTURAL PRODUCTION 2.1. Does one or more beneficiaries carry out the investment in tangible assets and intangible assets on agricultural holdings linked to primary agricultural production? Ã¯   yes Ã¯   no 2.2. If the answer is no, does the investment concern tangible assets or intangible assets used by one or more beneficiaries? Ã¯   yes Ã¯   no 2.3. Is the aid targeted at investment in tangible assets and intangible assets linked to the production of energy from renewable sources or the production of biofuels on holdings? Ã¯   yes Ã¯   no If the answer is no, please do not reply to questions 2.4 to 2.17. 2.4. Is the investment made for the production of biofuels within the meaning of Directive 2009/28/EC of the European Parliament and of the Council (10)? Ã¯   yes Ã¯   no 2.5. If the answer to question 2.4 is yes, is the production capacity of the renewable energy production facilities eligible for aid no more than equivalent to the annual average transport fuel consumption of the agricultural holding? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.6. Is the produced biofuel sold on the market? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 2.7. Is the investment made for the production of thermal energy and/or electricity from renewable sources on agricultural holdings? Ã¯   yes Ã¯   no 2.8. If the answer to question 2.7 is yes: (a) is the aim of the renewable energy production facilities on the agricultural holding eligible for aid only to serve their own energy needs? Ã¯   yes Ã¯   no and (b) is the production capacity of the renewable energy production facilities eligible for aid no more than equivalent to the combined average annual energy consumption of thermal energy and electricity on the agricultural holding, including the farm household? Ã¯   yes Ã¯   no If the reply to either points (a) or (b) is no, please note that the aid cannot be declared compatible with the internal market. 2.9. Regarding electricity, is the annual self-consumption limit respected? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.10. How is the annual average consumption accumulated where more than one agricutural holding carry out the investment in the production of energy or biofuel? ¦ 2.11. Are there any minimum standards for energy efficiency for investments that consume or produce energy at the national level? Ã¯   yes Ã¯   no 2.12. If the answer to question 2.11 is yes, is there a requirement at national level that the minimum standards referred in question 2.11 are complied with? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.13. Is the aid targeted specifically at investments in installations, the primary purpose of which is electricity production from biomass? Ã¯   yes Ã¯   no 2.14. If the answer to question 2.13 is yes, do the installations use a minimum percentage of the heat energy produced as determined by the Member State? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.15. Are there thresholds established at the the level of the Member State, for the maximum proportions of cereals and other starch rich crops, sugar and oil crops used for bioenergy production, including biofuels, for different types of installations? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.16. Is aid to bioenergy projects limited to bioenergy meeting the applicable sustainability criteria laid down in Union legislation including Article 17(2) to (6) of Directive 2009/28/EC? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.17. Does the production capacity of the installation exceed the average annual consumption of the beneficiary(ies)? Ã¯   yes Ã¯   no If the answer is yes, please note that Member States must comply with the conditions laid down in the Guidelines on State aid for environmental protection and energy 2014-2020 (11) unless such aid is exempt from notification obligation (e.g. through the GBER (12)). 2.18. Which of the following objectives does the investment pursue? Ã¯   (a) the improvement of the overall performance and sustainability of the agricultural holding, in particular through a reduction in production costs or the improvement and re-deployment of production; Ã¯   (b) the improvement of the natural environment, hygiene or animal welfare standards, provided that the investment concerned aims at going beyond the Union standard in force; Ã¯   (c) the creation and improvement of infrastructure related to the development, adaptation and modernisation of agriculture, including access to farm land, land consolidation and land improvement, the supply and saving of energy and water. Please specify if another activity pursuing this objective is covered: ¦ Ã¯   (d) the achievement of agri-environmental-climate objectives, including biodiversity conservation status of species and habitats as well as enhancing the public amenity value of a Natura 2000 area or other high natural value systems, as long as the investments are non-productive. Please specify if another activity pursuing this objective is covered: ¦ Ã¯   (e) the restoration of agricultural production potential damaged by natural disasters, exceptional occurrences or adverse climatic events which can be assimilated to a natural disaster, animal diseases and plant pests, protected animals and the prevention and risk mitigation of damage caused by those before-mentioned events and factors. Please specify if another activity pursuing this objective is covered: ¦ Ã¯   (f) the setting up of young farmers for the first time in an agricultural holding as head of the holding in respect of investments to comply with Union standards applying to agricultural production, including occupational safety. Please note that this objective justifies investment aid for a maximum period of 24 months from the date of the setting up. Is that deadline respected? Ã¯   yes Ã¯   no Ã¯   (g) the implementation in Croatia of the Council Directive 91/676/EEC (13) (the Nitrates Directive) within a maximum period of four years from the date of accession pursuant to Article 3(2) and Article 5(1) of that Directive; Ã¯   (h) the compliance with new requirements on undertakings active in the primary agricultural production imposed by Union law. Please note that that objective justifies investment aid for a maximum period of 12 months from the date on which the new requirements imposed by the Union law become mandatory for the undertaking concerned. Is that deadline respected? Ã¯   yes Ã¯   no Ã¯   (i) other (please specify): ¦ ¦ If the investment pursues other objectives, please note that only investments pursuing one or more of the objectives listed in points (a) to (h) are eligible for support for investments in agricultural holdings. 2.19. Do the eligible costs include? Ã¯   (a) the construction, acquisition, including leasing, or improvement of immoveable property. Was the cost of the amount of the land purchased equal or less than 10 % of the total eligible costs of the operation concerned? Ã¯   yes Ã¯   no If the answer is no, does the operation concern environmental conservation? Ã¯   yes Ã¯   no If the answer is yes, in exceptional and duly justified cases, a higher percentage may be permitted. Please provide information concerning the exceptional and duly justified circumstances so that the Commission may assess the case in question. ¦ ¦ Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the assets; Ã¯   (c) the general costs linked to the expenditure referred to in points (a) and (b), such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including feasibility studies; feasibility studies remain eligible costs even where based on their results, no expenditure referred to in points (a) and (b) is incurred; Ã¯   (d) the acquisition or development of computer software and the acquisition of patents, licenses, copyrights and trademarks; Ã¯   (e) the expenses for non-productive investments linked to the objectives referred to in point (143)(d) of the Guidelines; Ã¯   (f) in the case of investment aimed at the restoration of agricultural production potential damaged by natural disasters, exceptional occurrences or adverse climatic events which can be assimilated to a natural disaster, animal diseases or plant pests and protected animals the eligible costs may include the costs incurred for restoring the production potential up to the level as it was at before the occurrence of those events; Ã¯   (g) in the case of investments aimed at the prevention of damage caused by natural disasters, exceptional occurrences, adverse climatic events which can be assimilated to a natural disaster, animal diseases and plant pests and by protected animals, the eligible costs may include the costs of specific prevention actions aimed at reducing the consequences of such probable events. Ã¯   (h) other (please specify): ¦ ¦ 2.20. Do the eligible costs include? Ã¯   (a) the purchase of production rights, payment entitlements and annual plants; Ã¯   (b) the planting of annual plants; Ã¯   (c) the purchase of animals, with the exception of investments carried out for: (i) the purchase of animals for the objective of point (143)(e) of the Guidelines; and (ii) for the purchase of breeding animals for the improvement of the genetic quality of the herd; for this exception the conditions set out in question 2.23 of this Supplementary Information Sheet must be fulfilled; Ã¯   (d) investments to comply with Union standards in force, with the exceptions referred to in point (148) of the Guidelines; Ã¯   (e) costs, other than those referred to point (144) of the Guidelines connected with leasing contracts, such as lessors margin, interest refinancing costs, overheads and insurance charges; Ã¯   (f) working capital. If any of the costs referred to in points (a) to (f) is included, please note that the aid cannot be declared compatible with the internal market. 2.21. Do the eligible costs include investment carried out for the objective referred to in point (143)(e) of the Guidelines? Ã¯   yes Ã¯   no 2.22. Do the eligible costs include the purchase of breeding animals for the improvement of the genetic quality of the herd? Ã¯   yes Ã¯   no 2.23. If the answer to question 2.22 is yes, are the following conditions fulfilled? Ã¯   (a) the aid may only be granted only for the purchase of breeding animals for the improvement of the genetic quality of the herd in beef cattle, sheep and goats; Ã¯   (b) only investments intended to improve the genetic quality of the stock through the purchase of high quality breeding animals, both male and female which are registered in herd books are eligible; Ã¯   (c) in the case of the replacement of existing breeding stock aid may be granted only for the replacement of animals which were not registered in a herd book; Ã¯   (d) only active farmers are eligible for aid; Ã¯   (e) only animals which ensure optimal reproductive potential for a certain period of time are purchased; to that end, only females purchased before delivering their first offspring are eligible; Ã¯   (f) purchased animals are to be kept in the herd for a period of at least four years. Please note that conditions referred to in points (a) to (f) must be cumulatively fulfilled for investment aid in this particular case to be compatible with the internal market. 2.24. With regard to irrigation in new and existing irrigated areas are the following conditions fulfilled? Ã¯   (a) a river basin management plan, as required under the terms of the Water Framework Directive, has been communicated to the Commission for the entire area in which the investment is to take place, as well as in any other areas whose environment may be affected by the investment; Ã¯   (b) the measures taking effect under the river basin management plan in accordance with Article 11 of the Water Framework Directive and of relevance to the agricultural sector have been specified in the relevant programme of measures; Ã¯   (c) water metering enabling the measurement of water use at the level of the supported investment is in place or will be put in place as part of the investment; Ã¯   (d) an investment in an improvement to an existing irrigation installation or element of irrigation infrastructure is eligible only if it is assessed ex-ante as offering potential water savings of a minimum of between 5 % and 25 % according to the technical parameters of the existing installations or infrastructure; Ã¯   (e) if the investment affects bodies of ground-or-surface water whose status has been identified as less than good in the relevant river basin management plan for reasons related to water quantity: Ã¯   (i) the investment must ensure an effective reduction in water use, at the level of the investment, amounting to at least 50 % of the potential water saving made possible by the investment; Ã¯   (ii) in the case of an investment on a single agricultural holding, it must also result in a reduction to the agricultural holding's total water use amounting to at least 50 % of the potential water saving made possible at the level of the investment; the total water use of the holding must include water sold by the holding; Ã¯   (f) none of the conditions referred to in point (e) apply because the investment is made in an existing installation which affects only energy efficiency, or in the creation of a reservoir or in the use of recycled water which does not affect a body of ground or surface water; Ã¯   (g) for an investment resulting in a net increase of the irrigated area affecting a given body of ground or surface water: Ã¯   (i) the status of the water body has not been identified as less than good in the relevant river basin management plan for reasons related to water quantity; and Ã¯   (ii) an environmental analysis shows that there will be no significant negative environmental impact from the investment. Such an environmental impact analysis must be either carried out or approved by the competent authority and may also refer to groups of holdings. Please note that the two criteria referred to in (i) and (ii) must both be fulfilled for investment aid in this particular case to be declared compatible with the internal market; Ã¯   (h) the condition referred to in point (g)(i) does not apply to investments resulting in a net increase of the irrigated area if: Ã¯   (i) the investment is combined with an investment in an existing irrigation installation or element of irrigation infrastructure assessed ex-ante as offering potential water savings of a minimum of between 5 % and 25 % according to the technical parameters of the existing installation or infrastructure; and Ã¯   (ii) the investment ensures an effective reduction in water use, at the level of the investment as a whole, amounting to at least 50 % of the potential water saving made possible by the investment in the existing irrigation installation or element of infrastructure; Please note that the two conditions referred to in (i) and (ii) of this point must both be fulfilled in order for the condition referred to in point (g)(i) not to apply. Ã¯   (i) the condition referred to in point (g)(i) does not apply to investments in the establishment of a new irrigation installation supplied with water from an existing reservoir approved by the competent authorities before 31 October 2013, if the following conditions are met: Ã¯   (i) the reservoir in question is identified in the relevant river basin management plan and is subject to the control requirements provided for in Article 11(3)(e) of the Water Framework Directive; Ã¯   (ii) on 31 October 2013, there was in force either a maximum limit on total abstractions from the reservoir or a minimum required level of flow in water bodies affected by the reservoir; Ã¯   (iii) the maximum limit or minimum required level of flow referred to in (ii) of this point, complies with the conditions set out in Article 4 of the Water Framework Directive; and Ã¯   (iv) the investment in question does not result in abstractions beyond the maximum limit in force on 31 October 2013 or result in a reduction of the level of flow in affected water bodies below the minimum required level in force on 31 October 2013. Please note that the four conditions referred to in (i) to (iv) of this point must be cumulatively fulfilled in order for the condition referred to in point (g)(i) not to apply. 2.25. Were areas which are not irrigated but in which an irrigation installation was active in the recent past, to be established and justified by the Member State, considered as irrigated areas for the purpose of determining the net increase of the irrigated area? Ã¯   yes Ã¯   no 2.26. With regard to irrigation, from 1 January 2017, is the Member State going to ensure, in respect of the river basin district in which the investment will take place, a contribution of the different water uses to the recovery of the costs of water services by the agricultural sector consistent with Article 9(1) first indent of the Water Framework Directive having regard where appropriate, to the social, environmental and economic effects of the recovery as well as the geographic and climatic conditions of the region or regions affected? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.27. Please state the maximum aid intensity, expressed as a percentage of eligible investment: (a) ¦ of the amount of the eligible costs in the outermost regions; (b) ¦ of the amount of the eligible costs in the smaller Aegean Islands; (c) ¦ of the amount of the eligible costs in Croatia for the implementation of the Nitrates Directive in accordance with point (148)(b) of the Guidelines; (d) ¦ of the amount of the eligible costs in less developed regions and in all regions whose the gross domestic product (GDP) per capita for the period from 1 January 2007 to 31 December 2013 period was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27; (e) ¦ of the amount of the eligible costs in other regions; (f) ¦ of the amount of the eligible costs for the purchase of breeding animals referred to in point (147) of the Guidelines. 2.28. If the aid intensity rates referred to in question 2.27 of this Supplementary Information Sheet are higher than the those set out in point (152) of the Guidelines, please clarify whether any of the following exceptions apply allowing for an increase by 20 percentage points: Ã¯   (a) young farmers or farmers who have set up during the five years preceding the application for aid; Ã¯   (b) collective investments, such as storage facilities which are used by a group of farmers or facilities to prepare the agricultural products before marketing; and integrated projects covering several measures provided for in Regulation (EU) No 1305/2013, including those linked to the merger of producer organisations; Ã¯   (c) investments in areas facing natural or other specific constraints pursuant to Article 32 of Regulation (EU) No 1305/2013; Ã¯   (d) operations financed in the framework of the European Innovation Partnership (EIP), such as an investment in a new stable, allowing the testing of a new practice of animal housing, which have been developed in an operational group composed of farmers, scientists and animal welfare non-governmental organisations; Ã¯   (e) investments aimed at the improvement of the natural environment, hygiene conditions or animal welfare standards, as referred to in point (143)(b) of the Guidelines; in that case the increased aid intensity as provided for in that point only applies to the additional costs necessary to obtain a level exceeding the Union standards in force and not leading to an increase in production capacity; Ã¯   (f) investments aimed at the improvement of the sustainability of the agricultural holding, as referred to in point (143)(a) of the Guidelines, which are linked to agri-environmental-climate commitments and organic farming under Sections 1.1.5.1. and 1.1.8 of Part II of the Guidelines. Please note that the maximum combined aid cannot exceed 90 % of the investment for the aid to be declared compatible with the internal market. 2.29. As a derogation from the ceilings of eligible costs laid down in points (152) and (153) of the Guidelines, please state the maximum aid intensity expressed as a percentage of the eligible costs for non-productive investments referred to in point (143)(d) of the Guidelines and investments for the restoration of production potential referred to in point (143)(e) of the Guidelines: ¦ of the amount of the eligible costs. Please note that the maximum aid intensity cannot exceed 100 % of eligible costs. 2.30. As a derogation from the ceilings of eligible costs laid down in points (152) and (153) of the Guidelines, please state the maximum aid intensity expressed as a percentage of the eligible costs for investments with preventive objectives referred to in point (143)(e) of the Guidelines: ¦ of the amount of the eligible costs. Please note that the maximum aid intensity cannot exceed 80 % of eligible costs, except for one exception set out in questions 2.31 and 2.32. 2.31. Is the investment with preventive objectives carried out collectively by more than one beneficiary? Ã¯   yes Ã¯   no 2.32. If the answer to question 2.31 is yes, please state the maximum aid intensity expressed as a percentage of the eligible costs ¦ of the amount of the eligible costs. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.1.2. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INVESTMENTS IN FAVOUR OF THE CONSERVATION OF CULTURAL AND NATURAL HERITAGE LOCATED ON AGRICULTURAL HOLDINGS This information sheet relates to State aid for investments in favour of the conservation of cultural and natural heritage located on agricultural holdings as described in section 1.1.1.2 of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. GENERAL ELIGIBILITY CRITERIA 1.1. Will the investments at which the aid is aimed, increase production beyond restrictions or exceed limitations on Union support at the level of individual undertakings, holdings or processing plants set by a common organisation of the market, including direct support schemes, financed by the European Agricultural Guarantee Fund (EAGF)? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.2. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR INVESTMENTS IN FAVOUR OF THE CONSERVATION OF CULTURAL AND NATURAL HERITAGE LOCATED ON AGRICULTURAL HOLDINGS 2.1. Is the heritage in the form of natural landscapes and buildings benefiting from aid formally recognised as cultural or natural heritage by the competent public authorities of the Member State? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.2. Do the eligible costs include? Ã¯   (a) investment costs in tangible assets; Ã¯   (b) capital works; Ã¯   (c) other (please specify): ¦ ¦ If the eligible costs are costs other than those indicated at points (a) and (b), please note that the aid cannot be declared compatible with the internal market. 2.3. Please state the maximum aid intensity, expressed as a percentage of eligible investment and in point (f) below please give an amount in EUR per year: (a) for investments aimed at the conservation of productive heritage features located on agricultural holdings and provided that the investment does not entail any increase in the production capacity: (i) ¦ of the amount of the real costs incurred in areas facing natural or other specific constraints pursuant to Article 32 of Regulation (EU) No 1305/2013; (ii) ¦ of the amount of the real costs incurred in less developed regions; (iii) ¦ of the amount of the real costs incurred on other areas; (b) where there is an increase in production capacity: (i) ¦ of the amount of the eligible costs in the outermost regions; (ii) ¦ of the amount of the eligible costs in the smaller Aegean Islands; (iii) ¦ of the amount of the eligible costs in Croatia for the implementation of the Nitrates Directive in accordance with point (148)(b) of the Guidelines; (iv) ¦ of the amount of the eligible costs in less developed regions and in all regions whose the gross domestic product (GDP) per capita for the period from 1 January 2007 to 31 December 2013 was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27; (v) ¦ of the amount of the eligible costs in other regions; (vi) ¦ of the amount of the eligible costs for the purchase of breeding animals referred to in point (147) of the Guidelines. If the aid intensity rates referred to in (i) to (vi) of this question are higher than the ones laid down in point (152) of the Guidelines, please clarify whether any of the following exceptions apply allowing for an increase by 20 percentage points: Ã¯   (a) young farmers or farmers who have set up during the five years preceding the application for aid; Ã¯   (b) collective investments, such as storage facilities which are used by a group of farmers or facilities to prepare the agricultural products before marketing; and integrated projects covering several measures provided for in Regulation (EU) No 1305/2013, including those linked to merger of producer organisations; Ã¯   (c) investments in areas facing natural or other specific constraints pursuant to Article 32 of Regulation (EU) No 1305/2013; Ã¯   (d) operations financed in the framework of the European Innovation Partnership (EIP), such as an investment in a new stable, allowing the testing of a new practice of animal housing, which have been developed in an operational group composed of farmers, scientists and animal welfare non-governmental organisations; Ã¯   (e) investments aimed at the improvement of the natural environment, hygiene conditions or animal welfare standards, as referred to in point (143)(b) of the Guidelines; in that case the increased aid intensity as provided for in that point only applies to the additional costs necessary to obtain a level exceeding the Union standards in force and not leading to an increase in production capacity; Ã¯   (f) investments aimed at the improvement of the sustainability of the agricultural holding, as referred to in point (143)(a) of the Guidelines, which are linked to agri-environmental-climate commitments and organic farming under Sections 1.1.5.1. and 1.1.8 of Part II of the Guidelines. Please note that the maximum combined aid cannot exceed 90 % of the investment for the aid to be declared compatible with the internal market. (c) ¦ of the amount of the eligible costs for additional aid granted to cover the extra costs incurred by using traditional materials necessary to maintain the heritage features of buildings on agricultural holdings; (d) ¦ of the amount of the eligible costs for the aids referred to in points (a), (b) and (c), where the investment concerns small-scale infrastructures; (e) ¦ of the amount of the incurred costs for investments aimed at the conservation of non-productive heritage features located on agricultural holdings, such as archaeological or historical features; (f) EUR ¦ per year for capital works. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.1.3. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INVESTMENTS CONCERNING THE RELOCATION OF FARM BUILDINGS This information sheet relates to State aid for investments concerning the relocation of farm buildings as described in Section 1.1.1.3 of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. GENERAL ELIGIBILITY CRITERIA 1.1. Will the investments at which the aid is aimed, increase production beyond restrictions or exceed limitations on Union support at the level of individual undertakings, holdings or processing plants set by a common organisation of the market, including direct support schemes, financed by the European Agricultural Guarantee Fund (EAGF)? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.2. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR INVESTMENT CONCERNING THE RELOCATION OF FARM BUILDINGS 2.1. Does the relocation of the farm buiding pursue an objective of public interest specified in the relevant provisions of the Member State? Ã¯   yes Ã¯   no Please note that the legal basis for the aid in the relevant provisions of the Member State must explain the public interest served by the relocation of the farm building. 2.2. Do the eligible costs related to the relocation include? Ã¯   (a) real costs incurred for the dismantling, removal and re-building of existing facilities; Ã¯   (b) in addition to those referred to in point (a), a modernisation of the facilities; Ã¯   (c) in addition to those referred to in (a), an increase in production capacity; Ã¯   (d) activities close to rural settlements, with a view to improving the quality of life or increasing the environmental performance of the rural settlement and concerning small-scale infrastructures; Ã¯   (e) other (please specify): ¦ ¦ If the eligible costs are costs other than those referred to in points (a) to (d), please note that the aid cannot be declared compatible with the internal market. 2.3. Please state the maximum aid intensity, expressed as a percentage of eligible investment: (a) ¦ of the amount of the real costs incurred for the dismantling, removal and re-building of existing buildings or facilities; (b) where, in addition to the costs referred to in point (a), the relocation results in a modernisation of facilities (14) or in an increase in production capacity: (i) ¦ of the amount of the costs relating to the modernisation of the facilities or the increase of the production capacity (the relevant costs) in the outermost regions; (ii) ¦ of the amount of the relevant costs in the smaller Aegean Islands; (iii) ¦ of the amount of the relevant costs in Croatia for the implementation of the Nitrates Directive in accordance with point (148)(b) of the Guidelines; (iv) ¦ of the amount of the relevant costs in less developed regions and in all regions whose the gross domestic product (GDP) per capita for the period from 1 January 2007 to 31 December 2013 was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27; (v) ¦ of the amount of the relevant costs in other regions. If the rates of aid intensity referred to in (i) to (v) are higher than those set out in point (152) of the Guidelines, please clarify whether any of the following exceptions apply allowing for an increase by 20 percentage points: Ã¯   young farmers or farmers who have set up during the five years preceding the application for aid; Ã¯   collective investments, such as storage facilities which are used by a group of farmers or facilities to prepare the agricultural products before marketing; and integrated projects covering several measures provided for in Regulation (EU) No 1305/2013, including those linked to the merger of producer organisations; Ã¯   investments in areas facing natural or other specific constraints pursuant to Article 32 of Regulation (EU) No 1305/2013; Ã¯   operations financed in the framework of the European Innovation Partnership (EIP), such as an investment in a new stable, allowing the testing of a new practice of animal housing, which have been developed in an operational group composed of farmers, scientists and animal welfare non-governmental organisations; Ã¯   investments aimed at the improvement of the natural environment, hygiene conditions or animal welfare standards, as referred to in point (143)(b) of the Guidelines; in that case the increased aid intensity as provided for in that point only applies to the additional costs necessary to obtain a level exceeding the Union standards in force and not leading to an increase in production capacity; Ã¯   investments aimed at the improvement of the sustainability of the agricultural holding, as referred to in point (143)(a) of the Guidelines, which are linked to agri-environmental-climate commitments and organic farming under Sections 1.1.5.1. and 1.1.8 of Part II of the Guidelines. Please note that the result of the application of these exceptions to the aid intensities referred to in (i) to (v) cannot exceed 90 % of the investment for the aid to be declared compatible with the internal market. (c) ¦ of the amount of the eligible costs for relocation activities close to rural settlements, with a view to improving quality of life or increasing environmental performance of the settlement, and concerning small-scale infrastructures. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.1.4. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INVESTMENT IN CONNECTION WITH THE PROCESSING OF AGRICULTURAL PRODUCTS AND THE MARKETING OF AGRICULTURAL PRODUCTS This information sheet relates to State aid for investments in connection with the processing of agricultural products (15) and the marketing of agricultural products (16), as described in section 1.1.1.4 of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Will the investments at which the aid is aimed, increase production beyond restrictions or exceed limitations on Union support at the level of individual undertakings, holdings or processing plants set by a common organisation of the market, including direct support schemes, financed by the European Agricultural Guarantee Fund (EAGF)? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 2. Is the aid granted for food based biofuels? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market in light of the goal to incentivise the shift towards the production of more advanced forms of biofuels, as referred to in the horizontal environmental and energy State aid rules. 3. Is the aid for investments in tangible assets and intangible assets in connection with the processing of agricultural products and the marketing of agricultural products as referred to in point (35).11. and (35).12. of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 4. Member States may grant aid for investments in connection with the processing of agricultural products and the marketing of agricultural products if the aid fulfils all the conditions of one of the following aid instruments. Please specify under the provisions of which of the following aid instruments that aid is meant to be granted: Ã¯   Commission Regulation (EU) No 651/2014 (GBER) (17); Ã¯   Guidelines on regional State aid for 2014-2020 (18); Ã¯   the conditions of Section 1.1.1.4. of Chapter 1 of Part II of the Guidelines. 5. If the aid is granted under the provisions of the Regulation (EU) No 651/2014 (GBER): Please state the reasons why the competent authority still would like to submit a notification on the basis of the Guidelines. In this case, please fill in the relevant part of the general notification form set out in Part I and the specific form of Part III of Annex I of Regulation (EC) No 794/2004 (19) or any provision replacing it. 6. If the aid is granted under the provisions of the Guidelines on regional State aid for 2014-2020: Does the aid fulfil the conditions set out in the Guidelines on regional State aid for 2014-2020? Ã¯   yes Ã¯   no If the answer is no, the aid cannot be declared compatible with the internal market in accordance with point (168)(b) of the Guidelines. If the answer is yes, please note that the assessment of such aid is to be carried out on the basis of the Guidelines on regional State aid for 2014-2020. Please fill in the relevant part of the general notification form (set out in the Annex of Commission Regulation (EC) No 1627/2006 (20)). 7. If the aid is going to be granted on the basis of Section 1.1.1.4. of Chapter 1 of Part II of the Guidelines, do the eligible costs include? Ã¯   (a) the construction, acquisition, including leasing, or improvement of immoveable property; Was the cost of the amount of the land purchased equal or less than 10 % of the total eligible costs of the operation concerned? Ã¯   yes Ã¯   no If the answer is no, please note that the purchase of the land is not eligible for aid. Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the asset; Ã¯   (c) the general costs linked to the expenditure referred to in points (a) and (b), such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including feasibility studies; Please note that feasibility studies remain eligible expenditure even where, based on their results, no expenditure referred to in points (a) and (b) is incurred; Ã¯   (d) the acquisition or development of computer software and the acquisition of patents, licences, copyrights and trademarks. Ã¯   Other (please specify): ¦ ¦ If the investment pursues other objectives other than those referred to in points (a) to (d), please note that only investments in connection with the processing of agricultural products and the marketing of agricultural products pursuing one or more of the objectives listed in those points are eligible for support. 8. Do the eligible costs include the following expenses? Ã¯   (a) the costs, other than those referred to in the question 6 (see point (169) of the Guidelines) connected with leasing contracts, such as lessors margin, interest refinancing costs, overheads and insurance charges; Ã¯   (b) working capital; Ã¯   (c) costs related to investments to comply with Union standards in force. If any of the expenses referred to in (a), (b) or (c) is included, please note that the aid cannot be declared compatible with the internal market. 9. Please state the maximum aid intensity, expressed as a percentage of eligible investment: (a) ¦ of the amount of the eligible costs in the outermost regions; (b) ¦ of the amount of the eligible costs in the smaller Aegean Islands; (c) ¦ of the amount of the eligible costs in less developed regions and in all regions whose the gross domestic product (GDP) per capita for the period from 1 January 2007 to 31 December 2013 period was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27; (d) ¦ of the amount of the eligible costs in other regions. 10. If the aid rates referred to in question 8 are higher than those referred to in point (171) of the Guidelines, please clarify whether any of the following exceptions apply allowing for an increase by 20 percentage points for operations: Ã¯   (a) linked to a merger of producer organisations; Ã¯   (b) supported in the framework of the EIP. If one of these exceptions is applied, please provide the documentation proving it here or in an annex attached to this supplementary information sheet: ¦ Please note that the maximum combined aid cannot exceed 90 % of the investment for the aid to be declared compatible with the internal market. 11. What is the amount in EUR of the eligible costs for individual investment aid for the processing of agricultural products and the marketing of agricultural products? EUR ¦ If that amount exceeds EUR 25 million (see point (37)(a) of the Guidelines), please note that the individual aid must be specifically notified to the Commission in accordance with Article 108(3) of the Treaty. 12. What is the amount in EUR of the gross grant equivalent for individual investment aid for the processing of agricultural products and the marketing of agricultural products? EUR ¦ If that amount exceeds EUR 12 million (see point (37)(a) of the Guidelines), please note that the individual aid must be specifically notified to the Commission in accordance with Article 108(3) of the Treaty. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.2. SUPPLEMENTARY INFORMATION SHEET ON START-UP AID FOR YOUNG FARMERS AND FOR THE DEVELOPMENT OF SMALL FARMS This form must be used by Member States for the notification of State aid measures which are designed to grant start-up aid for young farmers and for the development of small farms as described in section 1.1.2 of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. Are young farmers as defined in point (35).29. of the Guidelines who are micro- and small undertakings the beneficiaries of this aid? Ã¯   yes Ã¯   no 3. Are small farms who are micro- and small undertakings the beneficiaries of this aid? Ã¯   yes Ã¯   no 4. If the answer to question 3 is yes, please indicate the criteria on the basis of which the beneficiaries qualify as small farms. Please note that such criteria must be objective. ¦ ¦ 5. Are the upper and lower thresholds for access to start-up aid for young farmers and the development of small farms defined in terms of the production potential of the agricultural holding, measured in standard output, as defined in Article 5b of Council Regulation (EC) No 1217/2009 (21) and Article 6 of Commission Implementing Regulation (EU) 2015/220 (22), or an equivalent? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 6. Please indicate the upper and lower thresholds for access to start-up aid for young farmers and the development of small farms. Young farmers Development of small farms Upper threshold Lower threshold Please note that the lower threshold for access to start-up aid for young farmers must be higher than the upper threshold for access to aid for the development of small farms. 7. Are young farmers who receive start-up aid setting up a holding in the form of a legal person? Ã¯   yes Ã¯   no 8. If the answer to question 7 is yes, do those young farmers exercise effective and long-term control over the legal person in terms of decisions related to management, benefits and financial risks? Ã¯   yes Ã¯   no Please indicate how such control is ascertained: ¦ ¦ 9. If the answer to question 8 is yes and several natural persons, including persons who are not young farmers, participate in the capital or management of the legal person, does the young farmer exercise effective and long-term control either solely or jointly together with other persons? Ã¯   yes Ã¯   no Please indicate how this is ascertained: ¦ ¦ 10. If the answer to question 8 is yes and the legal person in question is solely or jointly controlled by a legal person other than the young farmer, does the young farmer exercise effective and long-term control either solely or jointly together with other persons over that other legal person? Ã¯   yes Ã¯   no Please indicate how this is ascertained: ¦ ¦ 11. Is the aid conditional on the submission of a business plan to the competent authority of the Member State concerned? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 12. Does the implementation of the business plan start within nine months from the date of the adoption of the decision granting the aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 13. In the case of start-up aid for young farmers, does the business plan provide that the beneficiary has to comply with the definition of active farmer provided for in Article 9 of Regulation (EU) No 1307/2013, within 18 months from the date of setting up? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 14. In the case of start-up aid for young farmers who do not possess adequate occupational skills and competences, does the business plan provide that they are to make a commitment to acquire those skills within 36 months from the date of the adoption of the decision on granting the aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 15. In the case of start-up aid for young farmers, does the business plan describe the following? Ã¯   (a) the initial situation of the agricultural holding; Ã¯   (b) milestones and targets for the development of the activities of the agricultural holding; Ã¯   (c) details of the actions including those related to environmental sustainability and resource efficiency, required for the development of the activities of the agricultural holding, such as investments, training, advice or any other activity. Please note that the prerequisites referred to in points (a), (b) and (c) must be fulfilled cumulatively. 16. In the case of start-up aid for the development of small farms, does the business plan describe the following? Ã¯   (a) the initial situation of the agricultural holding; Ã¯   (b) details of actions including those related to environmental sustainability and resource efficiency, that could support the achievement of economic viability, such as investments, training, cooperation or any other action. Please note that the prerequisites referred to in points (a) and (b) must be fulfilled cumulatively. 17. When is the aid provided? Ã¯   (a) annually; Ã¯   (b) in at least two instalments over a period of five years. Please give exact details: ¦ 18. In the case of start-up aid for young farmers, is the payment of the last aid tranche or the payment of the last instalment of the aid conditional upon the correct implementation of the business plan referred to in point (179) of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 19. What is the maximum aid intensity in EUR? (a) per young farmer: ¦EUR (b) per small farm: ¦EUR OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.3. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE TRANSFER OF AGRICULTURAL HOLDINGS This form must be used for the notification of any State aid measure to support the transfer of agricultural holdings as described in Section 1.1.3. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). Is the aid granted only subject to compliance with all the rules listed in question 1 to 7: 1. The aid is granted to undertakings active in primary agricultural production which permanently transfer their agricultural holding to another undertaking active in primary agricultural production; Ã¯   yes Ã¯   no 2. The aid is granted to undertakings eligible to participate in the small farmers scheme, established by Title V of Regulation (EU) No 1307/2013; Ã¯   yes Ã¯   no 3. The aid is granted to undertakings which on the date of submitting their aid application, have been so eligible for a period of at least one year; Ã¯   yes Ã¯   no 4. The aid is granted to undertakings which undertake to permanently transfer their entire agricultural holding and the corresponding payment entitlements to another undertaking active in the primary agricultural production; Ã¯   yes Ã¯   no 5. The aid is paid as: Ã¯   an annual payment Ã¯   one-off payment (Please note that under point (188) of the Guidelines, the aid must be paid either as an annual payment or as a one-off payment); 6. The aid is paid from the date of the transfer of the agricultural holding until 31 December 2020; Ã¯   yes Ã¯   no 7. The aid corresponds to 120 % of the annual payment that the beneficiary is eligible to receive under the small farmer scheme? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.4. SUPPLEMENTARY INFORMATION SHEET ON START-UP AID FOR PRODUCER GROUPS AND ORGANISATIONS IN THE AGRICULTURAL SECTOR This form must be used for the notification of any State aid measures providing Start-up aid for producer groups and organisations in the agricultural sector as described by Section 1.1.4.of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. TYPE OF AID 1.1. Does the aid concern start-up aid to newly established producer groups and producer organisations? Ã¯   yes Ã¯   no 1.2. Are the producer groups and organisations officially recognised by the competent authority of the Member State concerned on the basis of the submission of a business plan? Ã¯   yes Ã¯   no 1.3. Is the aid granted only after verification by the Member State that the objectives of the business plan have been reached within five years from the date of the official recognition of the producer group or organisation? Ã¯   yes Ã¯   no 1.4. Is the aid granted to other production organisations, entities or bodies, such as companies or cooperatives, the objective of which is the management of one or more agricultural holdings and which are therefore in effect single producers? Ã¯   yes Ã¯   no If the answer is yes, please note that aid to those organisations, entities or bodies is not covered by Section 1.1.4. of Chapter 1 of Part II of the Guidelines. 1.5. Is the aid granted to other agricultural associations, which undertake tasks, such as mutual support and farm relief and farm management services, in the members holdings without being involved in the joint adaptation of supply to the market? Ã¯   yes Ã¯   no If the answer is yes, please note that aid to those associations is not covered by section 1.1.4. of Chapter 1 of Part II of the Guidelines. 1.6. Is the aid granted to producer groups or organisations to cover expenses, which are not linked to setting-up costs, such as investments or promotion activities? Ã¯   yes Ã¯   no If the answer is yes, the aid will be assessed in accordance with the specific rules governing such aids. Please refer to the relevant sections of the notification form. 2. BENEFICIARY 2.1. Is the start-up aid granted exclusively to producer groups and producer organisations falling with the definition of SMEs (23)? Ã¯   yes Ã¯   no 2.2. Will the aid scheme be subject to a condition requiring it to be adjusted to take account of any changes in the regulations governing the common organisation of the markets in agricultural products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with section 1.1.4. of Chapter 1 of Part II of the Guidelines, the Commission cannot approve the aid scheme. 3. AID INTENSITY AND ELIGIBLE COSTS 3.1. Please confirm that the total amount of aid granted to a producer group or organisation will not exceed EUR 500 000. Ã¯   yes Ã¯   no 3.2. Does the aid scheme clearly exclude that aid is paid in respect of costs incurred after the fifth year following the date on which the producer group or organisation was officially recognised by the competent authority? Ã¯   yes Ã¯   no 3.3. Do the eligible costs include only the costs of: Ã¯   (a) the rental of suitable premises; Ã¯   (b) the acquisition of office equipment, including computer hardware and software; Ã¯   (c) administrative staff costs; Ã¯   (d) overheads; Ã¯   (e) legal and administrative fees? Ã¯   yes Ã¯   no If the answer is no, please refer to the list of eligible costs set in Section 1.1.4. of Chapter 1 of Part II of the Guidelines. 3.4. Is the aid paid as a flat rate in degressive annual instalments for the first five years following the date on which the producer group or organisation was officially recognised by the competent authority on the basis of its business plan? Ã¯   yes Ã¯   no 3.5. Will the last instalment be paid by the Member State only after having verified the correct implementation of the business plan? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.5.1. SUPPLEMENTARY INFORMATION SHEET ON AID FOR AGRI-ENVIRONMENT-CLIMATE COMMITMENTS This form must be used for the notification of any State aid measure to support agricultural production methods designed to protect the environment and to maintain the countryside (agri-environment-climate commitments) covered by Section 1.1.5.1. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014-2020 (the Guidelines). 1. Does the aid only concern environmental investments (Section 1.1.1. of the Guidelines)? Ã¯   yes Ã¯   no If the answer is yes, please refer to the Supplementary Information Sheet 1.1.1.4. on aid for investment in connection with the processing of agricultural products and the marketing of agricultural products. 2. Does the agro-environmental aid pursue other objectives such as training and advisory services to help agricultural producers (Section 1.1.10. of the Guidelines)? Ã¯   yes Ã¯   no If yes, please refer to the Supplementary Information Sheet 1.1.10. on Aid for provision of technical support in the agricultural sector. 3. Others? Please provide a complete description of the measure(s). ¦. 4. Is documentation demonstrating that the aid fits into and is coherent with the relevant rural revelopment program attached to the notification? Ã¯   yes Ã¯   no If the answer is yes, please provide that documentation hereunder or in an annex to this supplementary information sheet. If the answer is no, please note that such documentation is required in accordance with point (47) of the Guidelines. 1. OBJECTIVE OF THE MEASURE 1.1. Please confirm that the support measure aims at the preservation as well as at the promotion of the necessary changes to agricultural practices that make a positive contribution to the environment and climate: Ã¯   yes Ã¯   no If the answer is no, please note that this is a requirement in accordance with point (209) of the Guidelines. 1.2. Which one of the following specific objectives does the support measure promote? Ã¯   (a) ways of using agricultural land which are compatible with the protection and improvement of the environment, the landscape and its features, natural resources, the soil and genetic diversity, and the reduction of production costs; Ã¯   (b) an environmentally-favourable extensification of farming and management of low-intensity pasture systems, improve and re-deploy production; Ã¯   (c) the conservation of high nature-value farmed environments, which are under threat, and an increase of quality; Ã¯   (d) the upkeep of the landscape and historical features on agricultural land; Ã¯   (e) the use of environmental planning in farming practice. If the measure does not pursue any of the objectives listed in points (a) to (e), please indicate what are the objectives aimed at in terms of environmental protection? Please submit a detailed description. ¦ ¦ If the measure in question has already been applied in the past, what have the results been in terms of environmental protection? ¦ ¦ 2. ELIGIBILITY CRITERIA 2.1. Will the aid be granted to agricultural undertakings or groups of agricultural undertakings who provide agri-environmental-climate commitments for a period between five and seven years? Ã¯   yes Ã¯   no 2.2. Will a longer period be necessary for all or particular types of commitments? Ã¯   yes Ã¯   no If the answer is yes, please provide the reasons justifying that period: ¦ ¦ 2.3. Please confirm that aid will be granted to compensate for agri-environmental-climate commitments that go beyond the relevant mandatory standards established pursuant to Chapter I of Title VI of Regulation (EU) No 1306/2013 and other relevant obligations established pursuant to Article 4(1)(c) (ii) and (iii) of Regulation (EU) No 1307/2013, relevant minimum requirements for fertiliser and plant protection products use as well as other relevant mandatory requirements established by national legislation. Ã¯   yes Ã¯   no If the answer is no, please note that point (210) of the Guidelines does not permit for aid for agri-environmental-climate commitments that do not involve more than the application of those mandatory standards and requirements. 2.4. Please describe what the mandatory standards and requirements referred to in question 2.3 are and explain how the agri-environmental-climate commitments involve more than their application. ¦ ¦ 2.5. Member States must endeavour to ensure that the agricultural undertakings or groups of agricultural undertakings who give agri-environmental-climate commitments are provided with the knowledge and information required to implement them, such as by commitment-related expert advice and/or by making aid under this measure conditional on obtaining the relevant training. Please confirm and describe if/how this obligation is complied with. Ã¯   yes Ã¯   no ¦ ¦ 2.6. If relevant, please confirm that the rules for area related payments provided for in Article 47 of Regulation (EU) No 1305/2013 and in any delegated act adopted pursuant to that provision are complied with. Ã¯   yes Ã¯   no 3. AID AMOUNT 3.1. Please specify the maximum amount of aid to be granted based on the area of the holding to which agri-environmental-climate commitments apply: Ã¯   (a) for specialised perennial crops ¦ (maximum payment of EUR 900 per hectare per year); Ã¯   (b) for annual crops ¦ (maximum payment of EUR 600 per hectare per year); Ã¯   (c) for other land uses ¦(maximum payment of EUR 450 per hectare per year); Ã¯   (d) local breeds in danger of being lost to farming ¦(maximum payment of EUR 200 per livestock unit per year); Ã¯   (e) other: ¦ If the maximum amounts of the aid referred to in points (a) to (e) of this question are exceeded please justify the compatibility of the aid with the requirements of Section 1.1.5.1. of the Guidelines. 3.2. Is the aid granted annually? Ã¯   yes Ã¯   no If the answer is no, please provide the reasons justifying the other period: ¦ ¦ 3.3. Is the amount of annual support calculated on the basis of:  (a) income foregone,  (b) additional costs resulting from the commitment given;  (c) where necessary, the need to provide compensation for transaction costs? Ã¯   yes Ã¯   no Explain the calculation method used in fixing the amount of annual support and specify the income foregone, additional costs and transaction costs: ¦ 3.4. Is the reference level for calculating income foregone and additional cost resulting from the commitments given, the mandatory standards and requirements as referred to in question 2.3? Ã¯   yes Ã¯   no If the answer is no, please explain the reference level taken into consideration: ¦ ¦ 3.5. Are the payments made per unit of production? Ã¯   yes Ã¯   no If the answer is yes, please explain the reasons justifying that method and the initiatives undertaken to ensure that the maximum amounts per year eligible for Union support as set out in point (228) of the Guidelines and in the Annex to Regulation (EU) No 1305/2013 are complied with. ¦ ¦ 3.6. Do the Member State intend to give aid for transaction costs for the continuation of agri-environmental-climate commitments already undertaken in the past? Ã¯   yes Ã¯   no 3.7. If the answer is yes, please demonstrate that such costs still continue to occur or that new transaction costs are being borne. ¦ 4. REVISION CLAUSE 4.1. Is a revision clause provided for the operations included in this aid? Ã¯   yes Ã¯   no If the answer is no, please note that under point (724) of the Guidelines, the Member State is obliged to introduce it in order to ensure the adjustment of the operations in the case of amendments of the relevant mandatory standards, requirements or obligations referred to in Section 1.5.1.1. of the Guidelines beyond which the commitments referred to in that Section have to go. 4.2. Does this aid extend beyond the rural development programming period 2014-2020? Ã¯   yes Ã¯   no If the answer is yes, please note that under point (725) of the Guidelines, a revision clause in order to allow for the adjustment of the operations to the legal framework of the following rural development programming period must to be included. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.5.2. SUPPLEMENTARY INFORMATION SHEET ON AID FOR ANIMAL WELFARE COMMITMENTS This form must be used for the notification of any State aid measure to support agricultural production methods designed to improve animal welfare covered by Section 1.1.5.2. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014-2020 (the Guidelines). 1. Does the aid only concern environmental investments (Section 1.1.1. of the Guidelines)? Ã¯   yes Ã¯   no If the answer is yes, please refer to the Supplementary Information Sheet 1.1.1.4. on aid for investment in connection with the processing of agricultural products and the marketing of agricultural products. 2. Does the environmental aid pursue other objectives such as training and advisory services to help agricultural producers (Section 1.1.10. of the Guidelines)? Ã¯   yes Ã¯   no If the answer is yes, please refer to the Supplementary Information Sheet 1.1.10. on aid for provision of technical support in the agricultural sector. 3. Others? Please provide a complete description of the measure(s). ¦. 4. Is documentation demonstrating that the State aid complies with and is coherent with the relevant rural development program attached to the notification? Ã¯   yes Ã¯   no If the answer is yes, please provide that documentation hereunder or in an annex attached to this supplementary information sheet ¦ If the answer is no, please note that such documentation is required in accordance with point (47) of the Guidelines. 1. OBJECTIVE OF THE MEASURE 1.1. For which of the following areas do the animal welfare commitments provide upgraded standards? Ã¯   (a) water, feed and animal care in accordance with the natural needs of animal husbandry; Ã¯   (b) housing conditions such as increased space allowances, flooring surfaces, enrichment materials, natural light; Ã¯   (c) outdoor access; Ã¯   (d) practices which avoid mutilation and/or castration of animals or in specific cases when mutilation and/or castration of animals is deemed necessary, provide for the use of anaesthetics, analgesia and anti-inflammatory medication or immunocastration. Please submit a detailed description: ¦ ¦ If the measure in question has already been applied in the past, what have been the results in terms of animal welfare? ¦ 2. ELIGIBILITY CRITERIA 2.1. Will the aid be granted to undertakings active in the primary agricultural production which are active farmers within the meaning of Article 9 of Regulation (EU) No 1307/2013? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (232) of the Guidelines the aid can only be granted to undertakings active in primary agricultural production which are active farmers. 2.2. Please confirm that the aid will only be granted to compensate for animal welfare commitments that go beyond the relevant mandatory standards established pursuant to Chapter I of Title VI of Regulation (EU) No 1306/2013 and other relevant mandatory requirements: Ã¯   yes Ã¯   no If the answer is no, please note that point (233) of the Guidelines does not permit aid for animal welfare commitments that do not involve more than the application of the mandatory standards and requirements. 2.3. Please describe what the mandatory standards and requirements referred to in question 2.2. are and explain how the animal welfare commitments involve more than their application: ¦ ¦ 2.4. Will the aid be exclusively granted to farmers who undertake animal welfare commitments for a renewable period of one to seven year? Ã¯   yes Ã¯   no 2.5. Will the renewal of the contract be automatic? Ã¯   yes Ã¯   no If the answer is yes, please note that under point (236) of the Guidelines, the details of the renewal must be described in the contract and the mechanism of renewal must be communicated to the Commission as part of the notification. 3. AID AMOUNT 3.1. Please specify the maximum amount of animal welfare aid to be granted: ¦ (maximum payment of EUR 500 per livestock unit) If the amount exceeds EUR 500 per livestock unit, please justify its compatibility, including a detailed breakdown, with the provisions of Section 1.1.5.2. of Chapter 1 of Part II of the Guidelines. 3.2. Is the aid granted annually? Ã¯   yes Ã¯   no If the answer is no, please provide the reasons justifying the other period: ¦ ¦ 3.3. Is the amount of annual support calculated on the basis of:  (a) income foregone,  (b) additional costs resulting from the commitment given,  (c) where necessary, the need to provide compensation for transaction costs? Ã¯   yes Ã¯   no Explain the calculation method used in fixing the annual aid amount of the measure and specify the income foregone, the additional costs and possible transaction costs. ¦ ¦ 3.4. Is the reference level for calculating income foregone and additional cost resulting from the commitments given, the mandatory standards and requirements as referred to in question 2.2? Ã¯   yes Ã¯   no If the answer is no, please explain the reference level taken into consideration: ¦ ¦ 3.5. Are the payments made per livestock unit? Ã¯   yes Ã¯   no If the answer is no, please explain the reasons justifying the method chosen as well as the initiatives undertaken to ensure that the maximum amount per year as set out in point (240) of the Guidelines and in the Annex to Regulation (EU) No 1305/2013 are complied with. 3.6. Does the Member State intend to give aid for transaction costs incurred by entering into animal welfare commitments? Ã¯   yes Ã¯   no If the answer is yes, please provide proof of such transaction costs, for example by presenting cost comparisons with undertakings not entering into such animal welfare commitments. 3.7. Does the Member State intend to give aid for transaction costs for the continuation of animal welfare commitments already undertaken in the past? Ã¯   yes Ã¯   no If the answer is yes, please demonstrate that such transaction costs still continue to be incurred or that new transaction costs are being borne. 3.8. Will transaction costs be calculated on the basis of average costs and/or average farms? Ã¯   yes Ã¯   no If the answer is yes, please demonstrate, as required under point (239) of the Guidelines, that, in particular, large enterprises are not overcompensated. 4. REVISION CLAUSE 4.1. Is a revision clause provided for the operations included in this aid? Ã¯   yes Ã¯   no If the answer is no, please note that under point (724) of the Guidelines, the Member State is required to introduce a revision clause in order to ensure the adjustment of the operations in the case of amendments of the relevant mandatory standards, requirements or obligations referred to in Section 1.5.1.2. of Chapter 1 of Part II of the Guidelines beyond which the commitments referred to in that Section have to go. 4.2. Does this aid extend beyond the rural development programming period 2014-2020? Ã¯   yes Ã¯   no If the answer is yes, please note that under point (725) of the Guidelines, a revision clause in order to allow for the adjustment of the operations to the legal framework of the following rural development programming period must to be included. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.6. SUPPLEMENTARY INFORMATION SHEET ON AID CONCERNING NATURA 2000 PAYMENTS AND WATER FRAMEWORK DIRECTIVE PAYMENTS This form must be used by Member States to notify State aids for disadvantages related to Natura 2000 and the Water Framework Directive (24), as dealt with in Section 1.1.6. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014-2020 (the Guidelines). 1. OBJECTIVE OF THE MEASURE 1.1. Does the measure concern compensation to undertakings active in the primary agricultural production or to other land managers? Ã¯   yes Ã¯   no If the measure concerns also other land managers, please provide detailed justification in accordance with point (243) of the Guidelines. ¦ 1.2. Is the measure aimed to compensate farmers for costs incurred and income foregone resulting from disadvantages in the areas concerned related to the implementation of Council Directive 92/43/EEC (25) (the Habitats Directive), Directive 2009/147/EC of the European Parliament and of the Council (26) (the Birds Directive) and the Water Framework Directive? Ã¯   yes Ã¯   no If the answer is no, please note that point (244) of the Guidelines does not permit aid to compensate for other costs than those related to the disadvantages related to the implementation of the Habitats Directive, the Birds Directive and the Water Framework Directive. 1.3. Is aid linked to the Habitats Directive and the Birds Directive granted only in relation to disadvantages resulting from requirements that go beyond the good agricultural and environmental condition provided for in Article 94 and Annex II of Regulation (EU) No 1306/2013 and the relevant criteria and minimum activities as established pursuant to Article 4(1)(c) (ii) and (iii) of Regulation (EU) No 1307/2013? Ã¯   yes Ã¯   no 1.4. Is aid linked to the Water Framework Directive granted only in relation to specific requirements referred to in point (246) of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that point (246) of the Guidelines does not permit aid to compensate for other costs than those related to the specific requirements established in that point. 2. ELIGIBILITY CRITERIA 2.1. Are costs incurred and income foregone resulting from disadvantages in the areas concerned related to the implementation of the Habitats Directive, the Birds Directive and the Water Framework Directive? Ã¯   yes Ã¯   no 2.1.1. If the answer is yes, please provide all the details concerning the relevant provisions of the Directive(s) in question ¦ ¦ 2.1.2. If the answer is no, please note that point (244) of the Guidelines does not allow for aid to compensate for other costs than those resulting from disadvantages related to the implementation of the Habitats Directive, the Birds Directive and the Water Framework Directive. 2.2. Is the aid granted only in relation to specific requirements that were introduced by the Water Framework Directive, that are in accordance with the programmes of measures of the river basin management plans for the purpose of achieving the environmental objectives of that Directive and go beyond the measures required to implement other Union legislation for water protection? Ã¯   yes Ã¯   no 2.2.1. If the answer is no, please justify its compatibility with the provisions of section 1.1.6. of the Guidelines: ¦ ¦ 2.3. Is the aid granted in relation to specific requirements that go beyond the level of protection of Union legislation existing at the time the Water Framework Directive was adopted as laid down in Article 4(9) of that Directive and that impose major changes in the type of land use, and/or major restrictions in farming practice resulting in a significant loss of income? Ã¯   yes Ã¯   no 2.3.1. If the answer is no, please provide all elements justifying its compatibility with the provisions of Section 1.1.6 of the Guidelines. ¦ ¦ 3. AID AMOUNT 3.1. Please specify the maximum amount of aid, based on the utilised agricultural area (UAA): Ã¯   (a) ¦ (Initial maximum Natura 2000 payment for a period not exceeding five years of EUR 500 per hectare) Ã¯   (b) ¦ (Normal maximum Natura 2000 payment of EUR 200 per hectare) Ã¯   (c) ¦ (Minimum amount of EUR 50 per hectare linked to the Water Framework Directive). 3.2. Please explain the measures taken to ensure that payments are fixed at a level which avoids overcompensation: ¦ 4. OTHER INFORMATION 4.1. Is documentation demonstrating that the State aid complies with and is coherent with the relevant rural development program attached to the notification? Ã¯   yes Ã¯   no If the answer is yes, please provide that documentation hereunder or in an annex attached to this supplementary information sheet. If the answer is no, please note that such documentation is required in accordance with point (47) of the Guidelines. 4.2. Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.7. SUPPLEMENTARY INFORMATION SHEET ON AID TO AREAS FACING NATURAL OR OTHER SPECIFIC CONSTRAINTS This form must be used for the notification of State aid aimed at compensating for natural or other specific constraints in certain areas, which is covered by Section 1.1.7. of Chapter 1 of Part II of the EU Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). This Section applies to undertakings active in the primary agricultural production. 1. The area facing natural or other specific constraints must be designated in accordance with Article 32 of the Regulation (EU) No 1305/2013. Please specify the paragraph of Article 32 under which the area is designated and describe the constraint in question. ¦ ¦ ¦ 2. Calculate the payments (additional costs and income foregone) in comparison to areas which are not affected by natural or other specific constraints, taking into account payments pursuant to Chapter 4 of Title III of Regulation (EU) No 1307/2013. ¦ ¦ ¦ 3. When calculating additional costs and income foregone, will the Member State differentiate, where duly justified, the level of payment taking into account the severity of the identified permanent natural constraint affecting farming activities, and the farming system? Ã¯   yes Ã¯   no 4. Will be the aid granted annually per hectare of agricultural area? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (257) of the Guidelines this aid cannot be granted. 5. What will be the minimum and maximum amount of the aid per hectare per year on average of the area of the beneficiary receiving the aid? Minimum: ¦ Maximum: ¦ Take into account that the aid must be fixed between the following minimum and maximum amounts: EUR 25 minimum per hectare per year on average of the area of the beneficiary receiving aid, and EUR 250 maximum per hectare per year; the maximum amount may reach EUR 450 per hectare per year in mountain areas as defined in Article 32(2) of Regulation (EU) No 1305/2013. 6. If the maximum amounts are higher than the maximum permitted, could the Member State explain the specific circumstances that justify them? ¦ ¦ ¦ 7. Member States must provide for the degressivity of aid above a threshold level of area per holding, to be defined, except where the grant of aid only concerns the minimum amount per hectare per year as laid down in point (258) of the Guidelines. To that effect, could the Member State specify the size of the farms that will benefit from this aid? ¦ 8. In addition to the aid provided for in this scheme, will the Member State grant aid under this measure to beneficiaries in areas which were eligible for aid in accordance with Article 36(a)(ii) of Regulation (EC) No 1698/2005 (27)? Ã¯   yes Ã¯   no If the answer is yes, for beneficiaries in areas that are no longer eligible following the new delimitation referred to in Article 32(3) of Regulation (EU) No 1305/2013, will this aid be degressive over a maximum period of four years starting on the date that the delimitation in accordance with Article 32(3) of Regulation (EU) No 1305/2013 is completed and at the latest in 2018 at no more than 80 % of the average payment fixed in the rural development programme for the programming period 2007-2013 or, if the measure was granted exclusively from national funds, in the relevant State aid decision, in accordance with Article 36(a)(ii) of Regulation (EC) No 1698/2005, and ending in 2020 at the latest at no more than 20 %? Ã¯   yes Ã¯   no Specify the amounts of payments: ¦ Take into account that when the level of the payment reaches 25 EUR due to degressivity, the Member State can continue to grant aid at this level until the phasing out period is completed. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.8. SUPPLEMENTARY INFORMATION SHEET ON AID FOR ORGANIC FARMING This form must be used for the notification of any State aid measures in favour of organic farming as described in Section 1.1.8 of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sector and in rural areas 2014 to 2020 (the Guidelines). 1. GENERAL CONDITIONS AND SCOPE 1.1. Is the aid earmarked only for primary agricultural production? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, aid may be granted only for primary agricultural production. 1.2. Are the beneficiaries agricultural undertakings or groups of agricultural undertakings who undertake on a voluntarily basis to convert to or maintain organic farming practices and methods as defined in Council Regulation (EC) No 834/2007 (28) and who are active farmers? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, aid may be granted only if those conditions are fulfilled. 2. COMMITMENTS 2.1. Is the aid granted only for commitments which go beyond the following standards and requirements: (a) the relevant mandatory standards established under Chapter 1 of Title VI of Regulation (EC) No 1306/2013; (b) the relevant criteria and minimum activities as established pursuant to Article 4(1)(c)(ii) and (iii) of Regulation (EU) No 1307/2013; (c) the relevant minimum requirements applicable to the use of fertilisers and plant protection products; (d) other relevant mandatory requirements laid down in national law? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, aid may be granted only for commitments go beyond those standards and requirements. 2.2. Will commitments be carried out over an initial period of five to seven years? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, aid may be granted only if that initial period is complied with, subject to the exceptions and extensions referred to in questions 2.3, 2.4 and 2.5. 2.3. If the aid is granted for a conversion to organic farming, will a shorter initial period than that referred to in question 2.2 corresponding to the period of conversion be provided for? Ã¯   yes Ã¯   no If the answer is yes, what will be the duration of that period? ¦ years 2.4. If the aid is granted for the maintenance of organic farming, will an annual extension after the termination of the initial period referred to in question 2.2 provided for? Ã¯   yes Ã¯   no 2.5. For new commitments concerning maintenance directly following the commitment performed in the initial period referred to in question 2.2, will a shorter period be provided for? Ã¯   yes Ã¯   no If the answer is yes, what will be the duration of that period? ¦ years 2.6. Please explain, if relevant, how the rules for area related payments laid down in Article 47 of Regulation (EU) No 1305/2013 and any delegated act adopted pursuant to that provision will be complied with: ¦ 3. PERIODICITY AND ELIGIBLE COSTS 3.1. Will the aid cover the following costs: (a) part of additional costs and loss of income resulting from the commitments; Ã¯   yes Ã¯   no If the answer is yes, which part of the costs: ¦ % (b) all additional costs and loss of income resulting from the commitments; Ã¯   yes Ã¯   no (c) transaction costs with a maximum value of 20 % of the premium paid for the commitment; Ã¯   yes Ã¯   no (d) transaction costs with a maximum value of 30 % of the premium paid for the commitment, for commitments undertaken by groups of agricultural undertakings? Ã¯   yes Ã¯   no 3.2. Will the aids mentioned in questions 3.1.(c) and 3.1.(d) be paid on an annual basis? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, those aids may be granted only on an annual basis. 3.3. If compensation for transaction costs caused by entering into organic farming commitments is the subject of the notification, please provide convincing proof of such costs, for example by submitting cost comparisons with agricultural undertakings not entering into such commitments. ¦ 3.4. Is the intention to grant State aid for transaction costs for the continuation of organic farming commitments already entered into in the past? Ã¯   yes Ã¯   no 3.5. If the answer is yes, please provide evidence that such costs continue to occur or that new transaction costs are being incurred: ¦ 3.6. For transaction costs calculated on the basis of average costs and/or average farms, please demonstrate that in particular large enterprises are not overcompensated: ¦ 3.7. Can you confirm that no aid will be granted for commitments covered by an agri-environment or climate measure, or for costs covered by an aid intended to encourage the participation in quality systems? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.8 of Chapter 1 of Part II of the Guidelines, no aid for organic farming may be granted for commitments covered by an agri-environment or climate measure, or for costs covered by an aid intended to encourage participation in quality systems. 3.8. Is the intention to grant aid for investment in primary production and the processing and marketing of organic products? Ã¯   yes Ã¯   no If the answer is yes, please fill in the corresponding supplementary information sheet 1.1.1.1. or 1.1.1.4. 4. AID TYPE AND AMOUNT 4.1. Which type of aid is intended to be granted? Ã¯   (a) aid per hectare per year for annual crops; Ã¯   (b) aid per hectare per year for specialised perennial crops; Ã¯   (c) aid per hectare per year for other land use. 4.2. Please specify the amounts of aid intended to be granted: (a) aid for annual crops: EUR ¦ per hectare (maximum EUR 600 per hectare); (b) aid for specialised perennial crops: EUR ¦ per hectare (maximum EUR 900 per hectare); (c) aid for other land use: EUR ¦ per hectare (maximum EUR 450 per hectare). 4.3. Is it intended to exceed the ceiling provided for the type(s) of aid to be granted? Ã¯   yes Ã¯   no 4.4. If the answer is yes, please indicate the amount of aid intended to be granted, explain the exceptional circumstances underlying the intention to grant that amount of aid and justify the amount proposed with figures: ¦ 5. REVISION CLAUSE 5.1. Is a revision clause provided for the operations included in this aid? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (724) of the Guidelines, the Member State is obliged to introduce a revision clause in order to ensure the adjustment of the operations in the case of amendments of the relevant mandatory standards, requirements or obligations referred to in Section 1.1.8. of the Guidelines beyond which the commitments referred to in that Section have to go. 5.2. Does this aid extend beyond the rural development programming period 2014-2020? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (725) of the Guidelines, a revision clause in order to allow for their adjustment to the legal framework of the following rural development programming period must to be included. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.9. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE PARTICIPATION OF PRODUCERS OF AGRICULTURAL PRODUCTS IN QUALITY SCHEMES This form must be used for the notification of any State aid measures which are designed to encourage the participation of producers of agricultural products in quality schemes as described in Section 1.1.9. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. GENERAL CONDITIONS AND SCOPE 1.1. Is the aid earmarked only for producers of agricultural products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, aid may be granted only if that condition is fulfilled 1.2. Is the aid referred to in point 280(a) of the Guidelines earmarked only for active farmers? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, aid may be granted only if that condition is fulfilled 2. ELIGIBLE COSTS 2.1. Does the aid cover at least one the following costs in relation to quality schemes referred to in point (282) of the Guidelines? Ã¯   (a) the costs for new participation in quality schemes; Ã¯   (b) the costs for compulsory control measures in relation to the quality schemes undertaken pursuant to Union or national legislation by or on behalf of the competent authorities; Ã¯   (c) the costs of market research activities, product conception and design and for preparation of applications for recognition of quality schemes. 2.2. Please confirm that no aid will be granted towards the costs of control undertaken by the beneficiaries themselves, or where Union legislation provides that the costs of control is to be met by producers of agricultural products and groups thereof, without specifying the actual level of charges Ã¯   Confirmed 3. TYPE OF SCHEME AND ACCESSIBILITY For which type of scheme is the aid for a new participation granted? Ã¯   Quality schemes established under the following Regulations and provisions: (i) Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 (29) as concerns wine; Ã¯   yes Ã¯   no (ii) Regulation (EU) No 1151/2012 of the European Parliament and the Council (30); Ã¯   yes Ã¯   no (iii) Regulation (EC) No 834/2007; Ã¯   yes Ã¯   no (iv) Regulation (EC) No 110/2008 of the European Parliament and of the Council (31); Ã¯   yes Ã¯   no (v) Regulation (EU) No 251/2014 of the European Parliament and the Council (32). Ã¯   yes Ã¯   no Ã¯   Quality schemes, including farm certification schemes, for agricultural products, recognised by the Member States as complying with the following criteria: (a) the specificity of the final product under such quality schemes must be derived from clear obligations to guarantee: (i) specific product characteristics, or (ii) specific farming or production methods, or (iii) a quality of the final product that goes significantly beyond the commercial commodity standards as regards public, animal or plant health, animal welfare or environmental protection; (b) the quality scheme must be open to all producers; (c) the quality scheme must involve binding final product specifications and compliance with those specifications must be verified by public authorities or by an independent inspection body; (d) the quality scheme must be transparent and ensure complete traceability of agricultural products. Ã¯   Voluntary agricultural product certification schemes recognised by the Member State as meeting the requirements laid down in Commission Communication  EU best practice guidelines for voluntary certification schemes for agricultural products and foodstuffs (33). 4. ACCESS TO THE SCHEME Is the aid accessible to all eligible undertakings in the area concerned, based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, aid may be granted only if that condition is fulfilled. 5. PERIODICITY Will the aid referred to in point 280(a) of the Guidelines be granted as an annual incentive payment, the level of which is determined according to the level of the fixed costs arising from the participation in quality schemes, for a maximum duration of five years? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, aid may be granted only if those conditions are fulfilled. 6. AID AMOUNT/INTENSITY AND CONDITIONS FOR PAYMENT 6.1. What is the amount of the aid referred to in point 280(a) of the Guidelines, to be granted per beneficiary per year? ¦ Please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, the aid is limited to EUR 3 000 per beneficiary per year. 6.2. What is the intensity of the aid referred to in point 280(b) and (c) of the Guidelines? ¦ % the real costs incurred Please note that in accordance with Section 1.1.9. of Chapter 1 of Part II of the Guidelines, the aid may reach 100 % of the real costs incurred. 6.3. Please confirm that the aid referred to in point 280(b) and (c) of the Guidelines will not involve direct payments to the beneficiaries and will be paid to the body responsible for control measures, the research provider or the consultancy provider: Ã¯   Confirmed OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.10. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE PROVISION OF TECHNICAL SUPPORT IN THE AGRICULTURE SECTOR This form must be used for the notification of any State aid measure aimed at the provision of technical support in the agricultural sector as described by Section 1.1.10. of Chapter 1 of Part II of the EU Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014-2020 (the Guidelines). 1. COMMON PROVISIONS (Please fill in this section and the relevant section below depending on the objective of the State aid) 1.1. Is the aid applied to the agricultural sector, including primary agricultural production, the processing of agricultural products and the marketing of agricultural products? Ã¯   yes Ã¯   no Please note that the aid for farm replacement services can be granted only to undertakings active in the primary agricultural production. 1.2. Who are the beneficiaries of the aid? Ã¯   (a) farmers; Ã¯   (b) producer groups; Ã¯   (c) other, please specify: ¦ 1.3. Is the aid available to all those eligible in the area concerned based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 1.4. Where the provision of technical support is undertaken by producer groups or other organisations is membership of such groups or organisations a condition for access to the service? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.5. Is the contribution of non-members towards the administrative costs of the producer group or organisation concerned, referred to in question 1.4, limited to the costs of providing the service? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR KNOWLEDGE TRANSFER AND INFORMATION ACTIONS (Section 1.1.10.1.) 2.1. Which of the following types of aid can be financed by the aid scheme or individual measure? Ã¯   (a) vocational training and skills acquisitions, including training courses, workshops and coaching; Ã¯   (b) demonstration activities; Ã¯   (c) information actions; Ã¯   (d) aid to cover short-term farm management exchanges and farm visits. 2.2. Which of the following eligible costs does the measure cover? Ã¯   (a) the costs of organising the vocational training, skills acquisition actions, demonstration activities or information actions; Ã¯   (b) the costs of travel, accommodation and per diem expenses of the participants; Ã¯   (c) the costs of the provision of replacement services during the absence of the participants; Ã¯   (d) the costs related to demonstration projects. 2.3. In the case of demonstration projects, do the eligible costs include? Ã¯   (a) the construction, acquisition, including leasing, or improvement of immovable property, with land only being eligible to an extent not exceeding 10 % of total eligible costs of the operation concerned; Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the asset; Ã¯   (c) the general costs linked to expenditure referred to in point (293)(d)(i) and (ii) of the Guidelines, such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including feasibility studies; Ã¯   (d) the acquisition or development of computer software and the acquisition of patents, licenses, copyrights and trademarks; Ã¯   (e) the additional expenses and income foregone relating to the small-scale demonstration projects. Please note that the eligible costs are limited to those listed in point (293) of the Guidelines. 2.4. Do feasibility studies remain eligible expenditure even where, based on their results, no expenditure under point (293)(d)(i) and (ii) of the Guidelines is incurred? Ã¯   yes Ã¯   no 2.5. If the intention is to grant aid for additional expenses and income foregone relating to a small-scale demonstration project, please justify? ¦ ¦ 2.6. Are the costs referred to in point (293)(d)(i) to (iv) of the Guidelines eligible to the extent used for a demonstration project and for the duration period of the demonstration project? Ã¯   yes Ã¯   no 2.7. Do the bodies providing knowledge transfer and information services have the appropriate capacities in the form of staff qualifications and regular training to carry out those tasks? Ã¯   yes Ã¯   no 2.8. The aid will be granted in the form of: Ã¯   (a) subsidized services; Ã¯   (b) direct payments of money to producers only under the form of reimbursement of actually incurred costs? Please note that the aid referred to in point (293)(a) and (c) and point (293)(d)(i) to (iv) of the Guidelines must not involve direct payments to the beneficiaries. 2.9. As an exception to the question 2.8, will the recipient of the aid referred to in point (293)(a) and (c) and point (293)(d)(i) to (iv) of the Guidelines be the provider of knowledge transfer and information action? Ã¯   yes Ã¯   no Please note that the aid for the costs of the provision of replacement services referred to in point (293)(c) of the Guidelines may, alternatively, be paid directly to the provider of the replacement services, and the aid for small-scale demonstration projects, referred to in point (293)(d)(i) to (iv) of the Guidelines may be paid directly to the beneficiaries. 2.10. If the answer to question 2.9 is no, please justify? ¦ ¦ 2.11. Will the aid referred to in point (293)(d)(v) of the Guidelines be paid directly to the beneficiaries? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.12. Please state the maximum aid intensity (maximum 100 %) ¦ 2.13. In the case of eligible costs referred to in point (293)(d) of the Guidelines is the maximum aid amount limited to EUR 100 000 over a period of three fiscal years? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3. AID FOR ADVISORY SERVICES (Section 1.1.10.2.) 3.1. Is the aid designed to help undertakings active in the agricultural sector and young farmers benefit from the use of advisory services for the improvement of the economic and environmental performance as well as the climate friendliness and resilience of their holding and/or investment? Ã¯   yes Ã¯   no 3.2. Advice will cover as a minimum one of the following elements: Ã¯   (a) Obligations deriving from the statutory management requirements and/or standards for good agricultural and environmental conditions provided in Chapter I of Title VI of Regulation (EU) No 1306/2013; Ã¯   (b) The agricultural practices beneficial for the climate and the environment as laid down in Chapter 3 of Title III of Regulation (EU) No 1307/2013 and the maintenance of the agricultural area as referred to in point (c) of Article 4(1) of that Regulation; Ã¯   (c) Measures aiming at farm modernization, competitiveness building, sectoral integration, innovation and market orientation as well as the promotion of entrepreneurship; Ã¯   (d) Requirements defined by Member States for implementing Article 11(3) of the Water Framework Directive; Ã¯   (e) Requirements defined by Member States for implementing Article 55 of Regulation (EC) No 1107/2009 of the European Parliament and of the Council (34), and in particular compliance with the general principles of integrated pest management as referred to in Article 14 of Directive 2009/128/EC of the European Parliament and of the Council (the Pesticides Directive) (35); Ã¯   (f) Occupational safety standards and safety standards linked to farms; Ã¯   (g) Specific advice for farmers setting up for the first time, including advice on economic and environmental sustainability. If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3.3. Is advice about one or more of the options as listed in question 3.2, linked to at least one Union priority for rural development? Ã¯   yes Ã¯   no Please provide details: ¦ ¦ If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3.4. Which of the following types of advice is financed by the aid scheme or individual measure? Ã¯   (a) advice on the information related to climate change mitigation and adaptation, biodiversity and protection of waters as laid down in Annex I to Regulation (EC) No 1306/2013; Ã¯   (b) advice on issues linked to the economic and environmental performance of the agricultural holding, including competitiveness aspects; Ã¯   (c) advice for the development of short supply chains, organic farming and health aspects of animal husbandry; Ã¯   (d) advice on other issues. Please describe the envisaged measures: ¦ ¦ ¦ ¦ 3.5. The aid must be granted to the advisory services provider and must not involve direct payments to the beneficiaries: Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3.6. Do the bodies selected to provide advice have the appropriate resources in the form of regularly trained and qualified staff and advisory experience and reliability with respect to the fields they advise in? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3.7. Is advice partly provided in a group? Ã¯   yes Ã¯   no Please note that where duly justified and appropriate, advice may be partly provided in a group, while taking into account the situation of the individual user of the advisory services. 3.8. If the answer to question 3.7 is yes, please justify? ¦ ¦ 3.9. Is the amount of aid limited to EUR 1 500 per advice? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 3.10. When providing advice, do the advisory service providers undertake to respect the non-disclosure obligations referred to in Article 13(2) of Regulation (EU) No 1306/2013? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 4. AID FOR FARM REPLACEMENT SERVICES (Section 1.1.10.3.) 4.1. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 4.2. The aid must be granted to the provider of the farm replacement service and must not involve direct payments to farmers: Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 4.3. Will the aid be granted in respect of the real costs incurred for the replacement of a farmer, a natural person who is a member of farm household, or farm worker, during their absence from work due to illness, including illness of their child, holidays, maternity and parental leave, mandatory military service or in case of death? Ã¯   yes Ã¯   no Please note that the eligible costs are limited to those listed under point (310) of the Guidelines. 4.4. Is the total duration of the replacement with the exception of replacement for maternity and parental leave and during mandatory military service covered by the aid limited to three months per year per beneficiary? Ã¯   yes Ã¯   no Please note that in duly justified cases the total duration of the replacement may be authorised for a longer time period. 4.5. If the answer to question 4.4 is no, please justify? ¦ ¦ 4.6. Is the total duration of the replacement for maternity and parental leave covered by the aid limited to six months in each case? Ã¯   yes Ã¯   no Please note that in duly justified cases the replacement for maternity and parental leave may be authorised for a longer time period. 4.7. If the answer to question 4.6 is no, please justify? ¦ ¦ 4.8. Is the total duration of the replacement for mandatory military service covered by the aid limited to the duration of the service? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 4.9. Please state the maximum aid intensity (maximum 100 %): ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.1.11. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE PROVISION OF COOPERATION IN THE AGRICULTURE SECTOR This form must be used for the notification of any State aid measure whose aim is the provision of cooperation in the agricultural sector as described by Section 1.1.11. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014-2020 (the Guidelines). 1. TYPE OF AIDS 1.1. Is this cooperation applicable in the agricultural sector, including primary agricultural production, the processing of agricultural products and the marketing of agricultural products? Ã¯   yes Ã¯   no 1.2. The cooperation involves at least two entities, such as: Ã¯   (a) cooperation approaches among different actors in the agricultural sector, food chain (only if the result of the processing is an agricultural product) and other actors active in the agricultural sector that contribute to achieving the objectives and priorities of rural development policy, including producer groups, cooperatives and inter-branch organisation; Ã¯   (b) the creation of clusters and networks in the agricultural sector; Ã¯   (c) the establishment and operation of operational groups of the EIP for agricultural productivity and sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013. 2. ELIGIBLE COSTS AND AID INTENSITY 2.1. The aid will be granted for cooperation relating to the following activities: Ã¯   (a) pilot projects; Ã¯   (b) the development of new products, practices, processes and technologies in the agriculture and food (as far as agricultural products are concerned) sectors; Ã¯   (c) cooperation among small operators in the agricultural sector in organising joint work processes, sharing facilities and resources; Ã¯   (d) horizontal and vertical cooperation among supply chain actors for the establishment of logistic platforms to promote short supply chains and local markets; Ã¯   (e) promotion activities in a local context relating to the development of short supply chain and local markets; Ã¯   (f) joint action undertaken with a view to mitigating or adapting to climate change; Ã¯   (g) joint approaches to environmental projects and ongoing environmental practices including efficient water management, the use of renewable energy (36) and the preservation of agricultural landscapes; Ã¯   (h) horizontal and vertical cooperation among supply chain actors in the sustainable production of biomass for use in food production if the result is an agricultural product and energy production for own consumption; Ã¯   (i) implementation, in particular by groups of public and private partners other than those defined in point (b) of Article 32(2) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (37), of local development strategies other than those defined in Article 2(19) of that Regulation addressing one or more of the Union priorities for rural development. 2.2. In the case of aid for the creation of clusters and networks, will it be granted only to newly formed clusters and networks and those commencing an activity that is new to them? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (317) of the Guidelines this aid cannot be granted. 2.3. Aid for pilot projects and the development of new products, practices, processes and technologies in the agriculture and the food sector only as far as agricultural products are concerned may be granted also to individual actors. Where aid is granted to individual actors, will the results of the supported project or activity be disseminated? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (318) of the Guidelines this aid cannot be granted. 2.4. Does aid for the establishment and development of short supply chains, as referred to in point (316)(d) and (e) of the Guidelines, cover only supply chains involving no more than one intermediary between farmer and consumer? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (319) of the Guidelines this aid cannot be granted. 2.5. Will the aid comply with the relevant provisions of competition law, in particular with Articles 101 and 102 of the Treaty? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (320) of the Guidelines no aid may be granted. If the answer is yes, please explain how this compliance will be ensured. 2.6. Aid may be granted to cover the following eligible costs in so far as they concern agricultural activities: Ã¯   (a) studies of the area concerned, feasibility studies, and the drawing up of a business plan or local development strategy other than the one referred to in Article 33 of Regulation (EU) No 1303/2013; Ã¯   (b) the costs for the animation of the area concerned in order to make feasible a collective territorial project or a project to be carried out by an operational group of the EIP for agricultural productivity and sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013; in the case of clusters animation may also concern the organisation of training, networking between members and the recruitment of new members; Ã¯   (c) the running costs of cooperation, such as the salary of a coordinator; Ã¯   (d) the direct costs of specific projects linked to the implementation of a business plan, environmental plan, a local development strategy other than the one referred to in Article 33 of Regulation (EU) No 1303/2013 or other actions aiming at innovation including testing; the direct costs must be limited to the eligible costs of investment aid, as specified in the Section 1.1.1.1 on aid for investment of Part II of the Guidelines; Ã¯   (e) the costs of promotion activities. 2.7. Will the aid be limited to a maximum period of seven years except for collective environmental action in duly justified cases? Ã¯   yes Ã¯   no Please provide the justification for collective environmental actions exceeding a period of seven years: ¦ ¦ ¦ 2.8. The aid will be granted up to: ¦% of the eligible costs. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.1. SUPPLEMENTARY INFORMATION SHEET ON AID TO MAKE GOOD THE DAMAGE CAUSED BY NATURAL DISASTERS OR EXCEPTIONAL OCCURRENCES This form must be used by Member States for the notification of any State aid measures which are designed to compensate for damage to agricultural production or the means of agricultural production caused by a natural disaster or exceptional occurrences as described by Section 1.2.1.1. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Which natural disaster or exceptional occurrence caused (or, in the case of an ex-ante framework aid scheme (38), could cause) the damage for which the compensation is required? ¦ 2. When did the event specified in question 1 occur? ¦ 3. Please indicate the last date on which aid may be paid out. ¦ 4. Have the competent authority of the Member State formally recognised that a natural disaster or an exceptional occurrence has occurred? Ã¯   yes Ã¯   no 5. Please demonstrate a direct link between the natural disaster or exceptional occurrence and the damages incurred by the agricultural undertaking active in primary agricultural production, the processing and the marketing of agricultural products. ¦ 6. Who is the aid paid to? Is it paid directly to the agricultural undertaking concerned, or to a producer group or organisation of which the agricultural undertaking is a member? ¦ 7. If aid is paid to a producer group or organisation, how is it ensured that the amount of aid does not exceed the amount of aid to which that agricultural undertaking is eligible? ¦ 8. Please submit an assessment as precise as possible of the damage incurred by the potential beneficiaries. ¦ 9. Are only those costs of the damage which is a direct consequence of the natural disaster or exceptional occurrence eligible for aid? Ã¯   yes Ã¯   no 10. Is the direct consequence referred to in question 9 assessed by a public authority, by an independent expert recognised by the granting authority or by an insurance undertaking? Ã¯   yes Ã¯   no If the answer is yes, please specify which one: ¦ 11. What kind of compensation is covered by the aid (multiple responses are possible)? Ã¯   (a) compensation for material damage to buildings, equipment, machinery, stocks and means of production; Ã¯   (b) compensation for loss of income resulting from the full or partial destruction of the agricultural production and the means of the primary agricultural production. 12. Will the damage be calculated at the level of the individual beneficiary? Ã¯   yes Ã¯   no 13. If material damage as specified in question 11 is concerned, is such damage calculated on the basis of the repair cost or economic value of the affected asset before the natural disaster or the exceptional occurrence? Ã¯   yes Ã¯   no 14. Will indexes be used in order to calculate the annual agricultural production of the beneficiary? Ã¯   yes Ã¯   no 15. If the answer to question 14 is yes, will the calculation method used permit the determination of the real loss of the beneficiary in the given year? Ã¯   yes Ã¯   no 16. Will the measurement of the extent of the loss caused be tailored to the specific characteristics of each type of product using: Ã¯   (a) biological indexes (quantity of biomass loss) or equivalent yield loss indexes established at farm, local, regional or national level, or Ã¯   (b) weather indexes (including quantity of rainfall and temperature) established at local, regional or national level? Ã¯   yes Ã¯   no 17. If the answer to point (a) or (b) of question 16 is yes, how does the Member State intend to ensure that the respective calculations are representative, and not based on abnormally high yields and do not result in the overcompensation on any beneficiary? ¦ 18. Has the natural disaster or the exceptional occurrence affected a wide area in the same way? Ã¯   yes Ã¯   no 19. If the answer to question 18 is yes, will aid payments be based on average losses? Ã¯   yes Ã¯   no 20. If the answer to question 19 is yes, how does the Member State intend to ensure that the average losses referred to in question 19 are representative and do not result in significant overcompensation of any beneficiary? ¦ 21. Are other payments received by the beneficiary of the aid, such as under insurance policies, deducted from the amount of eligible costs? Ã¯   yes Ã¯   no 22. How does the Member State intend to ensure that any other costs not incurred because of the natural disaster or exceptional occurrence will be deducted from the amount of eligible costs? ¦ 23. Please indicate the maximum gross aid intensity as a percentage of the eligible costs. ¦ The following question applies in the case of notification of an ex ante framework aid scheme to compensate for the damages of natural disasters: 24. Please clearly stipulate the conditions under which aid can be granted in the event of earthquakes, avalanches, landslides and floods as well as for tornadoes, hurricanes, volcanic eruptions and wild fires of natural origin. ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.2. SUPPLEMENTARY INFORMATION SHEET ON AID TO COMPENSATE FOR DAMAGE CAUSED BY ADVERSE CLIMATIC EVENT WHICH CAN BE ASSIMILATED TO A NATURAL DISASTER This form must be used by Member States for the notification of any State aid measures which are designed to compensate for damage to agricultural production or the means of agricultural production caused by an adverse climatic event which can be assimilated to a natural disaster as described by section 1.2.1.2. of Chapter 1 of Part II of the EU Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. What adverse climatic event which can be assimilated to a natural disaster has justified the aid? ¦ 2. When did the climatic event which can be assimilated to a natural disaster referred to in question 1 occur? ¦ 3. Please indicate the last date on which aid may be paid out. ¦ 4. Please demonstrate as to why the adverse climatic event can be assimilated to a natural disaster. ¦ 5. Will aid only be granted to primary agricultural production? Ã¯   yes Ã¯   no 6. Has the occurrence of the adverse climatic event which can be assimilated to a natural disaster been formally recognised by the competent authority of the Member State? Ã¯   yes Ã¯   no 7. Please demonstrate a direct link between the adverse climatic event which can be assimilated to a natural disaster and the damages incurred by the agricultural undertaking active in primary agricultural production. ¦ 8. Have criteria been established in advance on the basis of which an adverse climatic event which can be assimilated to a natural disaster is to be formally recognised? Ã¯   yes Ã¯   no 9. Please provide appropriate supporting meteorological information in relation to the adverse climatic event at issue. ¦ 10. Is the aid paid directly to? Ã¯   (a) the concerned agricultural undertaking active in primary agricultural production, or Ã¯   (b) a producer group or organisation of which the agricultural undertakings referred to in point (a) are members. 11. If the answer to the question 10 is point (b), please explain how it is ensured that the amount of aid does not exceed the amount of aid to which each respective agricultural undertaking is eligible? ¦ 12. Please indicate the costs eligible for aid: Ã¯   (a) compensation for the loss of the beneficiary's income from the full or partial destruction of the agricultural product and the means of production resulting from the occurrence of an adverse climatic event which can be assimilated to a natural disaster as referred to in point (354)(b) of the Guidelines; Ã¯   (b) compensation for material damage to farm buildings and farm equipment and machinery, stocks and means of production caused by an adverse climatic event which can be assimilated to a natural disaster as referred to in point (354)(a) of the Guidelines. 13. If the answer to question 12 is point (a), will the loss of income be calculated by subtracting the result of multiplying the quantity of the agricultural products produced in the year of the adverse climatic event which can be assimilated to a natural disaster, or each following year affected by the full or partial destruction of the means of production, by the average selling price obtained during that year; from the result of multiplying the average annual quantity of agricultural products produced in the preceding three-year period or a three year average based on the preceding five-year period (excluding the highest and lowest entry) by the average selling price obtained? Ã¯   yes Ã¯   no 14. If the answer to question 13 is yes, will the other costs incurred by the beneficiary due to the adverse climatic event that can be assimilated to a natural disaster be added to the amount resulting of the calculation of the loss of income? Ã¯   yes Ã¯   no 15. If the answer to question 13 is yes, will any amount received under insurance schemes and costs not incurred because of the adverse climatic event (for example because of non-harvesting) be deducted from the amount resulting of the calculation of the loss of income? Ã¯   yes Ã¯   no 16. Will indexes be used in order to calculate the annual agricultural production of the beneficiary? Ã¯   yes Ã¯   no 17. If the answer to question 16 is yes, will the calculation method used permit the determination of the real loss of the beneficiary in the given year? Ã¯   yes Ã¯   no 18. Will the method of calculation of the extent of the loss caused be tailored to the specific characteristics of each type of agricultural product using: (a) biological indexes (that is to say, quantity of biomass loss) or equivalent yield loss indexes established at farm, local, regional or national level, or (b) weather indexes (including the quantity of rainfall and temperature) established at local, regional or national level? Ã¯   yes Ã¯   no 19. Has the adverse climatic event which can be assimilated to a natural disaster affected a wide area in the same way? Ã¯   yes Ã¯   no 20. If the answer to question 19 is yes, will aid payments be based on average losses? Ã¯   yes Ã¯   no 21. If the answer to question 20 is yes, how will it be ensured that these average losses referred to question 20 are representative, and not based on abnormally high yields and do not result in the overcompensation of any beneficiary? ¦ 22. Will the aid be calculated on the basis of the repair cost or economic value of the affected asset before the adverse climatic event which can be assimilated to a natural disaster? Ã¯   yes Ã¯   no 23. Will the calculation of loss be made at the level of an individual beneficiary? Ã¯   yes Ã¯   no 24. Please state the maximum gross aid intensity as a percentage of the eligible cost. ¦ 25. Are areas facing natural constraints affected by the adverse climatic event which can be assimilated to a natural disaster? Ã¯   yes Ã¯   no 26. Will the compensation granted be reduced by 50 % if the farmer concerned has not taken out insurance covering at least 50 % of his/her average annual production or production-related income and the statistically most frequent climatic risks in the Member State or region concerned? Ã¯   yes Ã¯   no If the answer is no, please note that derogations from this condition are only possible if the Member State can convincingly show that, despite all reasonable efforts, affordable insurance covering the statistically most frequent climatic risks in the Member State or region concerned was not available at the time the damage occurred. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.3. SUPPLEMENTARY INFORMATION SHEET ON AID FOR COMBATING ANIMAL DISEASES AND PLANT PESTS This form must be used by Member States for the notification of any State aid measures for the costs of prevention, control and eradication of animal diseases and plant pests and State aid to make good the damage caused by animal diseases and plant pests as described by Section 1.2.1.3. of Chapter 1 of Part II of the EU Guidelines for State aid in the agriculture and forestry sectors in rural areas 2014 to 2020 (the Guidelines). 1. What animal disease or plant pest is involved? ¦ 2. Will aid only be granted to undertakings active in primary agricultural production? Ã¯   yes Ã¯   no 3. Will aid only be paid: Ã¯   (a) in relation to animal diseases or plant pests for which Union or national rules exist, whether laid down by law, regulation or administrative action; Ã¯   (b) as part of a: (i) public programme at Union, national or regional level for the prevention, control or eradication of the animal disease or the plant pest concerned, or (ii) emergency measures imposed by competent public authority, or (iii) measures to eradicate or contain a plant pest implemented in accordance with Council Directive 2000/29/EC (39). 4. Please attach to the notification a description of the prevention, control and eradication measures concerned. 5. In relation to damage caused by plant pests, has the Member State implemented Article 14(1) of the Pesticides Directive (40) and Article 55 of Regulation (EC) No 1107/2009 (41) of the European Parliament and of the Council? Ã¯   yes Ã¯   no 6. Does the aid relate to an animal disease or plant pest in respect of which Union legislation provides that the charges for measures taken are to be borne by the beneficiary? Ã¯   yes Ã¯   no 7. Was the animal disease or the plant pest caused deliberately or by the negligence of the beneficiary? Ã¯   yes Ã¯   no 8. If an animal disease is at issue, please answer if this animal disease is referred to in the list of animal diseases established by the World Organisation for Animal Health or the animal diseases and zoonoses listed in Annex I and II to Regulation (EU) No 652/2014 (42)? Ã¯   yes Ã¯   no 9. When did the cost or loss caused by the animal disease or plant pest occur? ¦ 10. Please indicate the last date on which aid may be paid out. ¦ 11. Are any costs which are not incurred directly due to the animal disease or plant pest and which would have been incurred otherwise by the beneficiary eligible for aid? Ã¯   yes Ã¯   no 12. If prevention measures (i.e. measures regarding an animal disease or plant pest that has not yet occurred) are concerned, please tick which costs are eligible for aid: Ã¯   (a) health checks; Ã¯   (b) analyses; Ã¯   (c) tests and other screening measures; Ã¯   (d) the purchase, storage, administration and distribution of vaccines, medicines, substances for the treatment of animals and plant protection products; Ã¯   (e) the preventive slaughtering or culling of animals or destruction of animal products and the destruction of crops and the cleaning and disinfection of the holding and equipment. 13. If control or eradication measures (i.e. measures regarding animal diseases for which a competent authority has formally recognised an outbreak, or plant pests for which a competent authority has formally acknowledged their presence) are concerned, please tick which costs are eligible for aid: Ã¯   (a) tests and other screening measures in case of animal diseases, including transmissible spongiform encephalopathy (TSE) and bovine spongiform encephalopathy (BSE) tests; Ã¯   (b) the purchase, storage, administration and distribution of vaccines, medicines, and substances for the treatment of animals and plant protection products; Ã¯   (c) the slaughter or culling and destruction of animals and the destruction of products linked to them or the destruction of plants, including those that die or are destroyed as a result of vaccination or other measures ordered by the competent authority and the cleaning and disinfection of the holding and equipment. 14. Please specify by which means aid will be granted? Ã¯   (a) in kind; Ã¯   (b) the real costs are reimbursed to the beneficiary. 15. If the reply to the question 14 is point (b), please answer if the eligible costs are those referred to in points (374)(d) and (375)(b) of the Guidelines. Ã¯   yes Ã¯   no 16. If the answer to question 15 is no, are plants concerned? Ã¯   yes Ã¯   no 17. If the answer to question 16 is yes, please answer if the eligible costs are referred to in points (374)(e) and (375)(c) of the Guidelines. Ã¯   yes Ã¯   no 18. In the case of aid to make good the damage caused by an animal disease or a plant pest, is compensation calculated in relation to: (a) the market value of animals slaughtered or culled or that have died or the products linked to them, or the plants destroyed, as a result of the animal disease or plant pest and as part of a public programme or measure referred to in point (366)(b) of the Guidelines? Ã¯   yes Ã¯   no (b) loss of income due to quarantine obligations and difficulties in restocking, replanting and obligatory crop-rotation? Ã¯   yes Ã¯   no 19. Will the aid be limited to the costs and damage caused by animal diseases and plant pests for which the competent authority: Ã¯   (a) has formally recognised an outbreak, in the case of an animal disease, or Ã¯   (b) has formally acknowledged their presence, in the case of plants pests? 20. Does the Member State commit that the aid and any other payments received by the beneficiary, including payments under other national or Union measures or insurance policies for the same eligible costs will not exceed 100 % of the eligible costs? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.4. SUPPLEMENTARY INFORMATION SHEET ON AID FOR FALLEN STOCK This form must be used by Member States for the notification of any State aid measures for fallen stock as described by Section 1.2.1.4. of Chapter 1 of Part II of the EU Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Will aid only be granted to undertakings active in primary agricultural production? Ã¯   yes Ã¯   no 2. Please indicate the costs eligible for aid and the applicable aid intensities: Ã¯   (a) costs for the removal of fallen stock: ¦.% Ã¯   (b) costs for the destruction of the fallen stock: ¦.% Ã¯   (c) costs for the removal and destruction of the fallen stock where the aid is financed through fees or through compulsory contributions destined for the financing of the removal and destruction of the fallen stock, provided that such fees or contributions are limited to and directly imposed on the meat sector: ¦.% Ã¯   (d) costs for the removal and destruction of the fallen stock where there is an obligation to carry out TSE tests on the fallen stock concerned or in the case of an outbreak of an animal disease referred to in the list of animal diseases established by the World Organisation for Animal Health or the animal diseases and zoonoses listed in Annexes I and II to Regulation (EU) No 652/2014 (43): ¦.% 3. Is the aid conditional on the existence of a consistent monitoring programme which ensures the safe disposal of all fallen stock in the Member State? Ã¯   yes Ã¯   no 4. Does the aid involve direct payment of money to the undertakings active in the livestock sector? Ã¯   yes Ã¯   no 5. Will aid be paid to economic operators that are active downstream from the undertakings active in the livestock sector, and that provide services linked to the removal and destruction of the fallen stock? Ã¯   yes Ã¯   no 6. Will aid be granted towards the costs of disposal of slaughterhouse waste? Ã¯   yes Ã¯   no 7. Will aid be granted for investments undertaken in relation to the disposal of slaughterhouse waste? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.5. SUPPLEMENTARY INFORMATION SHEET ON AID TO COMPENSATE FOR THE DAMAGE CAUSED BY PROTECTED ANIMALS This form must be used by Member States for the notification of any State aid measures which are designed to compensate for damage caused by protected animals as described in Section 1.2.1.5. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Are undertakings active in the primary agricultural production the sole beneficiaries of this aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. Have reasonable preventive measures been requested from the beneficiaries, which are proportionate to the risk of damage caused by protected animals in the concerned area? Ã¯   yes Ã¯   no If the answer is no, please note that the aid can be declared compatible with the internal market only if clear evidence is submitted showing the impossibility to take such preventive measures. 3. If the answer to question 2 is yes, please indicate what type of preventive measures were requested (for example, safety fences where possible, livestock guarding dogs). ¦ 4. Which protected animal caused the damage for which the compensation is envisaged? ¦ 5. What kind of damage was caused? ¦ 6. Please demonstrate a direct causal link between the damages incurred by the agricultural undertaking active in primary agricultural production and the behaviour of the protected animals. ¦ 7. Is the aid paid directly to the agricultural undertaking concerned or to a producer group or organisation of which that undertaking is a member? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8. If the aid is paid to a producer group or organisation, does the amount of aid exceed the amount of aid to which the agricultural undertaking is eligible? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 9. When did the event that caused the damage occur? ¦ Please note that the aid scheme must be established within a period of three years following the date of occurrence of the loss or damage. 10. Please indicate the last date on which aid may be paid out. ¦ Please note that the aid must be paid out within a period of four years following the date of occurrence of the loss or damage. 11. Is the damage calculated at the level of the individual beneficiary? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 12. What kind of compensation is covered by the aid (multiple responses are possible)? Ã¯   (a) compensation for animals killed or plants destroyed; Ã¯   (b) compensation for indirect costs incurred; Ã¯   (c) compensation for material damage to farm equipment, machinery and farm buildings and stocks. Please, note that aid for investments in measures to prevent damage caused by protected animals, can be granted in accordance with the conditions of Section 1.1.1.1 of Chapter 1 of Part II of the Guidelines and not Section 1.2.1.5. of the Guidelines. 13. If the answer to question 12 is point (a), are the eligible costs calculated on the basis of the market value of the animals killed or the plants destroyed? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 14. If the answer to question 12 is point (b), please indicate exhaustively all the indirect costs that can be reimbursed (such as veterinary costs resulting from the treatment of wounded animals and labour costs related to the searches for missing animals). ¦ 15. If the answer to question 12 is point (c), is the material damage calculated on the basis of the repair cost or economic value of the affected asset before the event that caused the damage? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 16. If the answer to question 12 is point (c), does the aid exceed the repair cost or the decrease in fair market value caused by the event that caused the damage, that is to say, the difference between the propertys value immediately before and immediately after that event? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 17. Is the aid restricted to damage incurred as a direct consequence of the event that caused the damage? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 18. Which of the following bodies is responsible for assessing the eligible costs? Ã¯   (a) a public authority; Ã¯   (b) an independent expert recognised by the granting authority; Ã¯   (c) an insurance undertaking. Please note that the costs will be eligible only if the assessment was made by one of the three bodies listed in points (a), (b) and (c). 19. Are other payments received by the aid beneficiary, for example, under insurance policies, deducted from the amount of eligible costs? Ã¯   yes Ã¯   no 20. Are costs not incurred because of the event that caused the damage, which would otherwise have been incurred by the beneficiary, deducted from the amount of the aid? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 21. How is it intended to ensure that overcompensation as a result of the combination of this aid with other national or Union support instruments or private insurance schemes is avoided? ¦ 22. Please indicate the gross aid intensity as a percentage of the direct eligible costs. ¦ 23. Please indicate the gross aid intensity as a percentage of the indirect eligible costs. ¦ Please note that compensation for indirect costs must not exceed 80 % of the total indirect eligible costs. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.6. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE PAYMENT OF INSURANCE PREMIUMS This form must be used for the notification of any State aid schemes designed to compensate for the payment of insurance premiums as described by Section 1.2.1.6. of Chapter 1 of Part II of the EU Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Does the aid measure provide for the payment of insurance premiums in favour of companies active in the processing and the marketing of agricultural products? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (406) of the Guidelines the Commission can only authorise aid towards the payment of insurance premiums to undertakings active in primary agricultural production. 2. Please specify which damages will be covered by the insurance for which the premium will be partly financed under the notified aid measure: Ã¯   Damage caused by natural disasters or exceptional occurrences, adverse climatic events which can be assimilated to a natural disaster, animal diseases and plant pests, the removal and destruction of fallen stock and damage caused by protected animals, as referred to in Sections 1.2.1.1. to 1.2.1.5. of the Guidelines, as well as by other adverse climatic events. Ã¯   Damages caused by environmental incidents. 3. For insurance premiums for insurance against losses caused by environmental incidents, has the occurrence of the environmental incident been formally recognised as such by the competent authority of the Member State? Ã¯   yes Ã¯   no 3.1. If the answer is yes, has the Member State established in advance criteria on the basis of which the formal recognition referred to is deemed to be granted? Ã¯   yes Ã¯   no 3.2. Have indexes been used in order to calculate the annual agricultural production of the beneficiary and the extent of the loss? Ã¯   yes Ã¯   no 4. Is the aid limited to insurance provided by a single insurance company or group of companies? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (407) of the Guidelines the Commission cannot authorise aid for the payment of insurance premiums if it is limited to insurance provided by a single insurance company or group of companies. 5. Is the aid made subject to the condition that the insurance contract must be taken out with a company established in the Member State? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (407) of the Guidelines the Commission cannot authorise aid for the payment of insurance premiums which constitute a barrier to the operation of the internal market for insurance services. 6. Does the aid cover a re-insurance programme? Ã¯   yes Ã¯   no If the answer is yes, please provide all necessary information to enable the Commission to check possible aid components at the different levels involved (that is to say, at the level of the insurer and/or re-insurer) and the compatibility of the proposed aid with the internal market. In particular please submit sufficient information to enable the Commission to check that the final benefit of the aid is passed on to the farmer. 7. What are the eligible costs? Ã¯   (a) the cost of insurance premiums against the losses caused by the events referred to in question 2. Ã¯   (b) the costs associated with a reinsurance scheme. Please specify: ¦ 8. What is the maximum level of aid proposed? (as a percentage) ¦ Please note that the gross aid intensity must not exceed 65 % of the cost of the insurance premium, with the exception of aid for the removal and destruction of fallen stock, where the aid intensity must not exceed 100 % of the cost of the insurance premium as regards insurance premiums for the removal of fallen stock and 75 % of the cost of the insurance premium as regards insurance premiums for the destruction of such fallen stock. 9. Will the amount of the insurance premium eligible for support be limited by tha application of a ceiling? Ã¯   yes Ã¯   no If the answer is yes, what will the ceiling be? ¦ 10. Are the insurance payments limited so that they compensate for no more than the cost of making good the damage caused by the events referred to in question 2? Ã¯   yes Ã¯   no 11. Do the insurance payments require or specify the type or quantity of future production? Ã¯   yes Ã¯   no Please note that in accordance with point (410) of the Guidelines insurance payments may compensate only the cost of making good the damage caused by the events referred to in question 2 and may not require or specify the type or quantity of future production. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.1.7. SUPPLEMENTARY INFORMATION SHEET ON AID FOR FINANCIAL CONTRIBUTIONS TO MUTUAL FUNDS This form must be used for the notification of any State aid schemes designed to compensate for financial contributions to mutual funds as described by Section 1.2.1.7. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Does the aid measure provide for financial contributions to mutual funds in favour of large companies and/or companies active in the processing and the marketing of agricultural products? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (415) of the Guidelines the Commission can only authorise aid for financial contributions to mutual funds to undertakings active in primary agricultural production. 2. Please specify which damages will be covered by the mutual fund for which the financial contribution will be partly financed under the notified aid measure: Ã¯   Damage caused by adverse climatic events which can be assimilated to a natural disaster, animal diseases and plant pests, as referred to in Sections 1.2.1.2. and 1.2.1.3. of Chapter 1 of Part II of the Guidelines. Ã¯   Damages caused by environmental incidents. 3. For financial contributions to mutual funds to pay compensation for the damages caused by environmental incidents, has the occurrence of the environmental incident been formally recognised as such by the competent authority of the Member State? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (419) of the Guidelines, the occurrence of the environmental incident must be formally recognised as such by the competent authority of the Member State. 3.1. If the answer is yes, has the Member State established in advance criteria on the basis of which the formal recognition referred to is deemed to be granted? Ã¯   yes Ã¯   no 3.2. Have indexes been used in order to calculate the annual agricultural production of the beneficiary and the extent of the loss? Ã¯   yes Ã¯   no 4. What are the eligible costs? Ã¯   The financial contributions to mutual funds to pay compensation to farmers for the damages referred to in question 2, which relate to the amounts paid by the mutual fund as financial compensation to undertakings active in the primary agricultural sector. Please note that there are no other eligible costs. 5. What is the level of aid proposed? (as a percentage) ¦ Please note that the maximum aid rate is 65 % of the eligible costs. 6. Will the amount of the costs eligible for support be limited? Ã¯   yes Ã¯   no 6.1. If the answer is yes, how will it be limited? Ã¯   Ceiling per fund: ¦ Ã¯   Appropriate per member/affiliate to the fund ceilings: ¦ 7. Has the mutual fund been accredited by the competent authority in accordance with national law? Ã¯   yes Ã¯   no 8. Does the mutual fund have a transparent policy towards payments into and withdrawals from the fund? Ã¯   yes Ã¯   no 9. Does the mutual fund have clear rules attributing responsibilities for any debts incurred? Ã¯   yes Ã¯   no Please note that in accordance with point (416) of the Guidelines, questions 7, 8 and 9 of this Supplementary Information Sheet must be answered affirmatively in order for the Commission to be in a position to approve of the aid. 10. Have rules for the constitution and management of the mutual fund been defined, in particular for the granting of compensation payments, as well as for the administration and monitoring of compliance with those rules? Ã¯   yes Ã¯   no 11. Does the mutual fund arrangements provide for penalties in the case of negligence on the part of the undertaking? Ã¯   yes Ã¯   no Please note that in accordance with point (417) of the Guidelines, questions 10 and 11 of this Supplementary Information Sheet must be answered affirmatively in order for the Commission to be in a position to approve of the aid. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.2.2. SUPPLEMENTARY INFORMATION SHEET FOR AID FOR CLOSING PRODUCTION CAPACITY This form must be used for the notification of any State aid schemes designed to promote the closing of capacity for animal, plant or human health, sanitary ethical or environmental reasons as described by Section 1.2.2. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). Does the planned measure provide that, (a) there must be a counterpart from the beneficiary of the aid; (b) enterprises in difficulty are excluded from the measure; (c) there must be no over-compensation of loss of capital value of assets? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.2.2. of Chapter 1 of Part II of the Guidelines no aid can be granted if those conditions are not fulfilled. 1. CLOSING OF CAPACITY FOR ANIMAL, PLANT OR HUMAN HEALTH, SANITARY, ETHICAL OR ENVIRONMENTAL REASONS 1.1. What is the reason for the closing of capacity: Ã¯   (a) animal health; Ã¯   (b) plant health; Ã¯   (c) human health; Ã¯   (d) sanitary reasons; Ã¯   (e) ethical reasons; Ã¯   (f) environmental reasons. Please describe the reason(s) in full: 1.2. Is the measure an aid scheme or an individual aid? Ã¯   (a) aid scheme; Ã¯   (b) individual aid. 1.2.1. In case it is an aid scheme, is it accessible to all eligible undertakings in the same factual situation on the same conditions? Ã¯   yes Ã¯   no 1.3. Please describe the aid scheme or the individual measure including the reasons and the necessity of the measure. 1.4. Counterpart from the beneficiary/ies of the aid. 1.4.1. To what extent will the capacity of the undertaking(s) concerned be closed: Ã¯   (a) complete closure of capacity; Ã¯   (b) partial closure of capacity. If partial closure of capacity, please justify: 1.4.2. Have legally binding commitments been obtained from the beneficiary/ies that the closure of the production capacity concerned is definite and irreversible and that the beneficiary will not start the same activity elsewhere and are those commitments binding on any future purchaser of the land/facility concerned? Ã¯   yes Ã¯   no 1.4.3. Only undertakings that have actually been producing, and only production capacities that have actually been in constant use over the past five years before the closing of the capacity, are eligible for aid. Is this the case for the beneficiary/ies of this measure? Ã¯   yes Ã¯   no 1.5. Are only undertakings fulfilling Union standards eligible for aid? Ã¯   yes Ã¯   no Please note that undertakings which do not fulfil Union standards and which would be obliged to stop production anyway, must be excluded. 1.6. Negative environmental effects 1.6.1. In order to avoid erosion and other negative effects on the environment, the owner(s) of open farmland taken out of production must undertake to fulfil one of the commitments listed in point in (a), (b) or (c). Which one does the beneficiary/ies of this measure undertake to fulfil? Ã¯   (a) To afforest or turn into a nature area open farmland within a period of two years of closure in such a way as to ensure that negative effects on the environment are avoided. Ã¯   (b) To maintain the land in good agricultural and environmental condition, in accordance with Chapter I of Title VI of Regulation (EU) No 1306/2013 (44), and with the relevant implementing rules, with the view to re-use the farmland after 20 years of effective closure. Ã¯   (c) To ensure that any closure of installations covered by Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 (45) are carried out in accordance with Articles 11 and 22 of that Directive which require that the necessary measures are taken to avoid any pollution risk and that the site of operation is returned to a satisfactory state. Please describe how the beneficiary will fulfil the commitment: 1.7. Eligible costs. 1.7.1. What are the eligible costs? Ã¯   (a) Loss of value of assets  measured as the current selling value of the assets. Ã¯   (b) In case of the closing of capacity for environmental reason, an additional incentive payment, not exceeding 20 % of the value of the assets. Ã¯   (c) Costs of destruction of the production capacity. Ã¯   (d) Obligatory social costs resulting from the implementation of the closure decision. Please note that no costs other than those referred to in points (a) to (d) are eligible under this measure. Aid for afforestation and the conversion of land into nature areas must be granted in accordance with the rules set out in Sections 2.1.1 and 2.1.2. of Chapter 1 of Part II of the Guidelines and the rules on aid for non-productive investment set out in Section 1.1.1.1. of Chapter 1 of Part II of the Guidelines. 1.8. Aid intensity. 1.8.1. What aid intensities have been chosen? Ã¯   (a) For loss of value of assets (maximum 120 % where the closure is carried out for environmental reasons, maximum 100 % for the other reasons listed in question 1.1 above). Ã¯   (b) For compensation for the cost of the destruction of the production capacity (maximum 100 %). Ã¯   (c) To offset the obligatory social costs resulting from the implementation of the closure decision (maximum 100 %). 2. CLOSING OF CAPACITY FOR OTHER REASONS 2.1. What is the reason for the closing of capacity: Ã¯   (a) restructuring of a sector; Ã¯   (b) diversification; Ã¯   (c) early retirement. 2.2. Is the measure an aid scheme? Ã¯   yes Ã¯   no Please note that measures to close capacity for the reasons referred to in question 2.1 above must be part of an aid scheme. 2.3. Can it be ensured that no aid will be granted which would interfere with the mechanisms of the common organisation of the markets in agricultural products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with to point (440) of the Guidelines no aid may be granted which would interfere with the mechanisms of the common organisation of the markets in agricultural products. 2.4. What is/are the sector(s) covered by the scheme? 2.5. Is/are that/those sector(s) referred to in question 2.4 subject to production limits or quotas? Ã¯   yes Ã¯   no If yes, please describe it: ¦ ¦ Please note that aid schemes applying to sectors which are subject to production limits or quotas will be evaluated on a case-by-case basis. 2.6. Can that sector \those sectors referred to in question 2.4 be considered to be in excess of capacity either at regional or national level? Ã¯   yes Ã¯   no If the answer is yes, please describe it: ¦ 2.7. Is the aid part of a programme which has defined objectives and a specific timetable aimed at restructuring the sector(s), at diversification or at early retirement? Ã¯   yes Ã¯   no If the answer is yes, please describe the programme: ¦ 2.8. What is the duration of the planned aid scheme? Please note that in accordance with point (442) of the Guidelines, the Commission can only authorise this type of aid when they provide for a limited duration. The duration of aid schemes aimed at reducing capacity for any of the reason referred to in question 2.1 of this Supplementary Information Sheet must normally be limited to a period of not more than six months for collecting applications for participation and a further 12 months for actually closing down. If the duration is longer than prescribed above, please justify it. Please note that the Commission will not accept aid schemes with duration of more than three years, since experience has shown that such aid schemes may result in the postponement of the necessary changes. 2.9. Is the aid scheme accessible to all economic operators in the sector(s) concerned on the same conditions and is a transparent system of calls for interest which publically invites all potentially interested undertakings to participate used? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (443) of the Guidelines, the aid scheme cannot be authorised by the Commission if the respect of this condition is not ensured. 2.10. Is the organisation of the aid scheme managed in such a way that it neither requires nor facilitates anticompetitive agreements or concerted practices between the undertakings concerned? Ã¯   yes Ã¯   no Please describe how this is ensured: 2.11. Counterpart from the beneficiary of the aid. 2.11.1. To what extent will the capacity of the undertaking concerned be closed: Ã¯   (a) complete closure of capacity; Ã¯   (b) partial closure of capacity. If partial closure of capacity, please justify it: 2.11.2. Have legally binding commitments been obtained from the beneficiary/ies of the aid that the closure of the production capacity concerned is definite and irreversible and that the beneficiary of the aid will not start the same activity elsewhere and are the commitments binding on any future purchaser of the land/facility concerned? Ã¯   yes Ã¯   no 2.11.3. Only undertakings that have actually been producing, and only production capacities that have actually been in constant use over the past five years before the closing of the capacity, are eligible for aid. Is this the case for the beneficiary/ies of this measure? Ã¯   yes Ã¯   no 2.12. Are only undertakings fulfilling Union standards eligible for aid? Ã¯   yes Ã¯   no Please note that undertakings which do not fulfil Union standards and which would be obliged to stop production anyway, must be excluded. 2.13. Negative environmental effects. 2.13.1. In order to avoid erosion and other negative effects on the environment, the owner(s) of open farmland taken out of production must undertake to fulfil one of the commitments listed in point (a), (b) and (c). Which one does the beneficiary/ies of this aid undertake to fulfil? Ã¯   (a) To afforest or turn into a nature area open farmland within a period of two years of closure in such a way as to ensure that negative effects on the environment are avoided. Ã¯   (b) To maintain the land in good agricultural and environmental condition, in accordance with Chapter I of Title VI of Regulation (EU) No 1306/2013, and with the relevant implementing rules, with the view to re-use the farmland after 20 years of effective closure. Ã¯   (c) To ensure that any closure of installations covered by Directive 2010/75/EU of the European Parliament and of the Council is made in accordance with Articles 11 and 22 of that Directive which require that the necessary measures are taken to avoid any pollution risk and that the site of operation is returned to a satisfactory state. Please describe how the beneficiary of the aid will fulfil the commitment: 2.14. Which are the eligible costs? Ã¯   (a) Loss of value of assets, measured as the current selling value of the assets. Ã¯   (b) Costs of the destruction of the production capacity. Ã¯   (c) Obligatory social costs resulting from the implementation of the closure decision. Please note that costs other than those referred to in points (a), (b) and (c) are not eligible under this measure. Aid for afforestation and the conversion of land into nature areas must be granted in accordance with the rules set out in Sections 2.1.1. and 2.1.2. of Chapter 1 of Part II of the Guidelines and the rules on non-productive investments in Section 1.1.1.1. of Chapter 1 of Part II of the Guidelines. 2.15. Aid intensity. 2.15.1. Which of the following aid intensities have been chosen? Ã¯   (a) For the loss of value of assets (maximum 100 %). Ã¯   (b) For compensation for the cost of the destruction of the production capacity (maximum 100 %). Ã¯   (c) To offset the obligatory social costs resulting from the implementation of the closure decision (maximum 100 %). OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.3.1. SUPPLEMENTARY INFORMATION SHEET ON AID TO THE LIVESTOCK SECTOR This form must be used for the notification of any State aid measures designed to support the livestock sector as described in Section 1.3.1. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. ELIGIBLE COSTS 1.1. Which of the following eligible costs does the aid cover: Ã¯   (a) the administrative costs of the establishment and maintenance of herd books? Ã¯   (b) tests to determine the genetic quality or yield of livestock (namely, tests performed by or on behalf of third parties)? Controls undertaken by the owner of the livestock and routine controls of milk quality are excluded from the aid. 2. AMOUNT OF AID 2.1. Please specify the maximum rate of public support expressed as a volume of eligible costs: Ã¯   (a) ¦ to cover the administrative costs of the establishment and maintenance of herd books (maximum 100 %); Ã¯   (b) ¦ for the costs of tests to determine the genetic quality or yield of livestock (maximum 70 %). 2.2. What measures have been taken to avoid overcompensation of the beneficiary and to verify compliance with the above aid intensities referred to in question 2.1? ¦ ¦ 2.3. Please describe the eligible costs to be covered by the aid: ¦ ¦ Please note that the eligible costs are limited to those listed in point (449) of the Guidelines. Please note that the aid should be provided in kind and should not involve direct payments to the beneficiaries in accordance with point (447) of the Guidelines. 3. BENEFICIARIES 3.1. Is the aid limited to firms which meet the Union definition of SMEs? Ã¯   yes Ã¯   no If the answer is no, please note that, in accordance with point (446) of the Guidelines, large companies must be excluded from receiving aid. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.3.2. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE PROMOTION OF AGRICULTURAL PRODUCTS This notification form must be used for State aid for the promotion of agricultural products as described in Section 1.3.2. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Where will the measure be carried out? Ã¯   (a) on the market of another Member State; Ã¯   (b) on the home market; Ã¯   (c) on a third country. 2. Who will carry out the campaign? Ã¯   (a) producer groups or other organisations, regardless of their size; Ã¯   (b) others (please explain): ¦ 3. Can the Member State submit samples or mock-ups of the promotion material to the Commission? Ã¯   yes Ã¯   no If the answer is no, please explain why not. ¦ 4. If the promotion material referred to in question 3 is not available at present, can the Member State provide a commitment to provide this material at a later stage and in any case before the launching of the promotion campaign? Ã¯   yes Ã¯   no 5. Please provide an exhaustive list of the eligible costs. ¦ 6. Who are the beneficiaries of the aid? Ã¯   (a) farmers; Ã¯   (b) producer groups and/or producer organisations; Ã¯   (c) enterprises active in the processing and marketing of agricultural products; Ã¯   (d) others (please specify): ¦ 7. Are the beneficiaries of aid for organisation of competitions, trade fairs or exhibitions limited to SMEs? Ã¯   yes Ã¯   no 8. Where the promotion measure is undertaken by producer groups and organisations will be the participation be subject to membership of such producer groups and organisations? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (459) of the Guidelines no aid may be granted for such promotion campaigns. 9. Will the promotion campaign be earmarked for quality products covered by a quality scheme as referred to in point (282) of the Guidelines? Ã¯   yes Ã¯   no 10. If the answer is no, can the Member State give the assurance that the promotion campaign will be generic in character and for the benefit of all producers of the type of product concerned? Ã¯   yes Ã¯   no 11. Will the promotion campaign comply with Regulation (EU) No 1169/2011 (46) of the European Parliament and of the Council, and, where appropriate, with the specific labelling rules laid down for various products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (456) of the Guidelines no aid may be granted for such promotion campaigns. 12. Will the promotion campaign exceed an annual budget of EUR 5 million? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (458) of the Guidelines the promotion campaign must be notified individually. 13. The aid must be granted: Ã¯   (a) in kind; or Ã¯   (b) on the basis of reimbursement of real costs incurred by the beneficiary. 14. In accordance with point (461) of the Guidelines, aid for promotion campaigns must be granted only in kind. Will the aid be exclusively by means of subsidised services? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (461) of the Guidelines no aid may be granted for such promotion campaigns. 15. Where the aid is granted in kind, will the aid include direct payments to the beneficiaries? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (462) of the Guidelines the aid can be only paid to the provider of the promotion measures. 16. Will the promotion campaign include promotion activities for the dissemination of scientific knowledge and factual information on quality systems, or on generic agricultural products and on the nutritional benefits of generic products and suggested uses for them, or consumer-targeted promotion campaigns organised in the media or at retail outlets? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (465) of the Guidelines, the mention of any particular undertaking, brand name or origin is not permitted. 17. In the case of consumer-targeted promotion campaigns organised in the media or at retail outlets, will those campaigns be earmarked for products of one or more particular company or companies? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (465) of the Guidelines such earmarking is not permitted. 18. If the answer to question 17 is yes, will the promotion campaign be earmarked for EU-recognised denominations with reference to the origin of the products? Ã¯   yes Ã¯   no 19. If the answer to question 18 is yes, will the reference to the origin of the products correspond exactly to the references which have been registered by the Union? Ã¯   yes Ã¯   no 20. Will the promotion campaign be earmarked for products using another quality schemes other than schemes for Union-recognised denomination? Ã¯   yes Ã¯   no 21. Does the label make any reference to the national origin of the products concerned? Ã¯   yes Ã¯   no If the answer is yes, the Member State must demonstrate that the reference to the origin of the products will be secondary in the message. 22. Is the promotion campaign of generic character and for the benefit of all producers of the type of product concerned? Ã¯   yes Ã¯   no 23. If the answer to question 22 is yes, will the promotion campaign be carried out without reference to the origin of the products? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 1.3.2. of Chapter 1 of Part II of the Guidelines no aid may be granted for such promotion campaigns. 24. Will the promotion campaign be dedicated directly to the products of particular undertakings or commercial brands? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with Section 1.3.2. of Chapter 1 of Part II of the Guidelines no aid may be granted for such promotion campaigns. 25. The aid intensity in the case of the organization of/and participation in competitions, exhibitions and trade fairs, will be the following: Ã¯   up to 100 % (indicate the exact rate: ¦ %) 26. The aid intensity in the case of promotion campaigns will be the following: Ã¯   up to 50 % (indicate the exact rate: ¦ %) for promotion campaigns focussed on quality products because the sector will finance the rest of the campaign itself; Ã¯   up to 80 % (indicate the exact rate: ¦ %) for promotion campaigns focussed on quality products in third countries; Ã¯   up to 100 % (indicate the exact rate: ¦ %) because the sector will contribute at least 50 % of the costs, irrespective of the form of the contribution; Ã¯   up to 100 % (indicate the exact rate: ¦ %) because the promotion campaign is generic and in the benefit of all producers of the type of product concerned. 27. Does the campaign concern promotion measures referred to in Article 45 of Regulation (EU) No 1308/2013? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (470) of the Guidelines, the Commission will consider national payments granted by Member States compatible with the internal market if they comply with the common assessment principles of the Guidelines and with the rules on aid for promotion measures set out in Section 1.3.2. of Chapter 1 of Part II of the Guidelines. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.3.3. SUPPLEMENTARY INFORMATION SHEET ON AID FOR THE OUTERMOST REGIONS AND THE SMALLER AEGEAN ISLANDS This form must be used by Member State to notify State aids for the outermost regions and the smaller Aegean islands, as referred to in Section 1.3.3.of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Is the proposed aid for the outermost regions and the smaller Aegean Islands related to other provisions set out in the Guidelines? Ã¯   yes Ã¯   no If the answer is yes, please complete the Supplementary Information Sheet corresponding the type of aid notified. If the answer is no, please complete this Supplementary Information Sheet. 2. Does the measure involve the granting of operating aid? Ã¯   yes Ã¯   no 3. In the case of the outermost regions, is the aid intended to mitigate their specific constraints on farming as a result of their isolation, insularity and extreme remoteness? Ã¯   yes Ã¯   no 3.1. If the answer to question 3 is yes, please determine the amount of the additional costs resulting from such specific constraints and the method of calculation: ¦ ¦ ¦ ¦ ¦ ¦ 3.2. How can the Member State establish the link between the additional costs referred to in question 3.1 and the specific constraints giving rise to them? ¦ ¦ ¦ ¦ 4. In the case of the smaller Aegean islands, is the aid intended to mitigate the specific constraints on farming in those islands resulting from their insularity, small size, mountainous terrain and climate, their economic dependency on a small number of products and their distance from the markets? Ã¯   yes Ã¯   no 4.1. If the answer to question 4 is yes, please determine the amount of the additional costs resulting from such specific constraints and the method of calculation: ¦ ¦ ¦ ¦ ¦ ¦ 4.2. How can the Member State establish the link between the additional costs referred to in question 4.1 and the specific constraints giving rise to them? ¦ ¦ ¦ ¦ 5. Is the aid intended to offset in part additional transport costs of agricultural products which have been produced in the outermost regions or in the smaller Aegean islands? Ã¯   yes Ã¯   no 5.1. If the answer to question 5 is yes, will this aid fulfil the conditions set out in points (a) to (d)? Ã¯   (a) the beneficiaries have their production activity in the outermost regions or in the smaller Aegean islands; Ã¯   (b) the aid is objectively quantifiable in advance on the basis of a fixed sum or per tonne/kilometre ratio or any other relevant unit; Ã¯   (c) the additional transport costs are calculated on the basis of the journey of the products inside the national border of the Member State concerned using the means of transport which results in the lowest costs for the beneficiary, taking into account the external costs to the environment; Ã¯   (d) for outermost regions, the eligible additional transport costs may include the costs of transporting agricultural products from the place of their production to locations in outermost areas where they are further processed. 5.2. If the aid is intended to offset in part the additional transport costs of agricultural products, please provide proof of the existence of those additional costs and the method of calculation used to determine the amount of the additional transport costs (47): ¦ ¦ ¦ ¦ 5.3. Indicate also what will be the maximum amount of aid (on the basis of an aid-per-kilometre ratio or on the basis of an aid-per-kilometre and aid-per-unit-weight ratio) and the percentage of the additional costs covered by the aid: ¦ ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.3.4. SUPPLEMENTARY INFORMATION SHEET ON AID FOR AGRICULTURAL LAND CONSOLIDATION This form must be used for the notification of any State aid measure to cover the costs of agricultural land consolidation as described in Section 1.3.4. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Is the aid measure part of a general programme of agricultural land consolidation operations undertaken in accordance with the procedures laid down by the legislation of the Member State? Ã¯   yes Ã¯   no 2. Do the eligible costs include exclusively the legal, administrative and survey costs of land consolidation? Ã¯   yes Ã¯   no Please note that the eligible costs are limited to those listed in point (480) of the Guidelines. 3. What is the planned maximum aid intensity (maximum 100 %)?: ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 1.3.6. SUPPLEMENTARY INFORMATION SHEET ON AID FOR RESEARCH AND DEVELOPMENT IN THE AGRICULTURAL SECTOR This form must be used for the notification of any State aid scheme for research and development in the agricultural sector as described in Section 1.3.6. of Chapter 1 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Does the aid concern products listed in Annex I to the Treaty? Ã¯   yes Ã¯   no If the answer is yes, specify the type of agricultural products: ¦ ¦ 2. Is aided project of interest to all undertakings active in the particular agricultural sector or sub-sector concerned? Ã¯   yes Ã¯   no If the answer is yes, provide evidence: ¦ ¦ 3. Will the following information be published on the internet prior to the date of commencement of the aided project: (a) that the aided project is carried out; Ã¯   yes Ã¯   no (b) the goals of the aided project; Ã¯   yes Ã¯   no (c) an approximate date of the publication of the results expected from the aided project; Ã¯   yes Ã¯   no (d) the place of publication on the internet of the results expected from the aided project; Ã¯   yes Ã¯   no (e) a reference that the results are available to all undertakings active in the particular agricultural sector or sub-sector concerned at no cost? Ã¯   yes Ã¯   no If the answer to point (a), (b), (c), (d) or (e) is yes, please provide evidence and give details of the internet address: ¦ ¦ 4. Are the results of the aided project to be: (a) made available on the internet from the end date of the aided project or the date on which any information concerning those results is be given to members of any particular organisation, whatever comes first; Ã¯   yes Ã¯   no (b) made available on the internet, for a period of at least five years from the end date of the aided project? Ã¯   yes Ã¯   no If the answer to point (a) or (b) is yes, please provide evidence: ¦ ¦ 5. Is the aid granted directly to the research and knowledge-dissemination organisation? Ã¯   yes Ã¯   no If the answer is yes, please provide evidence: ¦ ¦ 6. Does the measure involve the provision of aid based on the price of the agricultural products to undertakings active in the agricultural sector? Ã¯   yes Ã¯   no If the answer is no, please provide evidence: ¦ ¦ 7. Specify the aid intensity (%): ¦ 8. Do the eligible costs include the following: (a) personnel costs related to researchers, technicians and other supporting staff to the extent employed on the project; Ã¯   yes Ã¯   no If the answer is yes, please provide a description of such costs: ¦ ¦ (b) the costs of instruments and equipment to the extent and for the period used for the project.(Where such instruments and equipment are not used for their full life for the project, only the depreciation costs corresponding to the life of the project, as calculated on the basis of generally accepted accounting principles are considered as eligible.); Ã¯   yes Ã¯   no If the answer is yes, please provide a description of such costs: ¦ ¦ (c) the costs of buildings and land, to the extent and for the duration period used for the project. (With regard to buildings, only the depreciation costs corresponding to the life of the project, as calculated on the basis of generally accepted accounting principles are considered as eligible. For land, the costs of commercial transfer or actually incurred capital costs are eligible.); Ã¯   yes Ã¯   no If the answer is yes, please provide a description of such costs: ¦ ¦ (d) the costs of contractual research, knowledge and patents bought or licensed from outside sources at arms length conditions, as well as the costs of consultancy and equivalent services used exclusively for the project; Ã¯   yes Ã¯   no If the answer is yes, please provide a description of such costs: ¦ ¦ (e) additional overheads and other operating costs, including the costs of materials, supplies and similar products, incurred directly as a result of the project. Ã¯   yes Ã¯   no If the answer is yes, please provide a description of such costs: ¦ ¦ OTHER ELEMENTS TO BE CONSIDERED 9. Can the aid be combined with other aid? Ã¯   yes Ã¯   no If the answer is yes, please describe the cumulation rules applicable to the notified aid scheme: ¦ ¦ ¦ ¦ Please specify how compliance with the cumulation rules, applicable to the notified aid scheme, will be verified: ¦ ¦ ¦ ¦ Special conditions for repayable advance 10. Is the aid to the R & D projects granted in the form of a repayable advance? Ã¯   yes Ã¯   no 11. If the answer to question 10 is yes, is the aid granted in the form of a repayable advance under the notified aid scheme expressed as gross grant equivalent? Ã¯   yes Ã¯   no In addition, please provide the complete methodology applied and the underlining verifiable data on which that methodology has been based: ¦ ¦ Special conditions for tax advantage measures 12. Is the aid to the R & D projects supported under the notified aid scheme granted in the form of a tax advantage? Ã¯   yes Ã¯   no 13. If the answer to question 12 is yes, please specify how the aid intensities are calculated: ¦ ¦ Please provide details of the calculation method applied: ¦ ¦ ¦ ¦ ¦ ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2. SUPPLEMENTARY INFORMATION SHEET ON AIDS FOR THE FORESTRY SECTOR This form must be used for the notification of any State aid measure (48) for the forestry sector covered by Chapter 2 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). In addition to this form, please fill in the General Information Sheet for the notification of State aid in the agriculture and forestry sectors and in rural areas (Part III 12) demonstrating the general eligibility conditions for State aid and also the corresponding forestry forms 2.1 to 2.9 depending on the specific type of aid. Please submit information concerning the legal basis provided for in national law, or the draft act providing the legal basis in national law, together with any additional documents, such as calculation methodology, experts opinion, which describe in more details the State aid measure. If aid for the forestry sector is to be granted under Union rules common to all sectors or specific to trade and industry, please use the applicable notification form for those sectors when notifying a State aid measure to DG Competition services. 1. GENERAL ELIGIBILITY CRITERIA 1.1. Does the aid meet the objectives and fulfil all the conditions, including the conditions concerning the beneficiaries of aid, laid down in Regulation (EU) No 1305/2013 (49), and any implementing and delegated acts adopted pursuant to that Regulation? Ã¯   yes Ã¯   no If the answer is no, please note that the Commission will declare State aid for the forestry sector compatible with Article 107(3)(c) of the Treaty only if the aid complies with the conditions laid down in Regulation (EU) No 1305/2013 (except for measures of Sections 2.8 and 2.9 of Chapter 2 of Part II of the Guidelines). 1.2. Is the aid intended for investments in energy saving and renewable energies? Ã¯   yes Ã¯   no 1.2.1. If the answer is yes, does the aid concern investments in energy saving and renewable energies related to the use of wood as a raw material or energy source, which are limited to all working operations prior to industrial processing (50)? Ã¯   yes Ã¯   no Please note that in accordance with point (495) of the Guidelines any aid other than aid for these investments for energy savings and in renewables is excluded from the scope of Chapter 2 of Part II of the Guidelines as such aid should comply with the Guidelines on State aid for environmental protection and energy 2014-2020 (51), unless it is exempt from notification obligation. 1.3. Please confirm that the aid is not intended for forest based industries Ã¯   yes Ã¯   no 2. TYPE OF AID 2.1. Ã¯   Investments in forest area development and improvement of the viability of forests. Please fill in the form.2.1 2.2. Ã¯   Aid for disadvantages related to Natura 2000 forest areas Please fill in the form.2.2 2.3. Ã¯   Aid for forest-environment and climate services and forest conservation Please fill in the form 2.3 2.4. Ã¯   Aid for knowledge transfer and information actions in the forestry sector Please fill in the form 2.4 2.5. Ã¯   Aid for advisory services in the forestry sector Please fill in the form 2.5 2.6. Ã¯   Aid for cooperation in forestry sector Please fill in the form 2.6 2.7. Ã¯   Start-up aid for producer groups and organisations in the forestry sector Please fill in the form 2.7 2.8. Ã¯   Other aid to the forestry sector with ecological, protective and recreational objectives Please fill in the form 2.8 2.9. Ã¯   Aid in the forestry sector aligned with the agricultural aid measures Please fill in the forms 2.9.1. or 2.9.2. 3. ELIGIBLE BENEFICIARIES 3.1. Does the aid cover EAFRD co-financed rural development measure? Ã¯   yes Ã¯   no If the answer is yes, please note the only beneficiaries that can be eligible for aid are those who are listed in Regulation (EU) No 1305/2013 concerning the respective rural development measure. Please describe the eligible beneficiaries: ¦ 3.2. For aid measures which are not co-financed from EAFRD, but financed exclusively from national resources, please describe the eligible beneficiaries: ¦ 3.3. In the case of aid measures covered by Section 2.1.5 or Section 2.7 of Chapter 2 of Part II of the Guidelines, please confirm if SMEs can be the only beneficiaries of the aid: Ã¯   yes Ã¯   no For measures covered by Section 2.1.5 of Chapter 2 of Part II of the Guidelines, aid may also be granted to private forest holders, municipalities and their associations. 2.1. INVESTMENTS IN FOREST AREA DEVELOPMENT AND IMPROVEMENT OF THE VIABILITY OF FORESTS 1.1. Is aid conditional on the submission of a forest management plan or equivalent instrument as required in accordance with Regulation (EU) No 1305/2013 in the case of EAFRD co-financed aid forming part of a rural development programme? Ã¯   yes Ã¯   no 1.2. If the answer is yes, please provide detailed information concerning that requirement, such as, when it is required, the size of forest holding, a description on rural development programme: ¦ 2. Please indicate whether the eligible costs concern the following: Ã¯   (a) the construction, acquisition, including leasing, or improvement of immovable property with land purchased only being eligible to an extent not exceeding 10 % of the total eligible costs of the operation concerned; in exceptional and duly justified cases, the limit may be raised above the percentage for operations concerning environmental conservation; Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the asset; Ã¯   (c) the general costs linked to the expenditure referred to in points (a) and (b), such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including the feasibility studies. The latter remain eligible even where, based on their results, no expenditure under two points (a) and (b) is incurred; Ã¯   (d) the acquisition or development of computer software and acquisitions of patents, licences, copyrights and trademarks; Ã¯   (e) the costs of establishing forest management plans and their equivalent instrument. Ã¯   (f) other costs related to the specific forestry measure (such as one-off interventions), that are consistent with the rules laid down in Regulation (EU) No 1305/2013. Please describe those other costs and justify how they relate to the objective and nature of the given forestry measures: ¦ ¦ 3. Please confirm that aid will not be granted for: Ã¯   (a) working capital; Ã¯   (b) other costs connected to leasing contracts, such as lessors margin, interest refinancing costs, overheads and insurance charges. 4. Please indicate whether the aid concerns: 4.1. Ã¯   Aid for afforestation and creation of woodland. (Section 2.1.1 of the Guidelines) 4.1.1. Please indicate whether the eligible costs concern: Ã¯   (a) the establishment of forest and woodland on Ã¯   agricultural or Ã¯   non-agricultural land Ã¯   (b) an annual premium per hectare to cover the costs of agricultural income foregone and maintenance, including early and late cleanings, for a maximum period of 12 years. Please provide more information as to amounts of aid and the calculation methods: ¦ ¦ 4.1.2. For EAFRD co-financed aid forming part of a rural development programme, are the beneficiaries of such aid public and private land-holders and their associations? Ã¯   yes Ã¯   no If the answer is yes, aid for establishment costs and the annual premium can be granted. 4.1.3. Can the Member State confirm that the aid only covers the establishment costs in the case of: Ã¯   (a) afforestation of land owned by public authorities, or Ã¯   (b) fast growing trees. 4.1.4. Can the Member State confirm that in the case of state-owned land, aid can be granted if the body managing such land is a private body or municipality? Ã¯   yes Ã¯   no 4.1.5. If there are beneficiaries of aid other than those listed in Regulation (EU) No 1305/2013, can the Member State confirm that the aid is not an EAFRD co-financed measure, but funded only from national resources: Ã¯   yes Ã¯   no 4.1.6. Please confirm that no aid will be granted for the planting of trees for short rotation coppicing, Christmas trees or fast growing trees for energy production: Ã¯   yes Ã¯   no 4.1.7. Please confirm that the species planted are adapted to the environmental and climatic conditions of the area and comply with minimum environmental requirements. Ã¯   yes Ã¯   no 4.1.8. Please confirm, and demonstrate with additional description and information, that the aid complies with the following minimum environmental requirements: Ã¯   (a) the selection of species to be planted, of areas and of methods to be used must avoid the inappropriate afforestation of sensitive habitats such as peat lands and wetlands and negative effects on areas of high ecological value including areas under high natural value farming. On sites designated as Natura 2000 pursuant the Habitats Directive and the Birds Directive only afforestation consistent with the management objectives of the sites concerned and agreed with the Member States authority in charge of implementing Natura 2000 must be allowed; Ã¯   (b) the selection of species, varieties, ecotypes and provenances of trees must take account of the need for resilience to climate change and to natural disasters and the pedologic and hydrologic condition of the area concerned, as well as of the potential invasive character of the species under local conditions. The beneficiary must be required to protect and care for the forest at least during the period for which the premium for agricultural income foregone and maintenance is paid. This must include tending, thinning or grazing, as appropriate, in the interest of the future development of the forest and regulating competition with herbaceous vegetation and avoiding the building up of fire prone undergrowth material. As regards fast-growing species, the Member State must define the minimum and maximum time before felling. The minimum time must not be less than eight years and the maximum must not exceed 20 years; Ã¯   (c) in cases where, due to difficult environmental or climatic conditions, including environmental degradation, the planting of perennial woody species cannot be expected to lead to the establishment of forest cover as defined under the applicable national legislation, the Member State may allow the beneficiary to establish other woody vegetation cover. The beneficiary must provide the same level of care and protection as applicable to forests; Ã¯   (d) in the case of afforestation operations leading to the creation of forests of a size exceeding a certain threshold, to be defined by Member States, the operation must consist of either: (i) the exclusive planting of ecologically adapted species and/or species resilient to climate change in the bio-geographical area concerned, which have not been found, through an assessment of impacts, to threaten biodiversity and ecosystem services, or to have a negative impact on human health; or (ii) a mix of tree species which includes either at least 10 % of broadleaved trees by area, or a minimum of three tree species or varieties, with the least abundant making up at least 10 % of the area. 4.1.9. Please confirm that, in areas where afforestation is made difficult by severe pedo-climatic conditions, aid may be provided for planting other perennial woody species such as shrubs or bushes suitable to the local conditions. ¦ ¦ ¦ 4.1.10. Is aid limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 4.2. Ã¯   Aid for the establishment of agro-forestry systems. (Section 2.1.2. of the Guidelines) 4.2.1. Please confirm that aid may be granted for establishing land use systems in which trees are grown in combination with agriculture on the same land as defined in point (35)65. of the Guidelines. Ã¯   yes Ã¯   no Please describe the aid measure: ¦ 4.2.2. Please confirm that in the case of EAFRD co-financed aid, forming part of a rural development programme, aid may only be granted to private land-holders, municipalities and their associations. Ã¯   yes Ã¯   no 4.2.3. If there are eligible beneficiaries other than those referred to in question 4.2.2, please confirm that the aid measure is financed exclusively from national resources: Ã¯   yes Ã¯   no 4.2.4. Please indicate whether the eligible costs concern the following: Ã¯   (a) the establishment of an agro-forestry system. If the answer is yes, is the aid limited to 80 % of the eligible investment costs for the establishment of agro-forestry systems? Ã¯   yes Ã¯   no Ã¯   (b) an annual premium per hectare for maintenance. If the answer is yes, is the aid limited to 100 % of the annual premium? Ã¯   yes Ã¯   no 4.2.5. Please define the duration of the maximum period (with a maximum period of time of five years): ¦ 4.2.6. Please state the minimum and maximum number of trees per hectare to be planted, and demonstrate that it takes into account the local pedo-climatic conditions and environmental conditions, forestry species and the need to ensure sustainable agricultural use of the land. ¦ ¦ ¦ 4.3. Ã¯   Aid for the prevention and restoration of damage to forests from forest fire, natural disasters, adverse climatic events which can be assimilated to natural disaster, other adverse climatic events, plant pests and catastrophic events. (Section 2.1.3. of the Guidelines) 4.3.1. In the case of EAFRD co-financed aid, forming part of a rural development programme, please confirm that the aid may only be granted to private and public forest holders and to other private and public bodies and their associations. Ã¯   yes Ã¯   no 4.3.2. If there can be other beneficiaries that those referred in question 4.3.1, please confirm that the aid is financed exclusively from national resources: Ã¯   yes Ã¯   no 4.3.3. Please indicate whether the eligible costs concern: Ã¯   (a) the establishment of protective infrastructure (in the case of firebreaks it may also cover maintenance costs); Please confirm that no aid will be granted for agricultural related activities in areas covered by agri-environment-climate commitments. Ã¯   yes Ã¯   no Ã¯   (b) local, small scale prevention activities against fire or other natural hazards, including the use of grazing animals; Ã¯   (c) establishing and improving forest fire, pest and diseases monitoring facilities and communication equipment; Ã¯   (d) restoring forest potential damaged by fires, natural disasters, adverse climatic events which can be assimilated to a natural disaster, other adverse climatic events, plant pests, catastrophic events and climate change related events. 4.3.4. Please confirm that there has been a formal recognition by the competent public authorities that an event referred to in point (d) of question 4.3.3 has occurred and that either this event, or measures adopted in accordance with Directive 2000/29/EC to combat, eradicate or contain harmful organisms, has caused the destruction of at least 20 % of the relevant forest potential. Ã¯   yes Ã¯   no 4.3.5. In the case of aid for the prevention of damage to a forest from plant pests, please provide the scientific evidence and the acknowledgement by a scientific public organisation of the risk of the occurrence of the plant pest. Where relevant, please provide the list of harmful organisms which may cause the plant pest. ¦ 4.3.6. Please confirm that the eligible operations are consistent with the forest protection plan established by the Member State and especially with the prevention and restoration actions provided in the forest protection plan. Ã¯   yes Ã¯   no 4.3.7. Is the area concerned classified as a medium to high forest fire risk according to the forest protection plan established by the Member State? Ã¯   yes Ã¯   no If the answer is yes, it shall be eligible for aid for prevention of fire. 4.3.8. Please confirm that no aid will be granted for the loss of income resulting from fires, natural disasters, an adverse climatic event which can be assimilated to a natural disaster, other adverse climatic events, plant pests, catastrophic events and climate change related events. Ã¯   yes Ã¯   no 4.3.9. Is the aid targeted at restoration of damage due to plant pests? Ã¯   yes Ã¯   no 4.3.10. If the answer to question 4.3.9 is yes, has the Member State implemented the provisions of Article 14(1) of Directive 2009/128/EC establishing a framework for Community action to achieve the sustainable use of pesticides and Article 55 of Regulation (EC) No 1107/2009 concerning the placing of plant protection products on the market? Ã¯   yes Ã¯   no 4.3.11. Is the aid for the costs referred to in question 4.3.3 limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 4.3.12. Please describe what measures will be taken to prevent the overcompensation, in particular to ensure that aid granted for the eligible costs and any other payments received by the beneficiary, including payments under other national or Union measures or insurance policies for the same eligible costs are limited to 100 %. ¦ 4.4. Ã¯   Aid for investments improving the resilience and environmental value of forest ecosystems. (Section 2.1.4. of the Guidelines) 4.4.1. For EAFRD co-financed aid forming part of a rural development programme, please confirm that the aid may only be granted to natural persons, private and public forest holders and other private and public bodies and their associations. Ã¯   yes Ã¯   no 4.4.2. In the case of beneficiaries other than those referred to in question 4.4.1, please confirm that the measure is financed exclusively from national resources: Ã¯   yes Ã¯   no 4.4.3. Please indicate whether the eligible costs concern the following: Ã¯   (a) the achievement of commitments undertaken for environmental aims for the provisions of ecosystem services; Ã¯   (b) the enhancement of the public amenity value of forests and woodland in the area concerned; Ã¯   (c) the improvement of the climate change mitigation potential of ecosystems. If there is any economic benefit in the long term, please describe it: ¦ 4.4.4. Is the aid limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 4.5. Ã¯   Aid for investments in forestry technologies and in processing, in mobilising and in marketing of forest products. (Section 2.1.5. of the Guidelines) 4.5.1. Please confirm compliance with the minimum standards for energy efficiency, where such standards exist at national level, for supported investments in renewable energy infrastructures, that consume or produce energy. Ã¯   yes Ã¯   no Please describe any such minimum standards and their application to the measure: ¦ 4.5.2. If the investments concern installations, the primary purpose of which is electricity production from biomass, please confirm that a minimum percentage of heat energy produced is utilised. Ã¯   yes Ã¯   no Please describe any such requirements concerning the minimum percentage of heat energy utilization and their application to the measure: ¦ 4.5.3. Is aid to bioenergy projects limited to bioenergy meeting the applicable sustainability criteria laid down in Union legislation, including in Article 17(2) to (6) of Directive 2009/28/EC? Ã¯   yes Ã¯   no Please describe any such requirements and their application to the measure: ¦ 4.5.4. Please confirm that aid may be granted only to private forest holders, municipalities and their associations or SMEs or also to undertakings that are not SMEs in the territories of Azores, Madeira, the Canary islands, the smaller Aegean islands within the meaning of Regulation (EU) No 229/2013 (52) and the French overseas departments. Ã¯   yes Ã¯   no 4.5.5. Please describe the eligible beneficiaries: ¦ 4.5.6. Please indicate whether the eligible costs concern the following: Ã¯   (a) investments enhancing forestry potential: Ã¯   (i) investments for soil and resource friendly harvesting machinery and practices; Ã¯   (ii) other investments. Ã¯   (b) processing mobilising and marketing adding value to forest products. 4.5.7. Please describe the measure in more details: ¦ 4.5.8. If investments are related to the improvement of the economic value of forests, please provide justification in relation to the expected improvements to forests on one or more holdings and please specify whether investments for soil-friendly and resource-friendly harvesting machinery and practices are included: ¦ 4.5.9. In case investments are related to the use of wood as a raw material or energy source, are those investments limited to all working operations prior to industrial processing? Ã¯   yes Ã¯   no 4.5.10. Please indicate whether aid intensities are the following: (a) Is the aid limited to 75 % of the amount of the eligible costs in the outermost regions or in the smaller Aegean islands? Ã¯   yes Ã¯   no (b) Is the aid limited to 50 % of the amount of the eligible costs in less developed regions and in all regions whose GDP per capita for the period from 1 January 2007 to 31 December 2013 was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27? Ã¯   yes Ã¯   no (c) Is the aid limited to 40 % of the amount of the eligible costs in other regions? Ã¯   yes Ã¯   no 4.6. Ã¯   Aid for investments in infrastructure related to the development, modernisation or adaptation of forestry. (Section 2.1.6. of the Guidelines) 4.6.1. Please indicate whether the eligible costs concern the following: (a) investment in: Ã¯   (i) tangible assets and/or Ã¯   (ii) intangible assets. (b) infrastructure related to the following: Ã¯   (i) the development of forests; Ã¯   (ii) the modernisation of forests; Ã¯   (iii) the adaptation of forests. (c) the investments include: Ã¯   (i) access to forest land; Ã¯   (ii) land consolidation and improvement; Ã¯   (iii) the supply and saving of energy and water. 4.6.2. Please describe the measure in more details: ¦ 4.6.3. Please indicate if aid intensities are the following: (a) Is the aid limited to 100 % of the eligible costs in the case of: Ã¯   (i) non-productive investments; Ã¯   (ii) investments aimed exclusively at improving the environmental value of forests; Ã¯   (iii) investments for forest roads, which are open to the public free of charge and which serve the multifunctional aspects of forest? Ã¯   yes Ã¯   no (b) In the case of investments, improving the short- or long-term economic potential of forests, is the aid limited to 75 % of the amount of the eligible costs in the outermost regions or in the smaller Aegean islands? Ã¯   yes Ã¯   no (c) In the case of investments, improving the short- or long-term economic potential of forests, is the aid limited to 50 % of the amount of the eligible costs in less developed regions and in all regions whose GDP per capita for the period from 1 January 2007 to 31 December 2013 was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27? Ã¯   yes Ã¯   no (d) In the case of investments, improving the short-or long-term economic potential of forests, is the aid limited to 40 % of the amount of the eligible costs in other regions? Ã¯   yes Ã¯   no (e) In the case of investments in access to forest land are supported, please indicate the average density of forest paths/roads in the area concerned before and after the investment (in metre/hectare) ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.2. AID FOR DISADVANTAGES RELATED TO NATURA 2000 FOREST AREAS 1.1. In the case of EAFRD co-financed rural development measures, please confirm that aid may only be granted to private forest holders and/or associations of private forest holders: Ã¯   yes Ã¯   no 1.2. If there are eligible beneficiaries other than those referred to in question 1.1, please confirm that the measure is financed exclusively from national resources: Ã¯   yes Ã¯   no 2. Is the aid granted annually and per hectare of forest? Ã¯   yes Ã¯   no 3. Please indicate the areas concerned by the following: Ã¯   (a) Natura 2000 forest areas designated in accordance with the Habitats Directive and the Birds Directive; Ã¯   (b) other delimited nature protection areas with environmental restrictions applicable to forests which contribute to the implementation of Article 10 of the Habitats Directive; provided that, where the measure is co-financed by EAFRD as a rural development measure, per rural development programme, those areas do not exceed 5 % of the designated Natura 2000 areas covered by its territorial scope; for aid measures financed exclusively from national funds, this latter territorial restriction does not apply. 4. Please indicate the eligible costs: Ã¯   (a) additional costs incurred due to the implementation of the Habitats Directive and the Birds Directive; Ã¯   (b) income foregone resulting from the disadvantages in the areas concerned. Please describe the calculation methodology: ¦ ¦ ¦ 5. Please indicate the amount per hectare per year: ¦ Please note that aid under this measure is limited to EUR 500 per hectare per year maximum in the initial period not exceeding five years and EUR 200 per hectare per year maximum thereafter. If the maximum amounts are higher, please justify those higher aid amounts, taking into account and describing the specific circumstances as described in the rural development programme or otherwise (where the measure is financed exclusively from national resources): ¦ ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.3. AID FOR FOREST-ENVIRONMENT AND CLIMATE SERVICES AND FOREST CONSERVATION 1. COMMON PROVISIONS 1.1. In the case of EAFRD co-financed aid forming part of a rural development programme, please confirm that the aid may only be granted to public and private forest holders and to other private law and public bodies and their associations and that in the case of state-owned forests, aid may only be granted if the body managing such a forest is a private body or a municipality: Ã¯   yes Ã¯   no 1.1.1. If there are beneficiaries of aid other than those referred to in question 1.1, please confirm that the aid is financed exclusively from national resources: Ã¯   yes Ã¯   no 1.1.2. In the case of aid for the conservation and promotion of forest genetic resources please specify the eligible beneficiaries: Ã¯   (a) public entities Ã¯   (b) private entities Please provide more information on the eligible beneficiaries: ¦ 1.2. Please describe the voluntary commitment(s) to be undertaken and indicate whether they go beyond the relevant mandatory requirements established by the national forestry act or other relevant national legislation. ¦ ¦ ¦ ¦ Please indicate: Ã¯   (a) the relevant mandatory requirements as identified in the rural development programme, in the case of an RDP measure: ¦ ¦ Ã¯   (b) in the case of aid measures financed exclusively from national funds, the relevant mandatory requirements and describe them in more details or in attached documentation: ¦ ¦ ¦ ¦ (c) Please state the duration period of the commitments undertaken (between 5 to 7 years): ¦ (d) If the duration of the commitment period is longer, please justify why it is considered necessary in the case of the particular type of commitment. ¦ ¦ ¦ ¦ 1.3. Please indicate whether the eligible costs concern the payments for the following: Ã¯   (a) compensating beneficiaries for additional costs (all or in part) resulting from the voluntary commitments; Please state the amount: Ã¯   (b) compensating beneficiaries for income foregone resulting from the voluntary commitments made; Please state the amount: Ã¯   (c) covering transaction costs up to a value of 20 % of the premium paid for the forest-environment voluntary commitments. Please state the reasons why this is necessary: ¦ ¦ ¦ Ã¯   (d) for operations concerning environmental conservation, in these cases, aid may be granted as a flat-rate or one-off payment per unit for voluntary commitments to renounce the commercial use of trees and forests, calculated on the basis of additional costs incurred and income foregone. Please describe the calculation methodology: ¦ ¦ 1.4. Is aid granted per hectare of forest? Ã¯   yes Ã¯   no In the case of EAFRD co-financed aid forming part of a rural development programme, is the aid for forest holdings above a certain threshold (defined by the Member State) conditional on the submission of a forest management plan or equivalent instrument in line with sustainable forest management? Ã¯   yes Ã¯   no Please refer to the relevant information from a forest management plan or equivalent instrument in line with sustainable forest management as defined by the Ministerial Conference on the protection of Forests in Europe of 1993 (53). ¦ ¦ ¦ 1.5. Is the aid limited to the maximum amount of EUR 200 per hectare per year (except for aid described under question 1.6)? Ã¯   yes Ã¯   no If the amount is higher than EUR 200 per hectare per year, please provide justification for that higher amount, taking into account specific circumstances justified in the rural development programmes (in the case of a rural development programme measure) or otherwise in this notification. ¦ ¦ ¦ 1.6. Is the aid granted for operations for the conservation of genetic resources? Ã¯   yes Ã¯   no Please confirm whether the operations include the following: Ã¯   (a) targeted actions: actions promoting the in situ and ex situ conservation, characterisation, collection and utilisation of genetic resources in forestry, including web-based inventories of genetic resources currently conserved in situ, including on-forest holding conservation, and of ex situ collections and databases; Ã¯   (b) concerted actions: actions promoting the exchange of information for the conservation, characterisation, collection and utilisation of genetic resources in Union forestry, among competent organisations in the Member States; Ã¯   (c) accompanying actions: information, dissemination and advisory actions involving non-governmental organisations and other relevant stakeholders, training courses and the preparation of technical reports. Please describe in more detail the operations concerning the conservation and promotion of forest genetic resources referred to in points (a), (b) and (c): ¦ ¦ ¦ ¦ 1.7. Is the aid limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 2. REVISION CLAUSE 2.1. Is a revision clause provided for the operations included in this aid? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (724) of the Guidelines, the Member State is required to provide a revision clause in order to ensure the adjustment of the operations in the case of amendments of the relevant mandatory standards, requirements or obligations referred to in Section 2.3. of Chapter 2 of Part II of the Guidelines beyond which the commitments referred to in that Section have to go. 2.2. Does this aid extend beyond the rural development programming period 2014-2020? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (725) of the Guidelines, a revision clause in order to allow for the adjustment of the operations to the legal framework of the following programming period must be included. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.4. SUPPLEMENTARY INFORMATION SHEET ON AID FOR KNOWLEDGE TRANSFER AND INFORMATION ACTIONS IN THE FORESTRY SECTOR 1. COMMON PROVISIONS 1.1. Please specify who are the beneficiaries of the aid: ¦ 1.2. Is the aid available to all those eligible in the area concerned based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 1.3. Where the provision of knowledge transfer and information actions is undertaken by producer groups or other organisations is membership of such producer groups or organisations a condition for access to the service? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.4. Is the contribution of non-members towards the administrative costs of the producer group or organisation concerned limited to the costs of providing the service? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR KNOWLEDGE TRANSFER AND INFORMATION ACTIONS 2.1. Which of the following types of aid can be financed by the aid scheme or individual measure? Ã¯   (a) vocational training and skills acquisitions, including training courses, workshops and coaching; Ã¯   (b) demonstration activities; Ã¯   (c) information actions; Ã¯   (d) aid to cover short-term forest management exchange and forest visits. 2.2. Which of the following eligible costs does the aid measure cover? Ã¯   (a) the costs of organising the vocational training, skills acquisition actions, demonstration activities or information actions; Ã¯   (b) the costs of travel, accommodation and per diem expenses of the participants; Ã¯   (c) the costs of the provision of replacement services during the absence of the participants; Ã¯   (d) the costs related to demonstration projects. 2.3. In the case of demonstration projects, do eligible investment expenses include the following? Ã¯   (a) the construction, acquisition, including leasing, or improvement of immovable property, with land only being eligible to an extent not exceeding 10 % of total eligible costs of the operation concerned; Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the asset; Ã¯   (c) the general costs linked to the expenditure referred to in points (a) and (b), such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including feasibility studies; Ã¯   (d) the acquisition or development of computer software and acquisitions of patents, licenses, copyrights and trademarks. Please note that the eligible costs are limited to those listed in points (293) and (565) of the Guidelines. 2.4. Do the feasibility studies remain eligible expenditure even where, based on their results, no expenditure under point (293)(d)(i) and (ii) of the Guidelines is incurred? Ã¯   yes Ã¯   no 2.5. Is the duration and the content of the short-term forest management exchanges and forest visits defined? Ã¯   yes Ã¯   no Please provide the details either: Ã¯   from the rural development programme: ¦ Ã¯   or hereby, in this notification form: ¦ 2.6. What is the focus of those schemes and exchanges? Ã¯   (a) sustainable forestry methods and/or technologies Ã¯   (b) the development of new business opportunities Ã¯   (c) the development of new technologies Ã¯   (d) the improvement of forest resilience Ã¯   (e) other, please specify: ¦ 2.7. Do the bodies providing knowledge transfer and information services have the appropriate capacities in the form of staff qualifications and regular training to carry out those tasks? Ã¯   yes Ã¯   no 2.8. The aid will be granted: Ã¯   (a) in kind by means of subsidized services; Ã¯   (b) in the form of direct payments of money to beneficiaries only in the form of reimbursement of the costs of travel, accommodation and per diem expenses of the participants? Please note that the aid referred to in point (293)(a) and point (293)(d)(i) to (iv) of the Guidelines must not involve direct payments to the beneficiaries. 2.9. Will the recipient of the aid referred to in point (293)(a) and point (293)(d)(i) to (iv) of the Guidelines be the provider of the knowledge transfer and information action? Ã¯   yes Ã¯   no 2.10. Please state the maximum aid intensity (maximum 100 %) ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.5. SUPPLEMENTARY INFORMATION SHEET ON AID FOR ADVISORY SERVICES IN THE FORESTRY SECTOR 1. COMMON PROVISIONS 1.1. Who are the beneficiaries of the aid, please specify: ¦ 1.2. Is the aid available to all those eligible in the area concerned based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 1.3. Where the provision of advisory services is undertaken by producer groups or other organisations, is membership of such groups or organisations a condition for access to the service? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 1.4. Is the contribution of non-members towards the administrative costs of the group or organisation concerned limited to the costs of providing the service? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. AID FOR ADVISORY SERVICES 2.1. Which of the following types of aid can be financed by the aid scheme/individual measure (54)? Ã¯   (a) help undertakings active in the forestry sector benefit from the use of advisory services for the improvement of the economic and environmental performance as well as the climate friendliness and resilience of their holding, enterprise and/or investment; Ã¯   (b) advice on other issues. Please describe the envisaged measures: ¦ ¦ ¦ ¦ 2.2. Advice to undertakings in the forestry sector will cover as a minimum one of the following elements: Ã¯   (a) the relevant obligations under the Ã¯   Habitats Directive Ã¯   Birds Directive Ã¯   Water Framework Directive; Ã¯   (b) issues linked to the economic and environmental performance of the forest holding; Ã¯   (c) any other issues, such as: ¦ 2.3. The aid is granted to the advisory services provider and does not involve direct payments to undertakings active in the forestry sector (beneficiaries): Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.4. Do the bodies selected to provide advice have the appropriate resources in the form of regularly trained and qualified staff and advisory experience and reliability with respect to the fields they advise in? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.5. Is the advice partly provided in group? Ã¯   yes Ã¯   no Please provide justification where advice is provided partly in group, taking into account the situation of the individual user of advisory services: ¦ ¦ 2.6. Is the amount of aid limited to EUR 1 500 per advice? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2.7. When providing advice, do advisory service providers undertake to respect the non-disclosure obligations referred to in Article 13(2) of Regulation (EU) No 1306/2013? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.6. SUPPLEMENTARY INFORMATION SHEET ON AID FOR COOPERATION IN FORESTRY SECTOR This form must be used for the notification of any State aid measure whose aim is the cooperation in the forestry sector as described by section 2.6 of the EU Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014-2020 (the Guidelines). For aid for cooperation in the forestry sector related to horizontal and vertical cooperation among supply chain actors in the sustainable production of biomass for energy production and industrial processes and for rural tourism, the form covering Section 3.10 of Part II of the Guidelines must be filled in. 1. TYPE OF AIDS 1.1. The cooperation involves at least: Ã¯   two entities in the forestry sector; Ã¯   one entity in the forestry sector and one in the agricultural sector. 1.2. The aid is granted in order to promote forms of cooperation benefitting the forestry sector, and in particular involves: Ã¯   (a) cooperation approaches among different actors in the forestry sector and other actors active in the forestry sector that contribute to achieving the objectives and priorities of rural development policy, including producer groups, cooperatives and inter-branch organisation; Ã¯   (b) the creation of clusters and networks in the forestry sector; Ã¯   (c) the establishment and operation of operational groups of the EIP for forestry productivity and sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013. 2. ELIGIBLE COSTS AND AID INTENSITY 2.1. The aid will be granted for cooperation relating to the following activities: Ã¯   (a) pilot projects; Ã¯   (b) the development of new products, practices, processes and technologies in the forestry sector; Ã¯   (c) cooperation among small operators in organising joint work processes and sharing facilities and resources; Ã¯   (d) horizontal and vertical cooperation among supply chain actors for the establishment of logistic platforms to promote short supply chains and local markets; Ã¯   (e) promotion activities in a local context relating to the development of short supply chain and local markets; Ã¯   (f) joint action undertaken with a view to mitigating or adapting to climate change; Ã¯   (g) joint approaches to environmental projects and ongoing environmental practices including efficient water management, the use of renewable energy and the preservation of agricultural landscapes; Ã¯   (h) horizontal and vertical cooperation among supply chain actors in the sustainable production of biomass for use in food production if the result is a forestry product and energy production for own consumption; Ã¯   (i) drawing up of forest management plan or equivalent instrument; Ã¯   (j) implementation, in particular by groups of public and private partners other than those defined in point (b) of Article 32(2) of Regulation (EU) No 1303/2013, of local development strategies other than those defined in Article 2(19) of Regulation (EU) No 1303/2013 addressing one or more of the Union priorities for rural development. 2.2. In the case of aid for the creation of clusters and networks, will it be granted only to newly formed clusters and networks and those commencing an activity that is new to them? Ã¯   yes Ã¯   no If the answer is no, please note that under the Guidelines this aid cannot be granted. 2.3. Aid for pilot projects and the development of new products, practices, processes and technologies in the forestry sector may be granted also to individual actors. Where aid is granted to individual actors, will the results of the supported project or activity be disseminated? Ã¯   yes Ã¯   no If the answer is no, please note that under the Guidelines this aid cannot be granted. 2.4. Will the aid comply with the relevant provisions of competition law, in particular with Articles 101 and 102 of the Treaty? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (706) of the Guidelines no aid may be granted. If the answer is yes, please explain how this compliance will be ensured. 2.5. Aid may be granted to cover the following eligible costs in so far as they concern activities in the forestry sector: Ã¯   (a) the costs of studies of the area concerned, feasibility studies, and the drawing up of a business plan or a forest management plan or equivalent or local development strategy other than the one referred to in Article 33 of Regulation (EU) No 1303/2013; Ã¯   (b) the costs of animation of the area concerned in order to make feasible a collective territorial project or a project to be carried out by an operational group of the EIP for forestry productivity and sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013; in the case of clusters animation may also concern the organisation of training, networking between members and the recruitment of new members; Ã¯   (c) the running costs of cooperation, such as the salary of a coordinator; Ã¯   (d) the direct costs of specific projects linked to the implementation of a business plan, environmental plan or a forest management plan or equivalent, a local development strategy other than the one referred to in Article 33 of Regulation (EU) No 1303/2013 or other actions aiming at innovation including testing; the related direct costs must be limited to the eligible costs and the maximum aid intensities of investment aid in the forestry sector, as specified in Section 2.1 of Part II of the Guidelines on investment aid; Ã¯   (e) the costs of promotion activities. 2.6. Is the aid limited to a maximum period of seven years except for collective environmental action in duly justified cases? Ã¯   yes Ã¯   no Please provide the justification for collective environmental actions exceeding seven years: ¦ ¦ ¦ 2.7. The aid is granted up to: ¦% of the eligible costs (maximum: 100 %, with the exception of direct costs). OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.7. START-UP AID FOR PRODUCER GROUPS AND ORGANISATIONS IN THE FORESTRY SECTOR 1. Please confirm that the aid is granted only to producer groups and organisations which are SMEs and that no aid is granted either to 1) production organisations, entities or bodies, such as companies or cooperatives, the objective of which is the management of one or more forestry holdings and which are therefore in effect a single producer or 2) other forestry associations which undertake tasks, such as mutual support and forestry management services, in the members holding without being involved in the joint adaptation of supply to the market. Ã¯   yes Ã¯   no Please note that the Commission does not authorize aid under Section 2.7 of Part II of the Guidelines in favour of large enterprises. 2. Please confirm that the agreements, decisions and concerted practices concluded in the framework of the producer group or organisation comply with the relevant provisions of competition law, and in particular with Article 101 and 102 of the Treaty. Ã¯   yes Ã¯   no 3. Have producer groups or organisations been officially recognised by the competent authority of the Member State concerned on the basis of a submission of a business plan? Ã¯   yes Ã¯   no 4. Is the Member State obliged to verify that the objectives of the business plan have been reached within a period of five years from the date of recognition of the producer group or organisation? Ã¯   yes Ã¯   no 5. If the aid is financed exclusively from national resources, please indicate whether the eligible costs concern: Ã¯   (a) the rental of suitable premises, Ã¯   (b) the acquisition of office equipment, including computer hardware and software, administrative staff costs, overheads and legal and administrative fees. 6. Where premises mentioned in question 5 are purchased, will the costs been limited to rental costs at market rates? Ã¯   yes Ã¯   no 7. If the aid is financed exclusively from national resources, have the costs been incurred after the fifth year after recognition of the producer group or organisation by the competent authority on the basis of its business plan? Ã¯   yes Ã¯   no If the answer is yes, please note that under the Guidelines this aid cannot be granted. 8. If the aid is granted as part of the RDP or as additional national financing for a rural development measure, is it calculated on the basis of the average marketed production of the group or organisation? Ã¯   yes Ã¯   no Please note that in the absence of the data on the marketed production of the group or organisation, the support in the first year shall be calculated on the basis of the average marketed production of the members of the group or organisation over the last five years before the recognition, excluding the highest and the lowest value. 9. If the aid is granted as part of the RDP or as additional national financing for a rural development measure, is the aid paid as a flat rate aid in annual instalments for the first five years from the date on which the producer group or organisation was officially recognised by the competent authority on the basis of its business plan, and is degressive? Ã¯   yes Ã¯   no 10. Where the aid is paid in annual instalments, does the Member State pay the last instalment only after having verified the correct implementation of the business plan? Ã¯   yes Ã¯   no 11. Is he maximum intensity 100 % of eligible costs? Ã¯   yes Ã¯   no 12. Please confirm that the total amount of aid is limited to EUR 500 000. Ã¯   yes Ã¯   no 13. In case of providing aid directly to producers to offset their contributions to the cost of running the group or organisations during the first five years following the formation of the group or organisation, can you confirm that the aid may be granted up to the same overall amount? Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.8. OTHER AID TO THE FORESTRY SECTOR WITH ECOLOGICAL, PROTECTIVE AND RECREATIONAL OBJECTIVES 1. COMMON PROVISIONS 1.1. Please describe how the measures directly contribute to maintaining or restoring the ecological, protective and recreational functions of forests, biodiversity and a healthy forest ecosystem. Those objectives must be the primary objectives of the aid measure. ¦ ¦ ¦ ¦ 1.2. Please confirm that no aid will be granted to forest based industries or for commercially viable extraction of timber or for transportation of timber or the processing of wood or other forestry resources into products or for energy generation. Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 2.8 of Part II of the Guidelines those aids are not compatible with the internal market. 1.3. Please confirm that no aid will be granted for felling the primary purpose of which is the commercially viable extraction of timber or for restocking where the felled trees are replaced by equivalent ones. Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 2.8 of Part II of the Guidelines those aids are not compatible with the internal market. 1.4. Is aid granted to undertakings active in the forestry sector? Ã¯   yes Ã¯   no 1.5. Please explain why the measures falling under Section 2.8 of Part II of the Guidelines aiming for ecological, recreational and protective objectives cannot be achieved with the application of the rural development like forestry measures in sections 2.1 to 2.7 of Part II of the Guidelines (point (63) of the Guidelines): ¦ ¦ ¦ 2. SPECIFIC PROVISIONS 2.1. Please confirm that the aid complies with the common assessment principles and the common provisions applicable to Section 2.8 of Part II of the Guidelines. Ã¯   yes Ã¯   no 3. SECTION 2.8.1. Ã¯   Aid for specific forest actions and interventions with the primary objective to contribute to maintaining or to restoring forest ecosystem and biodiversity or the traditional landscape. 3.1. Please confirm that the primary objective of aid for planting, pruning, thinning and felling of trees and other vegetation in existing forests, the removal of fallen trees, and the planning costs of such measures, aid for the costs of treating and preventing the spreading of pests and tree diseases and aid to make good the damage caused by the pests and tree diseases, is to contribute to maintaining or to restoring forest ecosystem and biodiversity or the traditional landscape. Ã¯   yes Ã¯   no 3.2. Please describe the measure in more details: ¦ ¦ 3.3. Does the aid for the costs of treating and preventing the spreading of pests and tree diseases and aid to make good the damage caused by the pests and tree diseases include the following costs? Ã¯   (a) preventive and treatment measures, including soil preparation for replanting, and the products, appliances and materials necessary for such measures. Biological, physical and other non-chemical mechanical prevention and treatment methods must be preferred to chemical methods, unless it can be shown that such methods are not sufficient to provide satisfactory control over the disease or pest in question; Ã¯   (b) loss of stock and restocking costs up to the market value of the stock destroyed on the order of the authorities to fight the disease or pest in question. When calculating the increment loss, the potential increment of the stock destroyed until the normal felling age may be taken into consideration. 3.4. The maximum intensity: ¦ (up to 100 % of eligible costs). 4. SECTION 2.8.2. Ã¯   Aid for maintaining and improving the soil quality and ensuring a balanced and healthy tree growth in the forestry sector. 4.1. Is aid granted for maintaining and improving the soil quality in forests and ensuring balanced and healthy tree growth? Ã¯   yes Ã¯   no 4.2. Please describe the measure in more details: ¦ 4.3. Do the measures include soil improvement by fertilisation and other treatments to maintain its natural balance, reducing excessive vegetation density and ensuring sufficient water retention and proper drainage, including their planning costs? Ã¯   yes Ã¯   no 4.4. Please explain how it is ensured that the measures do not reduce biodiversity, cause nutrient leaching or adversely affect natural water ecosystems or water protection zones. ¦ 4.5. Are planning costs covered? Ã¯   yes Ã¯   no 4.6. The maximum intensity: ¦ (up to 100 % of eligible costs) 5. SECTION 2.8.3. Ã¯   Aid for restoration and maintenance of natural pathways, landscape elements and features and natural habitat for animals in the forestry sector. 5.1. Are the eligible costs linked to restoration and maintenance of natural pathways, landscape elements and features and the natural habitat for animals, including planning costs? Ã¯   yes Ã¯   no 5.2. Please describe the measure and eligible costs in more details: ¦ ¦ 5.3. Please confirm that measures aiming at the implementation of the Habitats Directive and the Birds Directive are excluded from this type of aid (those measures must be covered by the form related to Section 2.2). Ã¯   yes Ã¯   no 5.4. The maximum intensity: ¦ (up to 100 % of eligible costs). 6. SECTION 2.8.4. Ã¯   Aid for maintaining roads to prevent forest fires 6.1. Please describe the aid measure: ¦ ¦ ¦ 6.2. Please describe the link between the objective of the aid (preventing forest fires) and the road maintenance. ¦ ¦ ¦ 6.3. The maximum intensity: ¦ (up to 100 % of eligible costs). 7. SECTION 2.8.5. Ã¯   Aid to make good the damage in forests caused by animals regulated by law. 7.1. Are the animals causing the damage: Ã¯   (a) protected animals as defined by Point (35)28 of the Guidelines; Ã¯   (b) species subject to specific national legislation. If the answer is point (b), please demonstrate the interest for preserving the population of the species: ¦ ¦ 7.2. Have reasonable preventive measures proportionate to the risk of damage by the animals regulated in the forest area concerned been taken? Ã¯   yes Ã¯   no In case of impossibility to take such reasonable preventive measures, please explain why no preventive measures are possible: ¦ ¦ 7.3. Can the direct causal link between the damage suffered and the behavior of the animals be established? Ã¯   yes Ã¯   no 7.4. Please confirm that the aid scheme has been established within three years from the occurrence of the event causing the damage and that the aid will be paid out within four years from that date. Ã¯   yes Ã¯   no 7.5. Is the damage calculated at the level of the individual beneficiary? Ã¯   yes Ã¯   no 7.6. Have the costs of the damage incurred as a direct consequence of the event causing the damage been assessed either by a public authority, by an independent expert recognized by the granting authority or by an insurance undertaking? Ã¯   yes Ã¯   no 7.7. Please state the kind of damage: Ã¯   (a) damage to living trees. The aid may be granted to compensate for loss of stock and for restocking costs up to the market value of the stock destroyed by the regulated animals. When calculating the market value of the increment loss, the potential increment of the stock destroyed until the normal felling age may be taken into consideration. Ã¯   (b) other costs incurred by the beneficiary due to the event causing the damage, such as treatment measures, including soil preparation for replanting and the products, appliances and materials necessary for such operations. Ã¯   (c) the material damage to the following assets: forestry equipment, machinery and buildings. The calculation of the material damage must be based on the repair cost or economic value of the affected asset before the event caused the damage. It does not exceed the repair cost or the decrease in fair market value caused by the event that is to say the difference between the propertys value immediately before and immediately after the event that caused the damage. 7.8. Has the amount been reduced by any costs not incurred because of the damaging event, which would otherwise have been incurred by the beneficiary? Ã¯   yes Ã¯   no 7.9. The aid intensity is up to ¦ (maximum 100 % of the eligible costs). 7.10. Is aid and any other payments received to compensate the damage, including payments under national or Union measures or insurance policies, limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 8. SECTION 2.8.6. Ã¯   Aid for establishing forest management plans 8.1. Does the aid comply with the common assessment principles? Ã¯   yes Ã¯   no 8.2. Is the aid available to all those eligible in the area concerned based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8.3. Where the provision of technical support is undertaken by producer groups or other organisations is membership of such groups or organisations a condition for access to the service? Ã¯   yes Ã¯   no If the answer is yes, please note that the aid cannot be declared compatible with the internal market. 8.4. Is the contribution of non-members towards the administrative costs of the group or organisation concerned limited to the costs of providing the service? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8.5. The aid is granted to the service provider and does not involve direct payments to undertakings active in the forestry sector (beneficiaries): Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8.6. Do the bodies selected to provide advice have the appropriate resources in the form of regularly trained and qualified staff and advisory experience and reliability with respect to the fields they advise in? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8.7. Is the advice partly provided in group? Ã¯   yes Ã¯   no Please provide justification where advice is provided partly in group, taking into account the situation of the individual user of advisory services: ¦ ¦ 8.8. When providing advice, do advisory service providers undertake to respect the non-disclosure obligations referred to in Article 13(2) of Regulation (EU) No 1306/2013? Ã¯   yes Ã¯   no 8.9. Is the service provider the body establishing the forest management plan? Ã¯   yes Ã¯   no 8.10. The aid intensity is up to ¦ (maximum 100 % of the eligible costs). OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.9.1. AID FOR RESEARCH AND DEVELOPMENT IN THE FORESTRY SECTOR 1. Is the aid intensity limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 2. Is the aided project of interest to all undertakings active in the particular forestry sectors or sub-sectors concerned? Ã¯   yes Ã¯   no 3. Will the following information be published on the internet prior to the start of the aided project? (a) that the aided project is to be carried out; (b) the goals of the aided project; (c) an approximate date for the publication of the results expected from the aided project; (d) the place of publication of the results expected from the aided project on the internet; (e) a reference that the results of the aided project are available to all undertakings active in the forestry sector or sub-sector concerned at no cost. Ã¯   yes Ã¯   no 4. Please confirm that the results of the aided project will be: Ã¯   (a) made available on internet, from the end date of the aided project or the date on which any information concerning those results is given to members of any particular organisation whatever comes first; and Ã¯   (b) remain available on internet for a period of at least five years starting from the end date of the aided project. 5. Please confirm that the aid will be granted directly to the research and knowledge dissemination organisation and will not involve the provision of aid based on the price of the forestry products to undertakings active in the forestry sector. Ã¯   yes Ã¯   no 6. Please state the costs that are covered by the aid: Ã¯   (a) personnel costs related to researchers, technicians and other supporting staff to the extent employed on the project; Ã¯   (b) the costs of instruments and equipment to the extent and for the period used for the project. Where such instruments and equipment are not used for their full life for the project, only the depreciation costs corresponding to the life of the project, as calculated on the basis of generally accepted accounting principles are considered as eligible costs; Ã¯   (c) the costs of buildings and land, to the extent and for the duration period used for the project. With regard to buildings, only the depreciation costs corresponding to the life of the project, as calculated on the basis of generally accepted accounting principles are considered as eligible costs. For land, the costs of commercial transfer or actually incurred capital costs are eligible costs; Ã¯   (d) the costs of contractual research, knowledge and patents bought or licensed from outside sources at arms length conditions, as well as the costs of consultancy and equivalent services used exclusively for the project; Ã¯   (e) additional overheads and other operating expenses, including the costs of materials, supplies and similar products, incurred directly as a result of the project. Please note that the aid must be limited to the costs referred to in points (a) to (e). 7. Please state the aid intensity: ¦ (maximum 100 %). OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 2.9.2. AID FOR FORESTRY LAND CONSOLIDATION 1. Is the aid intensity limited to 100 % of the eligible costs? Ã¯   yes Ã¯   no 2. Please describe the measure demonstrating that the aid is aimed at forestry land consolidation: ¦ 3. Is the aid limited to the real legal, administrative and survey costs incurred? Ã¯   yes Ã¯   no 4. Please describe the costs covered by the aid measure: ¦ 5. Please state the aid intensity: ¦ (maximum 100 %). OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3. SUPPLEMENTARY INFORMATION SHEET ON AID IN RURAL AREAS This form must be used for the notification of any State aid measure for the rural areas covered by Chapter 3 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). In addition to this form, please fill in the General Information Sheet for the notification of State aid in the agriculture and forestry sectors and in rural areas (Part III 12) demonstrating the general eligibility conditions for State aid and also the corresponding rural areas forms 3.1 to 3.11 depending on the specific type of aid. Please submit information concerning the legal basis provided for in national law, or the draft act providing the legal basis in national law, together with any additional documents, such as calculation methodology, experts opinion, which describe in more details the State aid measure. If aid for the rural areas is to be granted under Union rules common to all sectors or specific to trade and industry, please use the applicable notification form for those sectors when notifying a State aid measure to DG Competition services. 1. GENERAL ELIGIBILITY CRITERIA 1. Will the aid be granted in the framework of a rural development programme in accordance with Regulation (EU) No 1305/2013? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 2. Please indicate the relevant rural development programme (RDP) and the measure under which the aid is granted: RDP : ¦ Measure : ¦ 3. Is it co-financed by the EAFRD or does it constitute additional national financing? Ã¯   (a) co-financed by the EAFRD Ã¯   (b) additional national financing 4. Is the investment in energy saving and/or renewable energies? Ã¯   yes Ã¯   no If the answer is yes, please note that such aid is excluded from the scope of Chapter 3 of Part II of the Guidelines. Such aid must comply with the Guidelines on State aid for environmental protection and energy 2014-2020, unless it is exempt from the obligation to notify it. Questions exclusively for State aid schemes including investments in rural areas in accordance with Sections 3.1, 3.2, 3.6 and 3.10 of Chapter 3 of Part II of the Guidelines. 5. Do eligible costs include the following? Ã¯   (a) the construction, acquisition, including leasing, or improvement of immoveable property; (i) Is the amount of the land purchased equal or less than 10 % of the total eligible costs of the operation concerned? Ã¯   yes Ã¯   no (ii) If the amount of the land purchased is more than 10 % of the total eligible costs of the operation concerned, does the operation concern environmental conservation? Ã¯   yes Ã¯   no If the answer is yes, in exceptional and duly justified cases, a higher percentage may be permitted. Please elaborate on that in order to allow the Commission to assess the case at hand. ¦ ¦ Ã¯   (b) the purchase or lease purchase of machinery and equipment up to the market value of the asset; Ã¯   (c) general costs linked to the expenditure referred to in points (a) and (b), such as architect, engineer and consultation fees, fees relating to advice on environmental and economic sustainability, including feasibility studies. Please note that feasibility studies remain eligible expenditure even where, based on their results, no expenditure under points (a) and (b) is incurred; Ã¯   (d) the following investments in intangible assets: acquisition or development of computer software and the acquisition of patents, licenses, copyrights and trademarks. Ã¯   (e) Other (please specify): ¦ ¦ Please note that the list of eligible costs referred to in points (a) to (d) is exhaustive. 6. Do eligible costs include? Ã¯   (a) costs, other than those referred to in question 5 (point (635) of the Guidelines) connected with leasing contracts, such as lessors margin, interest refinancing costs, overheads and insurance charges; Ã¯   (b) working capital. If any of the expenses referred to in points (a) and (b) is included, please note that the aid cannot be declared compatible with the internal market. 7. Please state the maximum aid intensity, expressed as a percentage of eligible investment: (a) in less developed regions: (i) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is below 45 % of the EU-27 average; (ii) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is between 45 % and 60 % of the EU-27 average; (iii) ¦ % of the amount of the eligible costs for investment in regions with a GDP per capita above 60 % of the EU-27 average; (b) in outermost regions that have a GDP per capita below or equal to 75 % of the EU-27 average: (i) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is below 45 % of the EU-27 average; (ii) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is between 45 % and 60 % of the EU-27 average; (iii) ¦ % of the amount of the eligible costs for investment in regions with a GDP per capita above 60 % of the EU-27 average; (c) in other outermost regions: (i) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is below 45 % of the EU-27 average; (ii) ¦ % of the amount of the eligible costs for investment in regions whose GDP per capita is between 45 % and 60 % of the EU-27 average; (iii) ¦ % of the amount of the eligible costs for investment in regions with a GDP per capita above 60 % of the EU-27 average; (d) in c areas: (i) ¦ % of the amount of the eligible costs for investment in sparsely populated areas and in NUTS 3 regions or parts of NUTS 3 regions that share a land border with a country outside the European Free Trade Area (EEA) or the European Free Trade Association (EFTA); (ii) ¦ % of the amount of the eligible costs for investment in non-predefined c areas; (iii) ¦ % of the amount of the eligible costs for investment in the former a areas only for the period from 1 July 2014 to 31 December 2017; (iv) ¦ % of the amount of the eligible costs for investment in the NUTS 3 areas or parts of NUTS 3 areas within a c area which are adjacent to an a area. What is the difference in aid intensity between both these areas? ¦ (e) is the aid granted in favour of large investment projects? Ã¯   yes Ã¯   no Please note that if the answer is yes, the maximum aid intensities set out in point (638)(a) to (c) of the Guidelines cannot be increased by up 10 percentage points for medium-sized undertakings and by up to 20 percentage points for micro and small undertakings. (f) in all other areas than those referred to in points (a) to (d) of this question: ¦ % of the amount of the eligible costs (g) for aid for large investment projects: Please indicate the adjusted aid amount on the basis of the formula described in point (35).31. of the Guidelines (maximum aid amount = R Ã  (50 + 0.50 Ã  B + 0.34 Ã  C), where R is the maximum aid intensity applicable in the area concerned, excluding the increased aid intensity for SMEs. B is the part of eligible costs between EUR 50 million and EUR 100 million. C is the part of eligible costs above EUR 100 million): ¦ 8. Does the Member State commit to notify pursuant to Article 108(3) of the Treaty, individual investment aid granted under a notified scheme, if the aid from all sources exceeds the notification threshold, as specified in point (37)(c) of the Guidelines? Ã¯   yes Ã¯   no 3.1. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INVESTMENTS CONCERNING THE PROCESSING OF AGRICULTURAL PRODUCTS INTO NON-AGRICULTURAL PRODUCTS, THE PRODUCTION OF COTTON OR INVESTMENTS IN THE CREATION AND DEVELOPMENT OF NON-AGRICULTURAL ACTIVITIES This Supplementary Information Sheet relates to investments concerning the processing of agricultural products into non-agricultural products, the production of cotton or investments in the creation and development of non-agricultural activities, as described in Section 3.1 of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Does the aid cover investments in tangible assets and intangible assets? Ã¯   yes Ã¯   no 2. What is the aid for? Ã¯   (a) the processing of agricultural products where the output of the production process is a non-agricultural product; Ã¯   (b) the production of cotton, including the activity of ginning; Ã¯   (c) investments in non-agricultural activities which are granted to farmers or members of a farm household who diversify into non-agricultural activities and to micro and small undertakings and natural persons in rural areas. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.2. SUPPLEMENTARY INFORMATION SHEET ON AID FOR BASIC SERVICES AND VILLAGE RENEWAL IN RURAL AREAS This Supplementary Information Sheet relates to State aid for basic services and village renewal in rural areas, as described in Section 3.2 of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Does the aid cover the drawing up and updating of plans for the development of municipalities and villages in rural areas and their basic services and of protection and management plans relating to Natura 2000 sites and other areas of high nature value? Ã¯   yes Ã¯   no 2. Does the aid cover investments in the creation, improvement or expansion of all types of small-scale infrastructures as defined in point (35)48 of the Guidelines, excluding investments in renewable energy and energy savings and broadband infrastructure? Ã¯   yes Ã¯   no 3. Does the aid cover investments in the setting-up, improvement or expansion of local basic services for the rural population, including leisure and culture, and the related infrastructure? Ã¯   yes Ã¯   no 4. Does the aid cover investments for public use in recreational infrastructure, tourist information and small-scale tourism infrastructure? Ã¯   yes Ã¯   no 5. Does the aid cover studies and investments associated with the maintenance, restoration and upgrading of the cultural and natural heritage of villages, rural landscapes and high nature value sites, including related socioeconomic aspects, as well as environmental awareness actions? Ã¯   yes Ã¯   no 6. Does the aid cover investments targeting the relocation of activities and conversion of buildings or other facilities located inside or close to rural settlements, with a view to improving the quality of life or increasing the environmental performance of the settlement? Ã¯   yes Ã¯   no 7. Are the relevant operations of the investments implemented in accordance with plans for the development of municipalities and villages in rural areas and their basic services, where such plans exist? Ã¯   yes Ã¯   no 8. Are the relevant operations of the investments consistent with any relevant local development strategy? Ã¯   yes Ã¯   no 9. Is the aid referred to in point (644)(e) of the Guidelines granted for heritage which is formally recognised as cultural or natural heritage by the competent public authorities of the Member State? Ã¯   yes Ã¯   no Eligible costs 10. The costs are eligible if they concern: Ã¯   (a) the costs of drawing up and updating of development and management plans relating to rural areas and their basic services, and to high nature value sites; Ã¯   (b) investment costs for tangible and intangible assets; Ã¯   (c) the costs for the preparation of studies associated with cultural and natural heritage, rural landscapes and high nature value sites; Ã¯   (d) the costs linked to environmental awareness actions; Ã¯   (e) the costs of capital works may be also eligible for aid referred to in point (644)(e) of the Guidelines. Aid intensity 11. Please confirm that the aid intensity for the activities under point (644)(a) and (b) of the Guidelines do not exceed 100 % of the eligible costs. Ã¯   yes Ã¯   no 12. Please confirm that the aid intensity for activities under point (644)(c), (d) and (e) of the Guidelines does not exceed 100 % of the eligible costs. Ã¯   yes Ã¯   no Please note that the net revenues must be deducted from the eligible costs ex ante or through a clawback mechanism. 13. Please confirm that aid intensity for activities under point (644)(f) of the Guidelines does not exceed the following amounts: Ã¯   (a) where the relocation of the activities or the conversion of buildings or other facilities consists of the dismantling, removal and re-building of existing facilities, 100 % of real costs incurred for such activities; Ã¯   (b) where the relocation of the activities or the conversion of buildings or other facilities results, in addition to the dismantling, removal and re-building of existing facilities as referred to in point (650)(a) of the Guidelines, in a modernisation of these facilities or in an increase in production capacity, the aid intensities for investments laid down in point (638) of the Guidelines must be applied in respect to the costs relating to the modernisation of the facilities or the increase of production capacity. Please note that for the purpose of point (650)(b) of the Guidelines, the pure replacement of an existing building or facilities by a new up-to date building or facilities without fundamentally changing the production or the technology involved will not be considered to be related to the modernisation. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.3. SUPPLEMENTARY INFORMATION SHEET ON BUSINESS START-UP AID FOR NON-AGRICULTURAL ACTIVITIES IN RURAL AREAS This Supplementary Information Sheet relates to State aid for business start-up for non-agricultural activities in rural areas, as described in Section 3.3 of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. The aid will be granted to: Ã¯   (a) farmers; Ã¯   (b) members of the farm household diversifying into non-agricultural activities; Ã¯   (c) micro and small undertakings; Ã¯   (d) natural persons in rural areas; Ã¯   (e) medium-sized and large enterprises in rural areas. Please note that if the beneficiaries can be medium-sized and large enterprises in rural areas, aid can be granted only for the setting up of farm management, farm relief and farm advisory services, as well as forestry advisory services, including the Farm Advisory System referred to in Articles 12 to 14 of Regulation (EU) No 1306/2013. 2. Please confirm that a business plan will be submitted. Ã¯   yes Ã¯   no 3. Please confirm that the implementation of the business plan will start within nine months from the date of the decision granting the aid. Ã¯   yes Ã¯   no 4. Please confirm that the business plan describes at least the following: Ã¯   (a) the initial economic situation of the beneficiary applying for aid; Ã¯   (b) milestones and targets for the development of the new activities of the beneficiary; Ã¯   (c) details of the actions required for the development of the activities of the beneficiary, such as details of investments, training, advice or other activity. 5. Will the aid be paid in at least two instalments over a maximum period of five years? Ã¯   yes Ã¯   no If the answer is no, please note that the aid will be declared incompatible with the internal market. 6. Are the instalments degressive? Ã¯   yes Ã¯   no 7. Is the payment of the last instalment conditional upon the correct implementation of the business plan? Ã¯   yes Ã¯   no If the answer is no, please note that the aid will be declared incompatible with the internal market. 8. Does the Member State take into account the socioeconomic situation of the programme area in determining the amount of aid? Ã¯   yes Ã¯   no 9. Please confirm that the aid amount is limited to EUR 70 000 per undertaking. Ã¯   yes Ã¯   no OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.4. SUPPLEMENTARY INFORMATION SHEET ON AID FOR AGRI-ENVIRONMENT-CLIMATE COMMITMENTS TO OTHER LAND MANAGERS AND UNDERTAKINGS IN RURAL AREAS NOT ACTIVE IN THE AGRICULTURAL SECTOR 1. COMMON PROVISIONS 1.1. Is the aid granted in accordance with the applicable relevant conditions set out in Section 1.1.5.1 of Chapter 1 of Part II of the Guidelines? Ã¯   yes Ã¯   no 1.2. Is the aid for agri-environment-climate commitments granted to groups formed by undertakings active in the agricultural sector and other land managers? Ã¯   yes Ã¯   no 1.3. If the answer to question 1.2 is yes, do those groups referred to in question 1.2 undertake, on a voluntary basis, to carry out operations consisting of one or more agri-environment-climate commitments on agricultural land? Ã¯   yes Ã¯   no Please note that the agricultural land will be defined by the Member State, including but not limited to the agricultural area as defined under point (35)50 of the Guidelines. 1.4. Is the aid for agri-environment-climate commitments granted to other land managers as defined in point (35)51 of the Guidelines or to groups of other land managers? Ã¯   yes Ã¯   no If the answer is yes, please justify such aid in compliance with point (662) of the Guidelines. ¦ 1.5. Is the aid for agri-environment-climate commitments granted to undertakings in rural areas which are not active in the agricultural sector? Ã¯   yes Ã¯   no If the answer is yes, please note that in this case the aid may be provided for the conservation and for the sustainable use and development of genetic resources in agriculture for operations not covered by the provisions under points (208) to (219) of Section 1.1.5.1. of Part II of the Guidelines. 2. REVISION CLAUSE 2.1. Is a revision clause provided for the operations included in this aid? Ã¯   yes Ã¯   no If the answer is no, please note that under point (724) of the Guidelines, the Member State is oblige to introduce it in order to ensure the adjustment of the operations in the case of amendments of the relevant mandatory standards, requirements or obligations referred to in Section 3.4 of Chapter 3 of Part II of the Guidelines beyond which the commitments referred to in that Section have to go. 2.2. Does this aid extend beyond the rural development programming period 2014-2020? Ã¯   yes Ã¯   no If the answer is yes, please note that under point (725) of the Guidelines, a revision clause in order to allow for the adjustment of the operations to the legal framework of the following programming period needs to be included. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.5. SUPPLEMENTARY INFORMATION SHEET ON AID FOR DISADVANTAGES RELATED TO NATURA 2000 AREAS TO OTHER LAND MANAGERS 1. Please provide justification for granting aid to other land managers: ¦ ¦ 2. Please confirm that the following conditions are complied with: Ã¯   (a) aid will be granted to compensate other land managers for the additional costs and income foregone resulting from disadvantages in the areas concerned, related to the implementation of the Habitats Directive and the Birds Directive; Ã¯   (b) only measures undertaken in the following areas will be eligible for aid: (i) Natura 2000 agricultural areas designated pursuant to Habitats Directive and the Birds Directive; (ii) other delimited nature protection areas with environmental restrictions applicable to farming which contribute to the implementation of Article 10 of the Habitats Directive. Ã¯   (c) the aid will be limited to the amounts set out in point (668) of the Guidelines: (i) EUR 500 per hectare per year maximum in the initial period not exceeding five years; (ii) EUR 200 per hectare per year maximum thereafter. Ã¯   (d) if, in exceptional cases, the Member State increases the maximum amounts of EUR 500 and EUR 200, can it State explain the specific circumstances that justify it? ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.6. SUPPLEMENTARY INFORMATION SHEET ON AID FOR KNOWLEDGE TRANSFER AND INFORMATION ACTIONS IN RURAL AREAS This notification form must be used for the notification of State aid for knowledge transfer and information actions in rural areas as described in Section 3.6. of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Which of the following types of aid will be financed? Ã¯   (a) vocational training and skills acquisitions (including training courses, workshops and coaching); Ã¯   (b) demonstration activities; Ã¯   (c) information actions; Ã¯   (d) aid for the training for advisors linked to the advisory services referred to in Section 1.1.10.2. and Sections 2.5. and 3.7. of Part II of the Guidelines. 2. Will the aid be granted in favour of persons engaged in the food sector, other land managers than undertakings active in the agricultural sector and SMEs in rural areas? Ã¯   yes Ã¯   no 3. Please state the maximum aid intensity ¦? Please note that the aid intensity must be limited to 50 % of the eligible costs in the case of large enterprises, to 60 % in the case of medium-sized enterprises and to 70 % in the case of micro and small enterprises. 4. Will the aid for the training for advisors be granted in favour of large enterprises? Ã¯   yes Ã¯   no 5. In the case of aid for the training for advisors is the maximum aid amount limited to EUR 200 000 per period of three years? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 6. Which of the following eligible costs does the support measure cover? Ã¯   (a) the costs of organising and delivering the knowledge transfer or information action; Ã¯   (b) in case of demonstration projects, relevant investment costs; Ã¯   (c) the costs for travel, accommodation and per diem expenses of participants. 7. The aid will be granted in the form of: Ã¯   (a) subsidized services; Ã¯   (b) direct payments of money to producers only under the form of reimbursement of actually incurred costs? Please note that the aid referred to in point (672)(a) and (b) of the Guidelines must not involve direct payments to the beneficiaries. 8. Will the recipient of the aid referred to in point (672)(a) and (b) of the Guidelines be the provider of training or other knowledge transfer and information action? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 9. Is the aid accessible to all those eligible undertakings active in the rural area concerned, based on objectively defined conditions? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 10. Do the bodies providing knowledge transfer and information services have the appropriate capacities in the form of staff qualifications and regular training to carry out those tasks? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.7. SUPPLEMENTARY INFORMATION SHEET ON AID FOR ADVISORY SERVICES IN RURAL AREAS This notification form must be used for the notification of State aid for advisory services in rural areas as described in Section 3.7. of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Will the aid be granted to help other land managers and SMEs in rural areas benefit from the use of advisory services for the improvement of the economic and environmental performance as well as climate friendliness and resilience of their enterprise and/or investment? Ã¯   yes Ã¯   no 2. Advice will cover as a minimum one of the following elements: Ã¯   (a) obligations deriving from the statutory management requirements and/or standards for good agricultural and environmental conditions provided in Chapter I of Title VI of Regulation (EU) No 1306/2013; Ã¯   (b) the agricultural practices beneficial for the climate and the environment laid down in Chapter 3 of Title III of Regulation (EU) No 1307/2013 and the maintenance of the agricultural area as referred to in point (c) of Article 4(1) of that Regulation; Ã¯   (c) measures aiming at farm modernization, competitiveness building, sectoral integration, innovation and market orientation as well as the promotion of entrepreneurship; Ã¯   (d) requirements defined by Member States for implementing Article 11(3) of the Water Framework Directive; Ã¯   (e) requirements defined by Member States for implementing Article 55 of Regulation (EC) No 1107/2009 of the European Parliament and of the Council (55), and in particular compliance with the general principles of integrated pest management as referred to in Article 14 of Sustainable Use of Pesticides Directive (56); Ã¯   (f) occupational safety standards and safety standards linked to farms; Ã¯   (g) specific advice for farmers setting up for the first time, including advice on economic and environmental sustainability. 3. Which of the following types of aid will be financed by the aid scheme/individual measure? Ã¯   (a) advice to SMEs in rural areas linked to the economic and environmental performance of the beneficiary; Ã¯   (b) advice on the information related to climate change mitigation and adaptation, biodiversity and protection of waters as laid down in Annex I to Regulation (EC) No 1306/2013; Ã¯   (c) advice on issues linked to the economic and environmental performance of the agricultural holding, including competitiveness aspects; Ã¯   (d) advice for the development of short supply chains, organic farming and health aspects of animal husbandry; Ã¯   (e) advice on other issues. Please describe the envisaged measures: ¦ ¦ ¦ ¦ 4. The aid must be granted to the advisory services provider and must not involve direct payments to producers: Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 5. Is the advice partly provided in a group? Ã¯   yes Ã¯   no Please note that where duly justified and appropriate, advice may be partly provided in a group, while taking into account the situation of the individual user of advisory services. 6. If the answer to question 5 is yes, please justify the provision of advice in a group? ¦ ¦ ¦ 7. Is the amount of aid limited to EUR 1 500 per advice? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. 8. When providing advice, do the advisory service providers undertake to respect the non-disclosure obligations referred to in Article 13(2) of Regulation (EU) No 1306/2013? Ã¯   yes Ã¯   no If the answer is no, please note that the aid cannot be declared compatible with the internal market. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.8. SUPPLEMENTARY INFORMATION SHEET ON AID FOR NEW PARTICIPATION OF ACTIVE FARMERS IN QUALITY SCHEMES FOR COTTON AND FOODSTUFFS This form must be used for the notification of any State aid measures for new participation of active farmers in quality schemes for cotton and foodstuffs as described in Section 3.8. of Chapter 3 of Part II of the European Union Guidelines for State aid in the agriculture and forestry sector and in rural areas 2014 to 2020 (the Guidelines). 1. For which type of scheme is the aid for a new participation granted? Ã¯   (a) quality scheme for cotton or foodstuffs established by Union legislation; Ã¯   (b) quality schemes for cotton or foodstuffs recognised by the Member States as complying with the following criteria: (i) the specificity of the final product produced under the quality scheme is derived from clear obligations to guarantee:  specific product characteristics, or  specific farming or production methods, or  a quality of the final product that goes significantly beyond the commercial commodity standards as regards public, animal or plant health, animal welfare or environmental protection; (ii) the scheme is open to all producers; (iii) the scheme involves binding final product specifications and compliance with those specifications is verified by public authorities or by an independent inspection body; (iv) the scheme is transparent and ensures the complete traceability of agricultural products. Ã¯   (c) voluntary agricultural product certification schemes recognised by the Member State as meeting the requirements laid down in the Union best practice guidelines for the operation of voluntary certification schemes relating to agricultural products and foodstuffs. 2. Will the aid be granted as an annual incentive payment, the level of which is determined according to the level of the fixed costs arising from the participation in quality schemes, for a maximum period of five years? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with Section 3.8. of Chapter 3 of Part II of the Guidelines, aid may be granted only if those conditions are fulfilled. 3. What is the amount of the aid to be granted per beneficiary per year? ¦ Please note that in accordance with Section 3.8. of Chapter 3 of Part II of the Guidelines, the aid is limited to EUR 3 000 per beneficiary per year. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.9. SUPPLEMENTARY INFORMATION SHEET ON AID FOR INFORMATION AND PROMOTION ACTIVITIES CONCERNING COTTON AND FOODSTUFFS COVERED BY A QUALITY SCHEME This form must be used for the notification of State aid for information and promotion activities concerning cotton and foodstuffs covered by a quality scheme as described in Section 3.9. of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Will the aid be granted for information and promotion activities concerning cotton and foodstuffs which are covered by a quality scheme for which aid is granted under section 3.8. of Part II of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (691) of the Guidelines no aid may be granted for such actions. 2. Will the aid be granted only to groups of producers implementing the information and promotion activities? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (692) of the Guidelines no aid may be granted for such actions. 3. Will the aid cover only the costs for actions having the following characteristics: (a) be designed to induce consumers to buy the foodstuffs or the cotton covered by a quality scheme; (b) draw attention to specific features or advantages of the foodstuff or the cotton, notably to the quality, specific production method, high animal welfare standards and respect for the environment linked to the quality scheme concerned? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (693) of the Guidelines no aid may be granted for such actions. 4. Will the actions included in the aid scheme incite consumers to buy a foodstuff or cotton due to their particular origin? Ã¯   yes Ã¯   no If the answer is yes, please note that in accordance with point (694) of the Guidelines no aid may be granted for such actions except for foodstuff or cotton covered by a quality scheme introduced by Title II of Regulation (EU) No 1151/2012. 5. Will the origin of the foodstuff or cotton be indicated in the actions included in the aid scheme? Ã¯   yes Ã¯   no 6. If the answer to question 5 is yes, will the mention of the origin of the foodstuff or cotton be subordinate to the main message? Ã¯   yes Ã¯   no If the answer is no, please note that under point (695) of the Guidelines no aid may be granted for such actions. 7. Will there be information and promotion activities related to particular undertakings or of commercial brands? Ã¯   yes Ã¯   no If the answer is yes, please note that under point (696) of the Guidelines no aid may be granted for such actions. 8. Will the information and promotion activities only be implemented in the internal market? Ã¯   yes Ã¯   no If the answer is no, please note that under point (697) of the Guidelines no aid may be granted for such actions. 9. The aid rate in the case of these information and promotion activities will be the following: Ã¯   up to 70 % (indicate the exact rate: ¦ %) OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.10. SUPPLEMENTARY INFORMATION SHEET ON AID FOR COOPERATION IN RURAL AREAS This form must be used for the notification of State aid for cooperation in rural areas as described in Section 3.10. of Chapter 3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Will the aid be granted in order to promote forms of cooperation among undertakings active in the agricultural sector, undertakings active in the food chain and other actors that contribute to achieving the objectives and priorities of rural development policy, including producer groups, cooperatives and inter-branch organizations? Ã¯   yes Ã¯   no 2. If the answer to question 1 is yes, will the cooperation benefit rural areas? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (700) of the Guidelines no aid may be granted. 3. Will the cooperation involve at least two entities? Ã¯   yes Ã¯   no 4. Will the cooperation involve? Ã¯   (a) cooperation approaches; Ã¯   (b) the creation of clusters and networks; Ã¯   (c) the establishment and operation of operational groups of the EIP for agricultural productivity and sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013. 5. The aid will be granted to cooperation relating to the following activities: Ã¯   (a) pilot projects; Ã¯   (b) the development of new products, practices, processes and technologies in the food sector; Ã¯   (c) cooperation among small operators in organizing joint work processes and sharing facilities and resources and for the development and/or marketing of tourism services relating to rural tourism; Ã¯   (d) horizontal and vertical cooperation among supply chain actors for the establishment and development of short supply chains and local markets; Ã¯   (e) promotion activities in a local context relating to the development of short supply chain and local markets; Ã¯   (f) joint actions undertaken with a view to mitigating or adapting to climate change; Ã¯   (g) joint approaches to environmental projects and ongoing environmental practices, including efficient water management, the use of renewable energy and the preservation of agricultural landscapes; Ã¯   (h) horizontal and vertical cooperation among supply chain actors in the sustainable provision of biomass for use in food and energy production and industrial processes; Ã¯   (i) the implementation, in particular by groups of public and private partners other than those defined in point (b) of Article 32(2) of Regulation (EU) No 1303/2013, of local development strategies other than those defined in Article 2(19) of Regulation (EU) No 1303/2013 addressing one or more of the Union priorities for rural development; Ã¯   (j) the diversification of farming activities into activities concerning health care, social integration, community-supported agriculture and education about the environment and food. 6. Will the aid for the creation of clusters and networks be granted only to newly formed clusters and networks and those commencing an activity that is new to them? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (703) of the Guidelines no aid may be granted. 7. Will the aid for pilot projects and for the development of new products, practices, processes and technologies in the food sector be granted also to individual actors where this possibility is provided for in the rural development programme? Ã¯   yes Ã¯   no 8. If the answer to question 7 is yes, will the results of the pilot projects and other activities carried out by individual actors be disseminated? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (704) of the Guidelines no aid may be granted. 9. Will the aid for the establishment and development of short supply chains, cover only supply chains involving no more than one intermediary between farmer and consumer? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (705) of the Guidelines no aid may be granted. 10. Will the aid comply with the relevant provisions of competition law, in particular with Articles 101 and 102 of the Treaty? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (706) of the Guidelines no aid may be granted. If the answer is yes, please explain how this compliance will be ensured. 11. Is the aid limited to a maximum period of seven years except for collective environmental action in duly justified cases? Ã¯   yes Ã¯   no Please provide the justification for collective environmental actions exceeding a period of seven years: ¦ ¦ ¦ 12. Will the aid be granted to cover the following eligible costs? Ã¯   (a) costs for studies of the area concerned, feasibility studies, and the drawing up of a business plan or local development strategy other than the one referred to in Article 33 of Regulation (EU) No 1303/2013; Ã¯   (b) costs for the animation of the area concerned in order to make feasible a collective territorial project or a project to be carried out by an operational group of the EIP for Agricultural Productivity and Sustainability as referred to in Article 56 of Regulation (EU) No 1305/2013; in the case of clusters, the animation may also concern networking between members and the recruitment of new members; Ã¯   (c) the running costs of cooperation, such as the salary of a coordinator; Ã¯   (d) the direct costs of specific projects linked to the implementation of a business plan, an environmental plan, a local development strategy other than the one referred to in Article 29 of Regulation (EU) No 1303/2013 or other actions targeted towards innovation, including testing; Ã¯   (e) costs for promotion activities. Please note that in accordance with point (708) of the Guidelines, the aid may be granted to cover only those eligible costs. 13. Will the direct costs be limited to the eligible costs of investment aid, as specified in points (635) and (636) of the Guidelines and comply with the specific conditions referred to in point (634) of the Guidelines? Ã¯   yes Ã¯   no If the answer is no, please note that in accordance with point (709) of the Guidelines no aid may be granted. 14. Please indicate the aid intensity as a percentage of the eligible costs. ¦ OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ 3.11. SUPPLEMENTARY INFORMATION SHEET ON AID FOR SETTING-UP TO MUTUAL FUNDS This form must be used for the notification of any State aid for the setting-up of mutual funds as described by Section 3.11. of Chapter3 of Part II of the European Union Guidelines for State aid in the agricultural and forestry sectors and in rural areas 2014 to 2020 (the Guidelines). 1. Please specify which losses will be covered by the mutual fund for which the financial contribution will be partly financed under the notified aid measure: Ã¯   (a) losses caused by adverse climatic events which can be assimilated to a natural disaster, animal diseases and plant pests, as specified in Sections 1.2.1.2. and 1.2.1.3. of Chapter 1 of Part II of the Guidelines; Ã¯   (b) losses caused by environmental incidents. 2. What are the eligible costs? Ã¯   The administrative costs of setting up the mutual fund, spread over a maximum period of three years in a degressive manner. Please note that there are no other eligible costs. Initial capital stock is not an eligible cost. 3. What is the level of aid proposed? (as a percentage) ¦ Please note that the maximum aid rate is 65 % of the eligible costs. 4. Will the amount of the cost eligible for support be limited? Ã¯   yes Ã¯   no 4.1. If the answer is yes, how will the amount be limited? Ã¯   Ceiling per fund: ¦ 5. Has the mutual fund been accredited by the competent authority in accordance with national law? Ã¯   yes Ã¯   no 6. Does the mutual fund have a transparent policy towards payments into and withdrawals from the mutual fund? Ã¯   yes Ã¯   no 7. Does the mutual fund have clear rules attributing responsibilities for any debts incurred? Ã¯   yes Ã¯   no Please note that in accordance with point (714) of the Guidelines, if questions 5, 6 and 7 are not answered affirmatively, the Commission cannot declare the aid scheme compatible with the internal market. 8. Have rules for the constitution and management of the mutual fund been defined, in particular for the granting of compensation payments, as well as for the administration and monitoring of compliance with these rules? Ã¯   yes Ã¯   no 9. Does the mutual fund arrangements provide for penalties in case of negligence on the part of the undertaking? Ã¯   yes Ã¯   no Please note that in accordance with point (715) of the Guidelines, if questions 8 and 9 are not answered affirmatively, the Commission cannot declare the aid scheme compatible with the internal market. OTHER INFORMATION Please indicate any other information considered relevant to the assessment of the measure concerned under this Section of the Guidelines. ¦ (1) OJ C 204, 1.7.2014, p. 1, as modified by OJ C 390, 24.11.2015, p. 4. (2) However, a requirement to have an establishment or branch in the Member State granting the aid at the time of payment of the aid is permitted. (3) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (4) Please note that this second requirement does not apply in the case of fiscal successor schemes provided the activity was already covered by the previous schemes in the form of tax advantages. (5) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1) (the Water framework directive). (6) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (7) This information must be published within six months from the date of granting the aid (or, for aid in the form of tax advantage, within one year from the date of the tax declaration). In the case of unlawful aid, Member States will be required to ensure the publication of this information ex post, at least within a period of six months from the date of the Commission decision. The information must be available in a format which allows data to be searched, extracted, and easily published on the internet, for instance in CSV or XML format. (8) Publication of information on aid awards granted before 1 July 2016 and, for fiscal aid, publication for aid claimed or granted before 1 July 2016, will not be required. (9) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Coun cil Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (10) Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (OJ L 140, 5.6.2009, p. 16). (11) OJ C 200, 28.6.2014, p. 1. (12) Commission Regulation (EU) No 651/2014 of 17 June 2014 declaring certain categories of aid compatible with the internal market in application of Articles 107 and 108 of the Treaty (OJ L 187, 26.6.2014, p. 1). (13) Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (OJ L 375, 31.12.1991, p. 1). (14) Please note that for the purposes of this point, the pure replacement of an existing building or facilities by a new up-to-date building or facilities without fundamentally changing the production or the technology involved is not be considered to be related to the modernisation. (15) processing of agricultural products means any operation on an agricultural product resulting in a product which is also an agricultural product, except on-farm activities necessary for preparing an animal or plant product for first sale. (16) marketing of agricultural products means the holding or display with a view to sale, offering for sale, delivery or any other manner of placing on the market, except the first sale by a primary producer to resellers or processors and any activity preparing a product for such first sale; a sale by a primary producer to final consumers is considered as marketing of agricultural products if it takes place in separate premises reserved for that purpose. (17) Commission Regulation (EU) No 651/2014 of 17 June 2014 declaring certain categories of aid compatible with the internal market in application of Articles 107 and 108 of the Treaty (OJ L 187, 26.6.2014, p. 1). (18) OJ C 209, 23.7.2013, p. 1. (19) Commission Regulation (EC) No 794/2004 of 21 April 2004 implementing Council Regulation (EU) 2015/1589 laying down detailed rules for the application of Article 108 of the Treaty on the Functioning of the European Union (OJ L 140, 30.4.2004, p. 1). (20) OJ L 302, 1.11.2006, p. 10. (21) Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 328, 15.12.2009, p. 27). (22) Commission Implementing Regulation (EU) 2015/220 of 3 February 2015 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 46, 19.2.2015, p. 1). (23) See the definition of SMEs in point (35).13 of the Guidelines. (24) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (25) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (26) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (27) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD)(OJ L 277, 21.10.2005, p. 1). (28) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (29) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (30) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (31) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16). (32) Regulation (EU) No 251/2014 of the European Parliament and of the Council of 26 February 2014 on the definition, description, presentation, labelling and the protection of geographical indications of aromatised wine products and repealing Council Regulation (EEC) No 1601/91 (OJ L 84, 20.3.2014, p. 14). (33) OJ C 341, 16.12.2010, p. 5. (34) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (35) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71). (36) This applies to cooperation relating to the production of energy from renewable sources or the production of biofuels on holdings, provided that the conditions laid down in Section 1.1.1.1 of Part II of the Guidelines are complied with. (37) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (38) In the case of ex-ante framework aid schemes, questions 2, 3, 4 and 8 are not applicable. (39) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1). (40) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71). (41) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (42) OJ L 189, 27.6.2014, p. 1. (43) OJ L 189, 27.6.2014, p. 1. (44) OJ L 347, 20.12.2013, p. 549. (45) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control)(OJ L 334, 17.12.2010, p. 17). (46) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (47) The description must reflect how the Member State intends to ensure that the aid is given only in respect of the extra cost of the transport of goods inside national borders, and is calculated on the basis of the most economical form of transport and the shortest route between the place of production of the agricultural products or processing of the agricultural products and commercial outlets, and cannot be given towards the costs of the transport of the agricultural products of businesses with an alternative location. (48) Please note that only measures falling with the definition of State aid and the rules concerning the interpretation of that definition set out in the Commission Notice on the notion of aid must be notified. In the case of uncertainty whether a measure complies with the conditions of State aid, it may be notified for the assessment of the European Commission. Forestry measures in Regulation (EU) No 1305/2013, in principle, are considered to meet all the criteria of State aid. (49) Regulation (EU) No 1305/2013 of 17.12.2013 (OJ L 347, 20.12.2013, p. 487). (50) In accordance with point (495) of the Guidelines, this exception is included in application of Article 5(5)(c), Article 21(1)(e) and Article 26 of Regulation (UE) No 1305/2013. (51) Communication from the Commission  Guidelines on State aid for environmental protection and energy 2014-2020 (OJ C 200, 28.6.2014, p. 1). (52) Regulation (EU) No 229/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in favour of the smaller Aegean islands and repealing Council Regulation (EC) No 1405/2006 (OJ L 78, 20.3.2013, p. 41 50). (53) Second Ministerial Conference on the protection of Forests in Europe, 16-17 June 1993, Helsinki/Finland, Resolution H1- General Guidelines for the Sustainable Management of Forests in Europe. (54) For aid as to setting up advisory services and training of advisors in the rural areas, please fill in the forms related to Sections 3.3 and 3.6 of Part II of the Guidelines. (55) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC, (OJ L 309 24.11.2009, p. 1). (56) Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (OJ L 309, 24.11.2009, p. 71).